






--------------------------------------------------------------------------------

Execution Version
LOAN AGREEMENT
by and among
SDC U.S. SMILEPAY SPV,
as the Borrower,
SMILEDIRECTCLUB, LLC,
as the Seller and Servicer,
HPS Investment Partners, LLC
as the Administrative Agent and the Collateral Agent,
and
the LENDERS from time to time party hereto.
Dated as of May 12, 2020

--------------------------------------------------------------------------------





14850-2423-7500.1

--------------------------------------------------------------------------------













4833-3345-6311
4829-3096-7227
4838-8137-7211
4851-8445-4588
4818-6623-9676
US-DOCS\114513936.26
24850-2423-7500.1

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I LOANS
1

Section 1.01
Loans    1

Section 1.02
Borrowing Procedures    1

Section 1.03
[Reserved]    2

Section 1.04
[Reserved]    2

Section 1.05
[Reserved]    2

Section 1.06
[Reserved]    2

Section 1.07
Incremental Loans    2

ARTICLE II REPAYMENT
6

Section 2.01
Repayment    6

Section 2.02
Interest    6

Section 2.03
Repayments and Prepayments    7

Section 2.04
Other Payments    8

Section 2.05
General Procedures    8

Section 2.06
Characterization of Loan Amount    9

Section 2.07
Taxes    9








--------------------------------------------------------------------------------





Section 2.08
Survival    13

Section 2.09
Fees    13

ARTICLE III SETTLEMENTS
13

Section 3.01
Accounts    13

Section 3.02
Collection of Moneys and the Collection Account; Collection Account
Releases    14

Section 3.03
[Reserved]    15

Section 3.04
Payments and Computations, Etc.    15

Section 3.05
Obligations with respect to Certain Collection Account Releases; Obligation to
Prepare Corrected Monthly Reports and Cash Reserve Account Release
Requests    16

ARTICLE IV FEES AND YIELD PROTECTION
16

Section 4.01
[Reserved]    16

Section 4.02
Increased Costs; Capital Adequacy; Replacement of Lenders    16

Section 4.03
Funding Indemnification    19

Section 4.04
Inability to Determine Rates    19

ARTICLE V CONDITIONS OF EFFECTIVENESS AND LOANS
20

Section 5.01
Closing Date Conditions Precedent    20



ii



--------------------------------------------------------------------------------





Section 5.02
[Reserved]    23

Section 5.03
Conditions Precedent to All Releases    23

Section 5.04
[Reserved]    23

ARTICLE VI REPRESENTATIONS AND WARRANTIES
24

Section 6.01
Representations and Warranties of the Borrower    24

Section 6.02
Additional Representations and Warranties    27

Section 6.03
[Reserved]    29

.
29

ARTICLE VII COVENANTS
29

Section 7.01
Affirmative Covenants of the Borrower    29

Section 7.02
Reporting Requirements    37

Section 7.03
Negative Covenants of the Borrower    39

ARTICLE VIII EVENTS OF DEFAULT; REMEDIES; SET‑OFF
41

Section 8.01
Events of Default    41

Section 8.02
Remedies upon an Event of Default    45

Section 8.03
Equity Cure Right    46



iii



--------------------------------------------------------------------------------





ARTICLE IX ASSIGNMENT OF LENDERS’ INTERESTS
47

Section 9.01
Assignments    47

Section 9.02
Rights of Assignee    50

Section 9.03
Evidence of Assignment    50

Section 9.04
Pledge; Federal Reserve    50

Section 9.05
Patriot Act    50

ARTICLE X INDEMNIFICATION
50

Section 10.01
Indemnities    50

ARTICLE XI [RESERVED]
52

ARTICLE XII MISCELLANEOUS
52

Section 12.01
Amendments, Etc.    52

Section 12.02
Notices, Etc.    52

Section 12.03
No Waiver; Remedies    53

Section 12.04
Binding Effect; Survival    53

Section 12.05
Deliveries Due on Non‑Business Days    53

Section 12.06
Costs and Expenses    53



iv



--------------------------------------------------------------------------------





Section 12.07
Captions and Cross References    54

Section 12.08
Integration    54

Section 12.09
Governing Law    54

Section 12.10
Waiver Of Jury Trial; Submission to Jurisdiction    55

Section 12.11
Execution in Counterparts; Severability    55

Section 12.12
No Insolvency; No Recourse Against Other Parties    56

Section 12.13
Confidentiality    56

Section 12.14
Limitation of Liability    59

Section 12.15
No Advisory or Fiduciary Responsibility    59

Section 12.16
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions    59

Section 12.17
Third Party Beneficiary    60

ARTICLE XIII THE COLLATERAL AGENT
60

Section 13.01
Appointment    60

Section 13.02
Limitation of Liability    60

Section 13.03
Certain Matters Affecting the Collateral Agent    60

Section 13.04
Indemnification    63



v



--------------------------------------------------------------------------------





Section 13.05
Successors    64

Section 13.06
Duties of the Collateral Agent    65

ARTICLE XIV THE ADMINISTRATIVE AGENT
65

Section 14.01
Authorization and Action    65

Section 14.02
Delegation of Duties    65

Section 14.03
Agent’s Reliance, Etc.    66

Section 14.04
Indemnification    67

Section 14.05
Successor Administrative Agent    67

Section 14.06
Administrative Agent’s Capacity as a Lender    68

Section 14.07
Delivery of Notices and Reports    68

Section 14.08
Certain ERISA Matters    68

Section 14.09
Trustee Limitation of Liability    69

Section 14.10
Post-Closing Covenant    70







vi



--------------------------------------------------------------------------------





APPENDICES
APPENDIX A
Definitions



SCHEDULES
SCHEDULE 6.01(r)
List of Offices of the Borrower where Records are Kept

SCHEDULE 7.02
Key Performance Indicators

SCHEDULE 9.01
Competitors

SCHEDULE 12.02
Notice Addresses



EXHIBITS
EXHIBIT A
Form of Borrowing Request

EXHIBIT B
Form of Term Note

EXHIBIT C
Form of Warrant

EXHIBIT D
Form of Contract

EXHIBIT E
Closing List

EXHIBIT F
Form of Permitted Loan Balance Certificate

EXHIBIT G
Form of Assignment and Acceptance

EXHIBIT H
[Reserved]

EXHIBIT I
[Reserved]

EXHIBIT J
Commitments

EXHIBIT K-1
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes

EXHIBIT K-2
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes

EXHIBIT K-3
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes

EXHIBIT K-4
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes

EXHIBIT L
Form of Monthly Compliance Certificate

EXHIBIT M
Form of Release Notice

EXHIBIT N
[Reserved]

EXHIBIT O
Data Tape Requirements






LOAN AGREEMENT
PREAMBLE
THIS LOAN AGREEMENT (including all Appendices, Schedules and Exhibits hereto,
this “Agreement”) is made as of May 12, 2020, by and among SDC U.S. SMILEPAY
SPV, a Delaware statutory trust (the “Borrower”), SMILEDIRECTCLUB LLC, a
Tennessee limited liability company, as the Seller (the “Seller”) and initial
Servicer (in such capacity, the “Servicer”), HPS Investment Partners, LLC, as
the collateral agent (in such capacity, the “Collateral Agent”), HPS Investment
Partners, LLC, as the administrative agent (in such capacity, the
“Administrative Agent”), and the financial institutions party hereto from time
to time (the “Lenders”). Unless otherwise indicated, capitalized definitional
terms used in this Agreement are defined in, and this Agreement shall be
interpreted in accordance with, the provisions of Appendix A.
BACKGROUND
1.    On and after the Closing Date, the Borrower intends to purchase
Receivables from the Seller in accordance with the terms of the Purchase
Agreement.
2.    The Borrower has requested that the Lenders extend credit in the form of
Loans to be made on the Closing Date in an aggregate principal amount equal to
$400,000,000 and the Lenders are willing to extend such credit to the Borrower,
on the terms and subject to the conditions set forth herein.
3.    In order to secure its obligation to repay the Loans and its other
Obligations arising hereunder, the Borrower shall pledge to the Collateral
Agent, on behalf of the Secured Parties, the Collateral identified in this
Agreement and in the Transaction Documents.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
Article I

LOANS
Section 1.01    Loans. Subject to the terms and conditions of this Agreement,
each Lender, severally and not jointly, agrees to make a term loan to the
Borrower in the amount equal to such Lender’s Commitment (the “Loans”). The
Loans shall be advanced on the Closing Date and, if requested by any Lender at
any time, shall be evidenced by one or more secured promissory notes
(collectively, the “Term Notes”) in substantially the form attached hereto as
Exhibit B. Amounts repaid in respect of the Loans may not be re-borrowed.
Section 1.02    Borrowing Procedures. (%3) The Loans to be made hereunder shall
be requested upon the Borrower’s irrevocable written notice (which may be by
email), substantially in the form of Exhibit A (each such request, a “Borrowing
Request”), delivered to the Administrative Agent and each Lender no later than
2:00 p.m. (New York City time) at least one (1) Business Day prior to the
Closing Date, which notice shall (A) specify the amount requested to be advanced
by the Lenders (which amount shall equal the Commitment) and the amount of each
Lender’s Percentage of such requested amount, (B) specify the Closing Date
(which shall be a Business Day), (C) specify the Borrower’s wire instructions,
and (D) certify that all prerequisite conditions for the making of such Loans
set forth in Section 5.01 have been satisfied. The Borrowing Request shall be
deemed to be a request by the Borrower to each Lender to fund such Lender’s
Percentage of the requested Loans.
(a)    Upon the satisfaction of each of the conditions precedent set forth in
Section 5.01, on the Closing Date each Lender shall remit, or cause to be
remitted on its behalf, to the Borrower’s Account, its Percentage of the Loans,
in same day funds, by wire transfer to the Borrower’s Account not later than
2:00 p.m. (New York City time).
(b)    The obligation of each Lender to fund the Loans shall apply severally and
not jointly to each Lender in proportion to its Commitment; provided that
nothing contained herein shall impose any obligation on any Lender to fund any
Loan, in whole or in part, in excess of its Commitment.
Section 1.03    [Reserved].
Section 1.04    [Reserved].
Section 1.05    [Reserved].
Section 1.06    [Reserved].
Section 1.07    Incremental Loans.
(a)    The Borrower may at any time after the Closing Date, in accordance with
and subject to the terms of this Agreement, by notice pursuant to Section
1.07(d) to the Administrative Agent, request an additional tranche of term loans
from one or more additional Lenders (subject to the terms hereof) (which shall
be deemed to be a separate and independent tranche from the existing Loans
unless such additional tranche of term loans are added to and fungible with the
Loans) to be funded in U.S. Dollars (the “Incremental Loans”) in an aggregate
principal amount of $100,000,000; provided, that the Incremental Loans may only
be incurred pursuant to this Section 1.07 so long as (i) no Event of Default
shall exist immediately prior to incurrence of such Incremental Loan and (ii)
after giving pro forma effect to such Incremental Loan and the use of proceeds
thereof, (x) such incurrence would not result in any Event of Default under
Sections 8.01(t) and 8.01(u) (in each case, as if such Event of Default were
tested on the date of such incurrence) or result in any other Event of Default
and (y) the aggregate amount of all Loans (including such Incremental Loans)
shall be less than the Permitted Loan Balance; provided, further, that the
Incremental Loans may only be incurred in whole (and not in part) as one
additional tranche of term loans in the amount of $100,000,000.
(b)    The Incremental Loans (i) shall rank pari passu in right of payment and
of security with the Loans (including, without limitation, with respect to
voluntary prepayments and mandatory prepayments) and shall not benefit from
guarantees from any person other than guarantors of the Loans, (ii) shall be
incurred on the same terms and conditions (including, without limitation, with
respect to interest rate, interest rate floor, amortization, prepayment
premiums, fees and other economic terms) as the existing Loans and (iii) shall
mature and be repaid in amounts and on dates consistent with the existing Loans.
(c)    Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Transactions Documents, executed
by the Borrower and each Lender agreeing to provide such Commitment (and to the
extent such Lender is not an existing Lender under this Agreement, such Lender
shall also execute a joinder agreement and be joined as a Lender hereunder), if
any; provided that such Incremental Amendment shall not be effective prior to
the date that is ten (10) Business Days (or such shorter period acceptable to
Administrative Agent and HPS) from the date Administrative Agent and HPS first
receive the notice required pursuant to Section 1.07(d). The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and HPS (which opinion does not
operate as a consent right to the incurrence of Incremental Loans in accordance
with the terms hereof) and the Borrower, to effect the provisions of this
Section 1.07. The effectiveness of any Incremental Amendment (and the funding of
Incremental Loans thereunder) shall be subject to the satisfaction on the date
of funding such Incremental Loans of (x) such conditions as the parties thereto
shall agree (which, for the avoidance of doubt, shall be consistent with the
conditions in this Agreement (as modified for an extension of Incremental
Loans)), (y) the terms of this Section 1.07 in respect of the Commitments in
respect of Incremental Loans then being requested and the applicable Incremental
Loans then being funded and after giving effect thereto, and (z) both before and
after giving effect to the creation of the applicable Commitments in respect of
Incremental Loans and the funding of the applicable Incremental Loans, the truth
and correctness in all material respects (or in any respect if such
representation or warranty contains any materiality qualifier, including
references to “material,” “Material Adverse Effect” or dollar thresholds) as of
such date of all representations and warranties made by the Borrower herein or
in any other Transaction Document as of such date (or as of a specific earlier
date if such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by this
Agreement); provided that, the proceeds of any Incremental Loans may not be used
directly or indirectly by Parent or Servicer for Restricted Payments. Amounts
paid or prepaid on account of any Incremental Loans may not be re-borrowed. This
Section 1.07(c) shall supersede any provisions in Section 12.01 to the contrary.
(d)    Notices. Each notice from the Borrower pursuant to this Section 1.07(d)
shall be given in writing. The Administrative Agent shall be entitled to rely
upon, and shall be fully protected in relying upon, any Borrowing Request or
similar notice believed in good faith thereby to be genuine. Administrative
Agent may assume that each person executing and delivering such a notice was
duly authorized, unless the responsible individual acting thereon for
Administrative Agent has actual knowledge to the contrary.
(e)    Notwithstanding anything to the contrary, it is understood and agreed
that the Borrower shall, prior to requesting any Incremental Loans or
Commitments in respect of Incremental Loans from any other Lender, request such
Incremental Loans or Commitments in respect thereof from HPS on the same terms
as the existing Loans and provide HPS a reasonable opportunity to provide such
Loans or Commitments; provided that, for the avoidance of doubt, if HPS either
declines the opportunity, or is unable to provide such Incremental Loans or
Commitments in respect of Incremental Loans (provided that HPS shall be deemed
to have declined to provide such Loans or Commitments to the extent it fails to
accept Borrower’s request within ten Business Days), the Borrower may request
that the other Lenders as of the Closing Date or any other Lender (subject to
execution of a joinder agreement to this Agreement, as applicable) provide such
Incremental Loans or Incremental Commitments in accordance with Section 1.07(f)
below.
(f)    Subject at all times to Section 1.07(e) above, to the extent HPS
declines, or is unable to consent to, the Borrower’s request to incur
Incremental Loans or Commitments in respect of Incremental Loans, any Lender may
in its sole discretion participate in any such Incremental Loans or Commitments
in respect of Incremental Loans, but no Lender shall have any obligation to do
so; provided that, to the extent HPS either does not provide, or provides less
than 100% of, any such Incremental Loans or Commitments in respect of
Incremental Loans, the Borrower may request any other Lender to provide such
Incremental Loans or Commitment in respect of Incremental Loans on the same
terms (including the same fees (including any structuring or other similar
fees)) being provided to HPS and/or, as the case may be, any other Lender, and
all such fees and amounts shall be paid ratably to the participating Lenders.
Each Lender shall have the right within 10 Business Days after receipt of such
written notice pursuant to Section 1.07(d) to elect to participate in providing
such Incremental Loans or Incremental Commitment. Any Lender electing to
participate shall provide written notice to the Borrower and Administrative
Agent of the amount of such Incremental Loans or Commitment in respect of
Incremental Loans that it wishes to participate. All Lenders participating in
such Incremental Loans or Commitment in respect of Incremental Loans shall be
treated equally. The Borrower shall not incur or enter into any documentation in
respect of any Incremental Loans or Commitment in respect of Incremental Loans
without compliance of the foregoing.


ARTICLE II    

REPAYMENT
Section 2.01    Repayment. The Loan Amount shall be paid from time to time as
set forth in Section 2.03. The Administrative Agent, on behalf of the Lenders,
shall record in its records the amount of the Loans outstanding hereunder, each
repayment thereof, and other information it deems appropriate. The Loan Amount
so recorded shall be presumptive evidence of the principal amount owing and not
repaid on the Loans. The failure so to record any such information or any error
in so recording any such information shall not, however, limit or otherwise
affect the actual obligations of the Borrower hereunder to repay the Loan
Amount, together with all interest accruing thereon, as set forth in this
Agreement.
Section 2.02    Interest.
(a)    Interest Rates.
(i)    Interest Generally. The Loan Amount shall accrue interest from the
Closing Date on each day at a per annum rate equal to the Interest Rate for the
related Interest Period plus the Applicable Margin, which interest in each case
shall be due and payable as set forth in clause (b) below.
(ii)    Default Interest. Upon and after the occurrence of an Event of Default,
and during the continuation thereof, any principal of, or interest on, any Loans
outstanding or any fees or other Obligations outstanding payable by the Borrower
in connection therewith shall, whether at stated maturity, upon acceleration or
otherwise, bear interest, after as well as before judgment, at a rate per annum
equal to 3.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section. Notwithstanding the foregoing, but
without duplication thereof, if any principal of, interest, premium, fees or any
other amounts payable on, the Loans or otherwise hereunder is not paid when due
(after giving effect to any grace or cure period), whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to 3.00% plus the rate
otherwise applicable to such Loan as provided in paragraph (a)(i) above.
(b)    Interest Payment Dates. Interest accrued on the Loan Amount shall be paid
on (i) each Interest Payment Date, (ii) each Prepayment Date, and (iii) the
Final Maturity Date, provided that interest accrued pursuant to paragraph
(a)(ii) above of this Section shall be payable on demand.
(c)    LIBOR Notification. The Adjusted Eurodollar Rate is determined by
reference to the Three‑Month LIBOR Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short‑term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the Adjusted Eurodollar Rate.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 4.04 of this Agreement, such Section 4.04 provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent and the Borrower will endeavor to agree, pursuant to Section 4.04, in
advance of any change to the reference rate upon which the Adjusted Eurodollar
Rate is based. However (and except for the computation of the rate and the
obligations specifically provided in Section 4.04 and elsewhere in this
Agreement), the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Three‑Month LIBOR Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.04 will be similar
to, or produce the same value or economic equivalence of, the Three‑Month LIBOR
Rate or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.
Section 2.03    Repayments and Prepayments. The Borrower shall, and hereby
unconditionally promises to, repay in full the Loan Amount and all other
Obligations (excluding contingent Obligations not then due) on the Final
Maturity Date. The Borrower:
(a)    shall, without requiring the prior consent of the Lenders, the Collateral
Agent or the Administrative Agent, on, or prior to, the second (2nd) Business
Day following the date on which a Responsible Officer of the Borrower has
obtained knowledge of or written notice that the Loan Amount exceeds the
Permitted Loan Balance, prepay the Loan Amount so that after giving effect to
such prepayment, the Loan Amount does not exceed the Permitted Loan Balance;
provided, that the Borrower shall at such time also pay in full all accrued
interest on the portion of the Loan Amount so prepaid together with the
Make-Whole Amount or Repayment Premium, as applicable, specified in clause (d)
below;
(b)    may, from time to time, prepay the Loan Amount in whole or in part
(subject to Section 4.03) upon two (2) Business Days’ prior written notice
(which notice may be conditional upon the closing of another transaction) of the
proposed prepayment date to the Administrative Agent; provided that (i) any such
prepayment shall be in a principal amount equal to or greater than $1,000,000
and (ii) the Borrower shall pay in full all accrued interest on the portion of
the Loan Amount so prepaid together with the Make-Whole Amount or Repayment
Premium, as applicable, specified in clause (d) below; and
(c)    shall, without requiring the prior consent of the Lenders, the Collateral
Agent or the Administrative Agent, on, or prior to, the second (2nd) Business
Day following the date on which the Borrower has received Net Proceeds of any
Receivables sold as permitted pursuant to Section 7.03(a), apply such Net
Proceeds to prepay the Loan Amount; provided that the Borrower shall at such
time also pay in full all accrued interest on the portion of the Loan so prepaid
together with the Make-Whole Amount or Repayment Premium, as applicable,
specified in clause (d) below.
(d)    In the event that the Borrower makes any voluntary or mandatory
prepayment of all or any portion of the outstanding Loan Amount pursuant to
clauses (a), (b) or (c) of this Section 2.03 (a “Prepayment Event”), the
Borrower shall pay, (i) if such Prepayment Event occurs prior to the date that
is 12 months after the Closing Date, an amount equal to the sum of (x) the
amount of interest which would have accrued on the outstanding Loan Amount
(assuming the payment of the maximum allowable amount of PIK Interest thereon)
subject to the Prepayment Event from the date of prepayment through the date
that is 12 months after the Closing Date had such Loan remained outstanding and
had been repaid on such date plus (y) the Repayment Premium that would be paid
on the 12 month anniversary (4.00%), such amount to be calculated by the
Administrative Agent and such calculation to be conclusive absent demonstrable
error (the “Make-Whole Amount”); (ii) if such Prepayment Event occurs on or
after the 12-month anniversary of the Closing Date but prior to the date that is
24 months after the Closing Date, a prepayment premium equal to 4.00% of the
outstanding Loan Amount subject to the Prepayment Event; (iii) if such
Prepayment Event occurs on or after the 24-month anniversary of the Closing Date
but prior to the date that is 36 months after the Closing Date, a prepayment
premium equal to 3.00% of the outstanding Loan Amount subject to the Prepayment
Event; (iv) if such Prepayment Event occurs on or after the 36-month anniversary
of the Closing Date but prior to the date that is 48 months after the Closing
Date, a prepayment premium equal to 2.00% of the outstanding Loan Amount subject
to the Prepayment Event; and (v) if such Prepayment Event occurs on or after the
48-month anniversary of the Closing Date, a prepayment premium equal to 1.00% of
the outstanding Loan Amount subject to the Prepayment Event (such amounts
described in clauses (ii), (iii), (iv) and (v) are herein referred to as the
“Repayment Premium”).
The Borrower shall inform the Administrative Agent promptly, in writing, upon
the discovery of any event that gave rise to a prepayment obligation pursuant to
this Section 2.03. The Borrower shall notify the Administrative Agent by 1:00
p.m. (New York City time), two (2) Business Days prior to any prepayment under
this Section 2.03.
Section 2.04    Other Payments. In addition to the payment obligations described
in Section 2.03 above, at all times, including after the occurrence and
continuance of an Event of Default, the Borrower agrees to pay on or prior to
each Interest Payment Date all other Required Payments to the Persons entitled
thereto subject to available funds resulting from Collections (which for the
avoidance of doubt, shall not include any amounts on deposit in the Cash Reserve
Account); provided, that the Administrative Agent Fee will be paid on the last
Interest Payment Date of each calendar quarter, commencing with the Interest
Payment Date in June 2020 (subject to available funds resulting from Collections
(excluding amounts on deposit in the Cash Reserve Account)); provided further
that on any Interest Payment Date, the Required Payments set forth in
clauses (i) through (x) of the definition thereof shall be paid prior to payment
of any other Required Payments or of any amounts payable pursuant to
Section 2.02 and Section 2.03 and shall be paid pro rata, and amounts paid
pursuant to clause (xii) of the definition of “Required Payments” shall be paid
pro rata.
Section 2.05    General Procedures. The Loan Amount shall not be considered
reduced by any allocation, setting aside or distribution of any portion of any
payment unless such payments shall have been actually delivered to the
Administrative Agent for the purpose of paying principal on such Loan Amount. No
principal or interest shall be considered paid by any distribution of any
portion of any payment if at any time such distribution is rescinded or must
otherwise be returned for any reason. No provision of this Agreement shall
require the payment or permit the collection of interest in excess of the
maximum permitted by Applicable Law.
Section 2.06    Characterization of Loan Amount. The parties hereto intend and
agree that, for the purposes of all Taxes, the Loan constitutes indebtedness of
the Borrower that is secured by the Receivables, all Related Assets, all
Collections with respect thereto and all other Collateral (the “Intended Tax
Characterization”). Except to the extent otherwise required pursuant to a
“determination” (as defined in Section 1313(a) of the Code or any similar
provision of state or local tax law), the parties hereto agree to report and
otherwise to act for the purposes of all Taxes in a manner consistent with the
Intended Tax Characterization.
Section 2.07    Taxes.
(a)    Defined Terms. For purposes of this Section 2.07, the term “Applicable
Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the Borrower
or the Administrative Agent) requires the deduction or withholding of any Tax
from any such payment by or on behalf of the Borrower or the Administrative
Agent, then the Borrower or the Administrative Agent, as applicable, shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Regulatory Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.07) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Regulatory Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after written demand therefor accompanied by
supporting documentation in reasonable detail, for the full amount of (i) any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.07) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Regulatory Authority and (ii) any Taxes that arise
because the Loan is not treated consistently by the Borrower or any of its
Affiliates with the Intended Tax Characterization (except to the extent required
pursuant to a “determination” (as defined in Section 1313(a) of the Code or any
similar provision of state or local tax law)). A certificate as to the amount of
such payment or liability, accompanied by supporting documentation in reasonable
detail, delivered to the Borrower by a Lender contemporaneously with the demand
for payment hereunder (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Regulatory Authority pursuant to this Section 2.07, the
Borrower shall deliver to the applicable Lender and the Administrative Agent the
original or a certified copy of a receipt issued by such Regulatory Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the applicable Lender and
the Administrative Agent.
(f)    Status of the Lenders. (i) Each Lender, if entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any
Transaction Document, shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as shall permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as shall enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in sub‑clauses
2.07(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if, in such
Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing:
(ii)    (%5)    Any U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(A)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W‑8BEN or
IRS Form W‑8BEN‑E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
IRS Form W‑8BEN or IRS Form W‑8BEN‑E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(ii)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed copies of IRS Form
W‑8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(C) of the Code, (x) a certificate
substantially in the form of Exhibit K‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E;
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
IRS Form W‑8BEN‑E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K‑2 or Exhibit K‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K‑4 on behalf of each such direct and indirect partner; or
(v)    for purposes of furnishing the U.S. Tax Compliance Certificate as
described in the foregoing clauses (iii) and (iv), if a Foreign Lender (or a
foreign Participant) is a Disregarded Entity, the Foreign Lender will submit
such certificate based on the status of the Person that is treated for U.S.
federal income tax purposes as being the sole owner of such Lender or
Participant;
(B)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent) executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(C)    if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower, the Administrative Agent and the
Collateral Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower, the Administrative Agent or the
Collateral Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower, the Administrative Agent or
the Collateral Agent as may be necessary for the Borrower, the Administrative
Agent, and the Collateral Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(iv)    The Administrative Agent and any successor Administrative Agent shall
deliver to the Borrower either (i) an executed copy of IRS Form W‑9 or (ii) a
duly completed and executed copy IRS Form W‑8ECI to establish that the
Administrative Agent is not subject to withholding Taxes under the Code with
respect to amounts payable for the account of the Administrative Agent under any
of the Transaction Documents. The Administrative Agent agrees that if such IRS
Form W‑9 or W‑8ECI, as applicable, previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or promptly
notify the Borrower in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.07 (including by
the payment of additional amounts pursuant to this Section 2.07), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.07 with respect to the Taxes
giving rise to such refund), net of all reasonable out‑of‑pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Regulatory Authority with respect to such refund).
Such indemnifying party, upon the request of such indemnified party, shall repay
to such indemnified party the amount paid over pursuant to this
Section 2.07(g) (plus any penalties, interest or other charges imposed by the
relevant Regulatory Authority) in the event that such indemnified party is
required to repay such refund to such Regulatory Authority. Notwithstanding
anything to the contrary in this Section 2.07(g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.07(g) the payment of which would place the
indemnified party in a less favorable net after‑Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.07(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.01(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Regulatory Authority. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).
Section 2.08    Survival. Each party’s obligations under Section 2.06 and
Section 2.07 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Transaction Document. Any such resignation,
replacement or assignment shall be in accordance with the terms of this
Agreement.
Section 2.09    Fees. The Borrower shall pay the amounts required to be paid in
the Fee Letter in the manner and at the times required by the Fee Letter.
ARTICLE III    

SETTLEMENTS
Section 3.01    Accounts.
(a)    Collection Account. The Borrower has established in its name an account
with an account number ending in -0616 (such account, together with any one or
more Foreign Receivables Collection Accounts established after the date hereof,
individually or collectively as the context requires, the “Collection Account”),
which Account is a segregated account maintained at the Account Bank, and shall
be subject to an Account Control Agreement reasonably satisfactory to the
Collateral Agent. All amounts in the Collection Account shall be held by the
Account Bank for the benefit of the Borrower and the Collateral Agent on behalf
of the Secured Parties as part of the Collateral.
(b)    Cash Reserve Account. On the Closing Date, funds in an amount equal to
the Cash Reserve Required Amount, plus an additional sum in the amount of
$28,127,164.94. in order to satisfy the Permitted Loan Balance as of the Closing
Date (the “Escrow Funds”), shall be deposited into an escrow account in the name
of the Collateral Agent (the “Escrow Account”). The Borrower has established in
its name an account with an account number ending in -3265 at the Account Bank
(the “Cash Reserve Account”), which Account is a segregated account maintained
at the Account Bank and shall be subject to an Account Control Agreement
reasonably satisfactory to the Collateral Agent. Upon execution and delivery of
such Account Control Agreement and delivery of a release notice to the Escrow
Agent in accordance with the terms of the Escrow Agreement, the Escrow Agent
shall release the Escrow Funds into the Cash Reserve Account, which amount will
thereafter remain in the Cash Reserve Account at all times, subject to the
provisions of this Agreement and the other Transactions Documents.
(c)    Permitted Investments. Funds on deposit in the Collection Account and the
Cash Reserve Account shall be invested in Permitted Investments selected in
writing by the initial Servicer and of which the initial Servicer provides
notification (pursuant to standing instructions or otherwise); provided that it
is understood and agreed that neither the Administrative Agent nor the
Collateral Agent shall be liable for any loss arising from such investment in
Permitted Investments. Absent such written direction (pursuant to standing
instructions or otherwise) from the initial Servicer, funds on deposit in either
the Collection Account or the Cash Reserve Account will remain un‑invested (it
being understood that the Collection Account and the Cash Reserve Account may be
interest‑bearing), provided, that it is understood and agreed that any Successor
Servicer shall not have any liability for not providing any such written
direction. All such Permitted Investments shall be held by or on behalf of the
Collateral Agent for the benefit of the Borrower and the Secured Parties. All
investments of funds on deposit in the Collection Account shall mature so that
such funds will be available on the Business Day prior to the next Interest
Payment Date. No Permitted Investment shall be sold or otherwise disposed of
prior to its scheduled maturity unless the Administrative Agent directs the
Collateral Agent in writing to dispose of such Permitted Investment. Funds on
deposit in the Collection Account and the Cash Reserve Account shall be treated
as owned by the Borrower for all applicable Tax purposes, and all Investment
Earnings and losses shall be for the account of Borrower. The Administrative
Agent shall cause the deposit of such Investment Earnings credited to the Cash
Reserve Account into the Collection Account (to the extent not already on
deposit therein) or otherwise at the direction of the Borrower.
Section 3.02    Collection of Moneys and the Collection Account; Collection
Account Releases.
(a)    Collections. The Borrower shall cause, or direct the Servicer to cause,
the deposit of all Collections and all amounts payable pursuant to the IP
License Agreement into the Collection Account as required by the terms of the
Servicing Agreement and this Section 3.02(a). If, at any time, any of the
Borrower, the Servicer or any Affiliate thereof shall receive any Collections or
any amounts payable to the Borrower pursuant to the terms of the IP License
Agreement, such Person shall hold such Collections and such amounts payable
pursuant to the IP License Agreement for the benefit of the Secured Parties and
shall, within two (2) Business Days after receipt and identification thereof,
deliver such Collections in the form received (endorsed as necessary for
transfer) to the Servicer for deposit in the Collection Account; provided,
however, notwithstanding the foregoing, to the extent that Collections in an
aggregate amount outstanding at any time not to exceed $100,000 are received by
the Originators, such Originators shall deliver such Collections in the form
received (endorsed as necessary for transfer) to the Servicer for deposit in the
Collection Account as promptly as commercially practicable after receipt and
identification thereof.
(b)    Collection Account Releases. Upon the terms and subject to the conditions
hereinafter set forth, the Borrower may transfer funds from the Collection
Account to any other account of the Borrower of any of its Affiliates or for any
other purpose so long as the Collection Account Release Conditions are satisfied
(each, a “Collection Account Release”). Any amount so transferred shall be free
and clear of any Lien hereunder.
(c)    Cash Reserve Account Releases. Upon the terms and subject to the
conditions hereinafter set forth, the Borrower may request a release of funds
from the Cash Reserve Account (each, a “Cash Reserve Account Release”) by
providing written notice (which may be by email), substantially in the form of
Exhibit M (each such request, a “Cash Reserve Account Release Request”),
delivered to the Administrative Agent and each Lender no later than 2:00 p.m.
(New York City time) at least two (2) Business Days prior to the requested
Release Date, which notice shall (A) specify the amount requested to be
released, (B) specify the requested Release Date (which shall be a Business Day)
and (C) certify that each of the prerequisite conditions for the making of such
Release set forth in Section 5.03 (the “Release Conditions”) are then satisfied;
provided, that in determining whether the Release Conditions have been
satisfied, the Borrower shall give pro forma effect to all Cash Reserve Account
Releases and changes in Collateral since the last Interest Payment Date.  Upon
satisfaction of each of the Release Conditions, on each Release Date the
Collateral Agent shall remit to the Borrower in same day funds, by wire transfer
to the Borrower’s Account not later than 2:00 p.m. (New York City time), an
amount equal to the lesser of (x) the applicable Release Amount and (y) the
amount of available funds then on deposit in the Cash Reserve Account in excess
of the Cash Reserve Account Required Amount.  Such may be distributed by the
Borrower to SmileDirect free and clear of any Lien hereunder.
Section 3.03    [Reserved].
Section 3.04    Payments and Computations, Etc. (%3) All amounts to be paid or
deposited by the Borrower, Servicer, Account Bank or Collateral Agent hereunder
shall be made by such Person, as applicable, to the account designated by the
Administrative Agent or other applicable Person to which such amount is owed and
shall be sent in immediately available funds, no later than 3:00 p.m. (New York
time) on the date specified herein. Any payment received later than 3:00 p.m.
(New York time) may, in the Administrative Agent’s discretion, be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue until such following Business Day.
(a)    Method of Computation. All computations of interest and fees hereunder
shall be calculated on the basis of a year of 360 days (or, in the case of
interest accruing by reference to the Base Rate, 365 or 366 days, as
applicable), for actual days elapsed. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan shall be included, and the date of payment of such Loan
or the expiration date of an Interest Period applicable to such Loan, as the
case may be, shall be excluded.
(b)    Lender’s Reliance. In making the deposits, distributions and calculations
required to be made by it hereunder, the Collateral Agent, Administrative Agent
and Lenders shall be entitled to rely on information supplied to it by any
Credit Party. None of the Collateral Agent, Administrative Agent or Lenders
shall in any way be held liable for any incorrect deposits, distributions or
calculations made by it hereunder as a result of any errors contained in, or
omissions from, information supplied to it by any Credit Party.
Section 3.05    Obligations with respect to Certain Collection Account Releases;
Obligation to Prepare Corrected Monthly Reports and Cash Reserve Account Release
Requests. If any Monthly Report or Cash Reserve Account Release Request contains
material mistakes, the Borrower shall cause the Servicer to provide a corrected
Monthly Report or Cash Reserve Account Release Request, as applicable, within
three (3) Business Days after a Responsible Officer of the Borrower becoming
first aware or being notified of such mistakes. In the event that (i) any
amounts were released to the Borrower from the Cash Reserve Account on any
Release Date based on an inaccurate Monthly Report or Cash Reserve Account
Release Request or (ii) any amounts were released to the Borrower from the
Collection Account on any Release Date when the Collection Account Release
Conditions were not satisfied, then in each case, the Borrower and the Servicer
each hereby agrees (A) that such amounts which the Borrower was not entitled to
receive on such Release Date, constitute proceeds of the Collateral which were
improperly received by the Borrower and (B) that the Servicer shall deposit
funds into the Collection Account, within two (2) Business Days after a
Responsible Officer of the Servicer first becomes aware or has been provided
notice of such mistakes, in an amount (such amount, the “Servicer Error
Payment”) equal to any funds that were released to the Borrower (or at its
direction) in reliance on such inaccurate Monthly Report or Cash Reserve Account
Release Request, or in error when the Collection Account Release Conditions were
not satisfied, as applicable (and that would not have been released to the
Borrower (or at its direction) on such Release Date, as applicable, pursuant to
an accurate Monthly Report or Cash Reserve Account Release Request or absent
such error, as applicable) such that the aggregate amount of funds retained by
the Borrower is equal to the aggregate amount of funds that would have been
released to the Borrower (or at its direction) had such Monthly Report or Cash
Reserve Account Release Request, as applicable, been accurate, or had the
Collection Account Release Conditions been satisfied. The Servicer may be
reimbursed for any such Servicer Error Payment thereafter, solely pursuant to,
and if permitted by, Section 3.02(b) hereof.
ARTICLE IV    

FEES AND YIELD PROTECTION
Section 4.01    [Reserved].
Section 4.02    Increased Costs; Capital Adequacy; Replacement of Lenders.
(a)    If any Regulatory Change (i) subjects any Affected Party to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
(ii) imposes, modifies or deems applicable any reserve, assessment, fee,
insurance charge, liquidity, special deposit or similar requirement (other than
Taxes) against assets of, deposits with or for the account of, or liabilities of
an Affected Party, or credit extended by an Affected Party pursuant to this
Agreement (except any such reserve requirement reflected in the Adjusted
Eurodollar Rate) or (iii) imposes any other condition (other than Taxes), the
result of which pursuant to clauses (i), (ii) and (iii) above is to increase the
cost to an Affected Party of performing its obligations under this Agreement, or
to reduce the rate of return on an Affected Party’s capital as a consequence of
its obligations under this Agreement, or to reduce the amount of any sum
received or receivable (whether of principal, interest or otherwise) by an
Affected Party under this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon written demand by the Administrative Agent or any Lender accompanied
by the certificate and supporting documentation described in Section 4.02(c),
the Borrower shall pay to the Administrative Agent or such Lender, for the
benefit of the relevant Affected Party, such amounts charged to such Affected
Party or such amounts to otherwise compensate such Affected Party for such
increased cost or such reduction. The term “Regulatory Change” shall mean
(i) the adoption after the date hereof (or, if later, the date the relevant
Affected Party (or the related Lender) becomes a party hereto) of any Applicable
Law (including any Applicable Law regarding capital adequacy or liquidity) or
any change therein after the date hereof (or, if later, the date the relevant
Affected Party (or the related Lender) becomes a party hereto) or (ii) any
change after the date hereof (or, if later, the date the relevant Affected Party
(or the related Lender) becomes a party hereto) in the interpretation or
administration thereof by any Regulatory Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency; provided that notwithstanding
anything herein to the contrary, all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to the Basel III
Regulation, shall in each case be deemed to be a “Regulatory Change”, regardless
of the date enacted, adopted or issued.
(b)    If any Lender determines that any Regulatory Change affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, such
Lender’s Commitment or the Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy) or
results in the imposition of an internal liquidity charge on the Lender or the
Lender’s holding company, then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction or charge suffered.
(c)    A certificate of the applicable Affected Party setting forth in
reasonable detail the basis for and computation of amount or amounts necessary
to compensate such Affected Party pursuant to Section 4.02(a) or (b) shall be
delivered to a Responsible Officer of the Borrower and shall be conclusive
absent demonstrable error. The Borrower shall pay or cause to be paid to such
Affected Party the amount shown as due on any such certificate free of
demonstrable error within 30 days after receipt thereof.
(d)    Failure or delay on the part of any to demand compensation pursuant to
this Section shall not constitute a waiver of such Affected Party’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate an Affected Party pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Affected Party
notifies the Borrower in writing of the Regulatory Change giving rise to such
increased costs or reductions and of such Affected Party’s demand for
compensation therefor; provided further that, if the Regulatory Change giving
rise to such increased costs or reductions is retroactive, then the 90‑day
period referred to above shall be extended to include the period of retroactive
effect thereof.
(e)    No Affected Party shall request compensation pursuant to this
Section 4.02 unless either (i) it is the general practice of such Affected Party
to demand such compensation in securitization facilities to which it is a party
or (ii) either it or any Affiliate thereof has issued or is issuing similar
request(s) for compensation with respect to securitization facilities with
aggregate commitments or aggregate outstanding indebtedness thereunder of at
least $1,000,000,000 in the aggregate.
(f)    If (i) any Lender (or any Participant holding interests in any Loan owing
to such Lender or in any Commitment of such Lender or in any other interest of
such Lender under the Transaction Documents) requests compensation under this
Section 4.02, or (ii) the Borrower is required to pay any additional amount to
or on account of any Lender (or any Participant thereof) pursuant to
Section 2.07, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender
shall refuse to consent to any waiver, amendment or other modification that
would otherwise require such Lender’s consent but to which the Required Lenders
have consented, or (v) any Lender (1) shall at any time have a long‑term credit
rating of lower than BBB from S&P, lower than Baa2 from Moody’s or lower than
the equivalent rating from any other nationally recognized statistical rating
organization, or shall at any time not have a long‑term credit rating from S&P
or Moody’s (in each case under this clause (v)(1) regardless of whether any such
circumstances existed at the time such Lender became a Lender), (2) is an
Ineligible Institution, (3) enters into, or purports to enter into, an
assignment or a participation with an Ineligible Institution in violation of
this Agreement or (4) has become the subject of a Bail‑In Action (or any case or
other proceeding in which a Bail‑In Action may occur), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender (and its Related Parties) to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Article IX), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (x) in the case of
an assignment to an assignee which is not a Lender, the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, (y) such Lender
shall have received payment of an amount equal to (i) the outstanding principal
of its Loans and participations in the relevant Loans, accrued interest thereon,
accrued fees and all other amounts due and payable to it hereunder and (ii) all
other Obligations then outstanding and owed to such Lender, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (z) in the case of any such
assignment arising under clause (v)(1) above, the assignee (or its parent) shall
have a credit rating greater than or equal to BBB from S&P and/or greater than
or equal to Baa2 from Moody’s; provided, that the Borrower shall provide the
Administrative Agent in its capacity as Lender a right of first refusal (but not
an obligation) to accept the assignment of such Commitment. If such Lender is
the Administrative Agent, the Collateral Agent or an Affiliate of either of
them, no such assignment shall be effective unless (x) a successor
Administrative Agent and Collateral Agent, as applicable, have been appointed
and have accepted such appointment pursuant to an instrument of assumption in
form and substance reasonably satisfactory to the existing Administrative Agent
and Collateral Agent, as applicable, and (y) the existing Administrative Agent
and Collateral Agent, as applicable, have been discharged from all duties and
obligations hereunder and under each of the other Transaction Documents and all
Obligations then outstanding and owed to such Person have been paid in full.
Each party hereto agrees that (1) an assignment by a Lender required pursuant to
this paragraph may be effected pursuant to an assignment and assumption executed
by the Borrower, the Administrative Agent and the assignee, and (2) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto; provided, further that in the
case of any such assignment resulting from a Lender that has become the subject
of a Bail‑In Action (or any case or other proceeding in which a Bail‑In Action
may occur), then, the assignee shall be deemed to have taken assignment of all
the interests, rights and obligations of the assigning Lender under this
Agreement without giving effect to the applicable Bail‑In Action on such
interests, rights and obligations.
Section 4.03    Funding Indemnification. The Borrower shall indemnify the
Lenders for any Breakage Cost related to (i) a proposed Loan if a Loan is not
made on the date requested by the Borrower in any Borrowing Request for any
reason other than a breach of this Agreement by the Lender claiming indemnity
therefor and (ii) any prepayment of the Loan pursuant to Section 2.03.
Section 4.04    Inability to Determine Rates.
(a)    If prior to the commencement of any Interest Period:
(i)    subject to clause (b) below, the Administrative Agent determines (which
determination shall be conclusive absent demonstrable error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate or
the Three‑Month LIBOR Rate, as applicable (including because the Three‑Month
LIBOR Screen Rate is not available or published on a current basis), for such
Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate or the Three‑Month LIBOR Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) specified in the
related Borrowing Request for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall give as promptly as practicable once such
circumstances cease to exist, unless such information is publicly available), if
any Borrowing Request requests a Loan, such Loan shall be made with reference to
the Base Rate.
(b)    If at any time the Administrative Agent, after consultation with the
Borrower, determines (which determination shall be conclusive absent
demonstrable error) that (i) the circumstances set forth in clause (a)(i) have
arisen and such circumstances are unlikely to be temporary, (ii) the Three‑Month
LIBOR Rate is no longer a widely recognized benchmark rate for newly‑originated
loans in the United States syndicated loan market, (iii) HPS Investment
Partners, LLC is currently executing loan facilities that include language
similar to that contained in this clause (b), or is amending such facilities to
incorporate or adopt a new benchmark interest rate to replace the Three‑Month
LIBOR Rate, or (iv) the circumstances set forth in clause (a)(i) have not arisen
but either (w) the supervisor for the administrator of the Three‑Month LIBOR
Screen Rate has made a public statement that the administrator of the
Three‑Month LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Three‑Month LIBOR Screen
Rate), (x) the administrator of the Three‑Month LIBOR Screen Rate has made a
public statement identifying a specific date after which the Three‑Month LIBOR
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
Three‑Month LIBOR Screen Rate), (y) the supervisor for the administrator of the
Three‑Month LIBOR Screen Rate has made a public statement identifying a specific
date after which the Three‑Month LIBOR Screen Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the Three‑Month LIBOR Screen Rate or a Regulatory Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Three‑Month LIBOR Screen Rate may no
longer be used for determining interest rates for loans, then, in the sole
discretion of the Administrative Agent, acting at the direction of the Required
Lenders, either (i) the Administrative Agent, acting at the direction of the
Required Lenders may elect to convert any Loans then outstanding that are
Eurodollar Loans to Base Rate Loans on the first date of the next Interest
Period or (ii) the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Three‑Month LIBOR Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable such that, to the extent practicable, the interest payable by the
Borrower based on the replacement index will be substantially equivalent to the
interest that would be payable based on the Three‑Month LIBOR Rate in effect
prior to the event(s) giving rise to the use of such replacement index; provided
that, if such alternate rate of interest as so determined would be less than
1.75%, such rate shall be deemed to be 1.75% for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 12.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.
ARTICLE V    

CONDITIONS OF EFFECTIVENESS AND LOANS
Section 5.01    Closing Date Conditions Precedent. The effectiveness of this
Agreement and the obligations of the parties hereto are subject to the condition
precedent that the Lenders shall have received or waived receipt of the
following on or prior to the Closing Date (unless otherwise noted):
(a)    a copy of this Agreement and each of the other Transaction Documents
identified on the closing list attached as Exhibit E hereto, in each case duly
executed by each party thereto, and each other item identified on such closing
list (it being understood, however, that no sublicense of IP Assets by
SmileDirect or any subsequent sublicensee thereof shall be a condition precedent
to the effectiveness of this Agreement);
(b)    evidence that the Collection Account (other than any Foreign Receivables
Collection Account) and the Cash Reserve Account have been established;
(c)    financing statements on Form UCC‑1 or amendments thereto naming (i) each
Originator as seller/debtor and the Seller as buyer/secured party, (ii) the
Seller as seller/debtor and the Borrower as buyer/secured party, and (iii) the
Borrower as debtor and the Collateral Agent as secured party, in each case, in
proper form for filing in the office in which the filings are necessary or, in
the reasonable opinion of the Collateral Agent or the Administrative Agent,
desirable under the UCC or any comparable law of all appropriate jurisdictions
to perfect the security interest of the Collateral Agent granted pursuant to the
Security Agreement;
(d)    Intellectual Property Security Agreements substantially in the form of
Exhibits A-1, A-2, and A-3 to the Security Agreement, duly executed by the
grantors party thereto.
(e)    search reports provided in writing by the applicable filing offices,
listing all effective financing statements that name any of the Originators, the
Seller or the Borrower as debtor and that are filed in the jurisdiction in which
any Originator, the Seller or the Borrower, as applicable, is “located” as
defined in Section 9‑307 of the UCC, together with copies of such financing
statements;
(f)    to the extent the Borrower has received an invoice therefor at least two
(2) Business Days prior to the Closing Date in reasonable detail, evidence that
all fees and expenses, including the Closing Payment and any other fees payable
pursuant to the Fee Letter, and all reasonable and documented out‑of‑pocket
expenses, due and required to be paid by the Borrower in accordance with the
Transaction Documents shall have been paid in full;
(g)    usual and customary legal opinions in form and substance reasonably
satisfactory to Administrative Agent and its counsel (including, but not limited
to, those regarding corporate matters, enforceability, true sale,
non‑consolidation, the Investment Company Act, the Volcker Rule, security
interest perfection and priority (which opinion as to priority may be based
solely on lien search results) and a Regulatory Opinion);
(h)    since December 31, 2019, there shall not have occurred a Material Adverse
Change with respect to any Credit Party, as determined by the Administrative
Agent in its sole discretion;
(i)    there shall not exist (i) a material adverse change in the credit and
lending markets, a material outbreak or escalation of hostilities or a material
adverse change in national or international political, financial or economic
conditions, in each case which makes it impracticable or financially
disadvantageous for the Lenders to provide funding at such time on the terms and
in the manner contemplated under this Agreement and the other Transaction
Documents, (ii) a general suspension of trading on major stock exchanges, or
(iii) a disruption in or moratorium on commercial banking activities or
securities settlement services;
(j)    the Administrative Agent shall have received confirmation reasonably
satisfactory to the Administrative Agent that the U.S. Food and Drug
Administration has formally approved the Merchandise underlying the Collateral;
(k)    evidence that each of the conditions precedent to the execution, delivery
and effectiveness of each of the other Transaction Documents has been or
contemporaneously hereunder will be satisfied; and
(l)    (i) the Administrative Agent shall have received, (x) at least seven (7)
days prior to the Closing Date, all documentation and other information
regarding the Credit Parties requested in connection with applicable
“know‑your‑customer” and anti‑money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Credit Parties at
least ten (10) Business Days prior to the Closing Date, and (y) a properly
completed and signed IRS Form W‑8 or W‑9, as applicable, for each Credit Party,
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, any Lender that has requested, in a written
notice to the Borrower at least five (5) Business Days prior to the Closing
Date, a Beneficial Ownership Certification in relation to the Borrower shall
have received such Beneficial Ownership Certification; provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied.
(m)    the representations and warranties of the Credit Parties contained in the
Transaction Documents are true, correct and complete in all material respects on
and as of such day as though made on and as of such day (unless the same
explicitly relates solely to an earlier date);
(n)    the Loan Amount shall not exceed the lesser of (i) the Permitted Loan
Balance and (ii) $400,000,000 immediately upon giving effect to the making of
the Loans and the use of proceeds thereof;
(o)    no event has occurred and is continuing, or would result from such Loan
upon giving effect to such Loan, that constitutes an Event of Default, an
Unmatured Event of Default, a Servicer Termination Event, or an Unmatured
Servicer Termination Event;
(p)    [Reserved];
(q)    the Administrative Agent shall have received a duly executed and
completed Borrowing Request, which shall include a data tape regarding all
consumer installment plan Receivables initially included in the Adjusted Net
Accounts Receivable (other than Receivables originated under SmileDirect’s
classic “SmilePay” program), including the fields under the heading “Monthly
Customer Payment History Tape” listed in Exhibit O hereto;
(r)    the Lenders (or their designated affiliates) shall have been issued
warrants to purchase common stock of SmileDirectClub, Inc. (“PubCo”) in an
amount equal to 1% of the fully diluted common stock of PubCo pursuant to
warrant agreements in the form attached hereto as Exhibit C;
(s)    copies of all filed UCC termination statements and amendments necessary
to ensure that the Collateral Agent has a first priority perfected security
interest in the Collateral;
(t)    evidence that the Previous Financing Facility has been (or substantially
contemporaneously will be) repaid in full and terminated in accordance with its
terms, and all security interests relating thereto have been (or substantially
contemporaneously will be) released.
The funding of the Loan shall be deemed to be an acceptance by the
Administrative Agent and the Lenders that the conditions precedent are satisfied
and the Agreement is effective.
Section 5.02    [Reserved].
Section 5.03    Conditions Precedent to All Releases. Each Cash Reserve Account
Release, including the initial Cash Reserve Account Release, shall be subject to
the conditions precedent that on the date of such Cash Reserve Account Release,
the following statements shall be true (and shall be true immediately after such
Cash Reserve Account Release), and the acceptance by the Borrower of the
proceeds of such Cash Reserve Account Release shall be deemed to constitute, as
of such Release Date, a confirmation by the Borrower that the following
statements remain true:
(a)    the representations and warranties of the Credit Parties contained in the
Transaction Documents are true, correct and complete in all material respects on
and as of such day as though made on and as of such day and shall be deemed to
have been made (and must be correct in all material respects) on such day
(unless the same explicitly relates solely to an earlier date);
(b)    no event has occurred and is continuing, or would result from such Cash
Reserve Account Release upon giving effect to such Cash Reserve Account Release
that constitutes an Event of Default, an Unmatured Event of Default, a Servicer
Termination Event or an Unmatured Servicer Termination Event;
(c)    the Loan Amount shall not exceed the Permitted Loan Balance and the
amount on deposit in the Cash Reserve Account (including related Permitted
Investments) is at least equal to $100,000,000 (in each case, after giving
effect to such Cash Reserve Account Release and calculated on a pro forma basis
as of the date of such proposed Cash Reserve Account Release);
(d)    the Administrative Agent shall have received a Permitted Loan Balance
Certificate, executed by an Authorized Officer of the Borrower and an Authorized
Officer of the Servicer, showing a calculation of each of the Loan Amount and
the Permitted Loan Balance both immediately before and upon giving effect to
such proposed Cash Reserve Account Release;
(e)    the Administrative Agent shall have received a duly executed and
completed Cash Reserve Account Release Request;
(f)    [Reserved];
(g)    the amount remaining on deposit in the Collection Account is at least
equal to the Required Collection Account Amount after giving effect to such
proposed Cash Reserve Account Release; and
(h)    to the extent the Borrower has received an invoice therefor at least one
(1) Business Day before the Release Date in reasonable detail, all fees and
other amounts (including costs, expenses and indemnified amounts) then due and
payable to the Lenders and the Administrative Agent, shall have been paid in
full.
Section 5.04    [Reserved].
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
Section 6.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows to the Administrative Agent, the Collateral
Agent and the Lenders as of the Closing Date and as of each Release Date:
(a)    Organization, Corporate Powers. The Borrower is an entity duly formed,
validly existing solely under the laws of the State of its formation, is in good
standing under the laws of the State of its formation and is qualified in each
state where a property is located if the laws of such state require
qualification in order to conduct business of the type conducted by the
Borrower, except to the extent that the failure to obtain or maintain any such
qualification would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Authority, etc. The Borrower has full trust power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, and to perform in accordance herewith; the execution, delivery
and performance of this Agreement and the other Transaction Documents by the
Borrower, and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Borrower; each of this
Agreement and the other Transaction Documents evidences the valid, binding and
enforceable obligation of the Borrower, as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and other laws limiting the
enforceability of creditors’ rights and by general principles of equity.
(c)    Ability to Perform. The Borrower does not believe, nor does the Borrower
have any reason or cause to believe, that it cannot perform its covenants and
obligations contained in this Agreement and the other Transaction Documents to
which it is a party.
(d)    No Consent or Approval Required. No consent, approval, license,
registration, authorization or order of any Regulatory Authority is required for
the execution, delivery and performance by the Borrower of, or compliance by the
Borrower with, this Agreement or the other Transaction Documents to which it is
a party, or if required, such consent, approval, license, registration,
authorization or order has (or will have) been obtained on or prior to the
Closing Date, except for the filing of any UCC financing statements contemplated
by the Transaction Documents.
(e)    No Proceedings. There are no judgments, proceedings or investigations
pending against the Borrower or, to the knowledge of a Responsible Officer of
the Borrower, threatened in writing against the Borrower, before any Regulatory
Authority: (i) asserting the invalidity of this Agreement or the other
Transaction Documents; (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or the other Transaction Documents;
or (iii) seeking any determination or ruling that could reasonably be expected
to have a Material Adverse Effect.
(f)    No Conflicts. Neither the execution and delivery of this Agreement and
the other Transaction Documents, nor the fulfillment of or compliance with the
terms and conditions of this Agreement and the other Transaction Documents, will
conflict with or result in a breach of any of the terms, conditions or
provisions of the Borrower’s formation documents, or any legal restriction or
any material agreement or instrument to which the Borrower is now a party or by
which it is bound, or constitute a default or result in an acceleration under
any of the foregoing.
(g)    Solvency. The Borrower is Solvent.
(h)    Tax Returns; Tax Status. The Borrower has filed all material tax returns
(federal, state, local and foreign) required to be filed by it, such tax returns
are true and accurate in all material respects, and the Borrower has timely paid
or made adequate provision for the payment of all material Taxes and other
material governmental assessments and material governmental charges, except for
any such Taxes, assessments or charges that are being contested in good faith
and with respect to which adequate reserves have been established in accordance
with GAAP. The Borrower (i) is, and shall at all relevant times continue to be,
a Disregarded Entity that is wholly owned by a U.S. Person and (ii) is not and
will not at any relevant time become an association (or publicly traded
partnership) taxable as an association for U.S. federal income tax purposes.
(i)    No Modification. The Borrower has not amended, or permitted the amendment
of, the terms of the Transaction Documents, except as permitted by and in
accordance with the Transaction Documents.
(j)    Transfer of All Property. Pursuant to (i) each Management Services
Agreement, each Originator has (or will have) transferred to the Seller all of
such Originator’s right, title and interest in the Receivables and Related
Assets purported to be transferred to the Seller under such Management Services
Agreement; (ii) the Purchase Agreement, the Seller has (or will have)
transferred to the Borrower all of the Seller’s right, title and interest in the
Receivables and Related Assets and the IP Assets purported to be transferred to
the Borrower under the Purchase Agreement; and (iii) the Security Agreement, the
Borrower has (or will have) pledged to the Collateral Agent, on behalf of the
Secured Parties, all of the Borrower’s right, title and interest in the
Collateral purported to be pledged to the Collateral Agent, on behalf of the
Secured Parties, under the Security Agreement.
(k)    No Liens. The Borrower has not created, or suffered to exist, any Lien on
the Collateral, other than any Lien terminated concurrent with or prior to the
transfer pursuant to the Purchase Agreement and any Permitted Liens.
(l)    Employee Benefit Plans. Except to the extent the following would not
reasonably be expected to have a Material Adverse Effect, (i) each Plan is in
compliance with all applicable requirements of ERISA, the Code and other
Applicable Law, (ii) no ERISA Event has occurred or is reasonably expected to
occur, (iii) the Borrower and each ERISA Affiliate has complied with the Funding
Rules with respect to each Pension Plan, and no waiver of the minimum funding
requirements under the Funding Rules has been applied for or obtained, (iv) as
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430 of the Code) is 60% or higher
and no facts or circumstances exist that could reasonably be expected to cause
the funding target attainment percentage to drop below such threshold as of the
most recent valuation date and (v) the Borrower is not, and will not become at
any time while any Obligation is outstanding, a Benefit Plan Investor.
(m)    Accuracy of Information. Neither this Agreement nor any other Transaction
Document to which the Borrower is a party, nor any certificate or written report
(including any Monthly Report, as the same may be corrected pursuant to
Section 3.05, any Cash Reserve Account Release Request as the same may be
corrected pursuant to Section 3.05, and the Beneficial Ownership Certification)
furnished to any Lender, the Collateral Agent or the Administrative Agent by or
on behalf of the Borrower or any other Credit Party in connection herewith
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements contained herein and therein not
misleading in any material respect on the date when made or delivered, as
applicable, and in light of the circumstances under which such statements were
made or delivered.
(n)    Compliance with Statutes, etc. The Borrower is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Regulatory Authorities in respect of the conduct of its business
and the ownership of its property, except such non‑compliance that would not
reasonably be expected to have a Material Adverse Effect.
(o)    Credit and Collection Policies. No changes have been made to the Credit
and Collection Policies since the Closing Date, other than Permitted Policy
Modifications and those which have been consented to by the Administrative Agent
in writing (such consent not to be unreasonably withheld, conditioned or
delayed).
(p)    Not an Investment Company. The Borrower is not required to register as an
“investment company” or a company controlled by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”). In reaching the conclusion that the Borrower is not required to
register as an “investment company” or a company controlled by an “investment
company” within the meaning of the Investment Company Act, the Borrower is
relying on the exemption from the definition of “investment company” contained
in Section 3(c)(5) of the Investment Company Act, although there may be
additional exclusions or exemptions available to the Borrower. The Borrower is
not a “covered fund” as defined under the Volcker Rule.
(q)    Margin Regulations. The use of the Loans will not conflict with or
contravene any of Regulations T, U or X promulgated by the Federal Reserve Board
from time to time.
(r)    Borrower Information. The chief place of business and chief executive
office of the Borrower are located at the address of the Borrower referred to in
Schedule 12.02, and the offices where the Borrower generally maintains all its
books, records and documents relating to the Receivables are located at the
addresses specified in Schedule 6.01(r) (or at temporary locations or at such
other locations, notified to each Lender in accordance with Section 7.01(f), in
jurisdictions where all action necessary to maintain the Collateral Agent’s
first priority (subject to Permitted Liens) perfected security interest, for the
benefit of the Secured Parties, in the Collateral has been taken and completed).
The exact legal name of the Borrower is set forth on the signature page hereof.
Except as provided on Schedule 6.01(r), the Borrower has not changed its name,
changed its corporate structure, changed its jurisdiction of organization,
changed its chief place of business/chief executive office or used any name
other than its exact legal name at any time during the past five years. The
Location of the Borrower is Delaware.
(s)    Prior Business Activity. The Borrower has no business activity except as
contemplated in this Agreement and the other Transaction Documents and upon the
date hereof is not party to any other debt, financing or other material
transaction or agreement other than the Transaction Documents and its
constitutive documents.
(t)    Indebtedness. The Borrower has not incurred, created or assumed any
Indebtedness, except for Indebtedness that has been paid in full on or prior to
the date hereof and Indebtedness arising under or expressly permitted by this
Agreement or the other Transaction Documents.
(u)    Ordinary Course of Business. Each payment of interest and principal on
the Loan will have been (i) in payment of a debt incurred in the ordinary course
of business or financial affairs on the part of the Borrower and (ii) made in
the ordinary course of business or financial affairs of the Borrower.
(v)    Qualifications. The Borrower possesses all necessary qualifications and
licenses to acquire and hold the Receivables and all of its other assets except
to the extent that the failure to have such qualifications and licenses would
not reasonably be expected to have a Material Adverse Effect.
(w)    Material Adverse Change. No Material Adverse Change has occurred since
December 31, 2019.
(x)    Policies and Procedures. Borrower has implemented and maintains and will
continue to maintain in effect and enforce policies and procedures designed to
promote and achieve compliance in all material respects by Borrower, its
Subsidiaries (if any) and their respective directors, officers, employees and
agents with Anti‑Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries (if any) and their respective officers and employees and, to the
knowledge of Borrower, its directors and agents, are in compliance in all
material respects with Anti‑Corruption Laws and applicable Sanctions.
(y)    No Sanctioned Persons. None of (a) any Credit Party, any Subsidiary (if
any) or any of their respective directors, officers or employees, or (b) to the
knowledge of any such Credit Party or Subsidiary, any agent of such Credit Party
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.
(z)    Use of Proceeds. No Loans, use of proceeds by the Borrower or any
Affiliate thereof, or other transaction contemplated by this Agreement or the
other Transaction Documents will violate Anti‑Corruption Laws or applicable
Sanctions.
Section 6.02    Additional Representations and Warranties. The Borrower
represents and warrants as follows to the Administrative Agent, the Collateral
Agent and the Lenders as of the Closing Date and as of each Interest Payment
Date and each Release Date:
(a)    Perfected Security Interest. Each Receivable is owned by the Borrower
free and clear of any Lien other than a Permitted Lien. All other Collateral is
owned by the Borrower free and clear of any Lien other than a Permitted Lien.
Except for the filing of the financing statements as described in the Security
Agreement, no further action, including any filing or recording of any document,
is necessary in order to establish and perfect the first priority security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral as against any third party in any applicable jurisdiction, including,
without limitation, any purchaser from, or creditor of, the Borrower. No valid
financing statement or other valid instrument similar in effect covering any of
the Collateral or any interest therein is on file in any recording office except
such as may be filed (i) in connection with any Lien arising solely as the
result of any action taken by the Collateral Agent, (ii) in favor of the
Collateral Agent, (iii) for which UCC termination statements or partial release
statements reasonably satisfactory to the Collateral Agent and the
Administrative Agent have been, or substantially contemporaneously with the
Closing Date will be, filed (copies of which, along with any other documents
necessary to evidence the release all security interests (other than that of the
Collateral Agent) in such Receivable, to the extent required for all such prior
security interests to be terminated, have been delivered to the Collateral Agent
and the Administrative Agent) or (iv) in connection with the release of any
Collateral pursuant to the terms of this Agreement. Other than the filing of
financing statements described in clauses (i) through (iii) of the immediately
preceding sentence and any necessary amendments and continuations thereof, no
consent of any other Person (other than consents that have been obtained prior
to the date hereof) and no authorization, approval, or other action by, and no
notice to or filing with, any Regulatory Authority is required to be made or
obtained by any SmileDirect Entity (x) for the pledge by the Borrower of the
Collateral pursuant to the Security Agreement or (y) for the perfection or
maintenance of the security interest created hereby (including the first
priority nature of such security interest).
(b)    [Reserved].
(c)    Acquisition of Receivables. With respect to each Receivable or IP Asset,
such Receivable and IP Asset was acquired (i) by the Borrower from the Seller
pursuant to the Purchase Agreement and (ii) by, in the case of each such
Receivable, the Seller from an Originator pursuant to a Management Services
Agreement, in each case of clause (i) and (ii), for (a) fair market value, fair
consideration and reasonably equivalent value and/or (b) as a capital
contribution. The Borrower has not purchased any Receivables other than pursuant
to the Purchase Agreement.
(d)    [Reserved].
(e)    No Other Receivables. As of the date of the transfer by the Seller to the
Borrower, neither the Seller nor any other Credit Party has title to any
Receivable that has not been transferred to the Borrower.
(f)    Servicing. Each Receivable is being serviced in accordance with the
provisions of the Servicing Agreement.
Section 6.03    [Reserved].
ARTICLE VII    

COVENANTS
Section 7.01    Affirmative Covenants of the Borrower. From the date hereof
until the Final Payout Date, the Borrower will comply with the following
covenants, unless the Required Lenders (or all Lenders in the case of a
Fundamental Amendment) shall otherwise consent in writing:
(a)    Compliance with Laws, Etc. The Borrower shall comply with all applicable
federal, state and local laws, rules, regulations, licensing standards and
orders, including those with respect to the Receivables, except to the extent
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
(b)    Preservation of Existence. The Borrower shall preserve and maintain its
existence as a Delaware statutory trust. The Borrower shall preserve and
maintain its rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing as a foreign
organization in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification would not
reasonably be expected to have a Material Adverse Effect.
(c)    Inspections. Upon reasonable prior written notice to a Responsible
Officer of the Borrower during regular business hours, permit the Collateral
Agent, the Back‑Up Servicer and/or the Administrative Agent or any of their
agents or representatives (i) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of the Borrower, the Seller,
any Originator or the Servicer relating to the Collateral or the Borrower’s
acquisition of Receivables, and (ii) to visit the offices and properties of the
Borrower, the Seller, any Originator or the Servicer, as applicable, for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to Receivables or the Borrower’s, the Seller’s, the
Originators’ or the Servicer’s performance under the Transaction Documents with
any of the officers, directors or independent public accountants of any Credit
Party having knowledge of such matters, in each case with a Responsible Officer
of Seller and such Credit Party having a reasonable opportunity to be present
during such discussions. Unless an Event of Default or Servicer Termination
Event has occurred and is continuing, (i) such inspections shall be limited to
two (2) in total for both the Collateral Agent and Administrative Agent per any
calendar year and (ii) the Collateral Agent and/or Administrative Agent shall
provide at least fifteen (15) Business Days’ prior written notice of its request
for such an inspection. All reasonable costs and expenses related to any visit
and examination pursuant to this Section 7.01(c) shall be borne by the Borrower.
Notwithstanding anything to the contrary in this Section 7.01(c), or in any
other provision of this Agreement or any other Transaction Document, none of the
Borrower, the Seller, any Originator, the Servicer or any Affiliate of any of
the foregoing will (x) be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter to the extent (i) such disclosure to the
Administrative Agent, the Collateral Agent, the Back‑Up Servicer or any Lender
(or their respective representatives or contractors) is prohibited by any
Applicable Law (including, without limitation, the Health Insurance Portability
and Accountability Act of 1996, as amended (HIPAA)), (ii) is subject to
attorney‑client privilege or protection as attorney work product with respect to
any ongoing matter, litigation or investigation where the Borrower has
reasonably determined that it would be harmed if such privilege or protection
were lost or (iii) such disclosure would breach a binding confidentiality
obligation reasonably entered into in good faith and owed to a Person other than
the Parent or any of its Affiliates or (y) disclose any books, records or
documents to the Administrative Agent, the Collateral Agent, the Back‑Up
Servicer or any Lender for which the disclosure thereof is prohibited by HIPAA.
If any document, information or other matter is withheld from the Administrative
Agent, the Collateral Agent, the Back‑Up Servicer or any Lender pursuant to the
preceding sentence, then, to the extent possible without violating any
Applicable Law or waiving attorney‑client privilege or protection as attorney
work product, the Borrower shall provide a list of what items have been withheld
and the basis therefor, in each case, unless (i) such document or information is
(A) an engagement letter or related agreement (or any draft of any of the
foregoing) entered into or to be entered into by any SmileDirect Entity in
connection with the acquisition by a third‑party of any Equity Interests in any
SmileDirect Entity or any related board resolutions, board minutes or board
materials, but only to the extent specifically related thereto or (B) any
commitment letter, fee letter, credit agreement, receivables purchase agreement,
repurchase agreement or other financing agreement (or any draft of any of the
foregoing) entered into or to be entered into by any SmileDirect Entity in
anticipation of replacing this Agreement and the other Transaction Documents or
any related board resolutions, board minutes or board materials, but only to the
extent specifically related thereto or (ii) access to the applicable document,
information or other matter would constitute a conflict of interest, upon the
advice of counsel, between the Administrative Agent, the Collateral Agent, the
Back‑Up Servicer and/or any Lender, on the one hand, and the Borrower and/or any
of its Affiliates, on the other hand, with respect to matters concerning the
financing transaction contemplated by this Agreement.
(d)    Keeping of Records and Books of Account. The Borrower shall, and shall
cause the Servicer to, note on its books and records pertaining to the
Receivables that the Receivables have been acquired by the Borrower and pledged
to the Collateral Agent, on behalf of the Secured Parties, maintain and
implement (or cause to be maintained and implemented) administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing the Receivables in the event of the destruction of any
originals thereof), and keep and maintain, or cause to be kept and maintained,
all documents, books, records and other information reasonably necessary for the
collection of the Receivables (including records adequate to permit the daily
identification of each new Receivable included in the Collateral from time to
time and all Collections of, payments on and adjustments to each existing
Receivable).
(e)    Performance and Compliance with Contracts. At its expense, the Borrower
shall timely and fully perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts, the
Receivables, the Servicing Agreement, and other Transaction Documents to which
the Borrower is a party, the failure to perform or comply with which would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(f)    Location. The Borrower shall keep its chief place of business and chief
executive office, and the offices where it generally keeps its records
concerning the Receivables and all agreements related to such Collateral (and
all original documents relating thereto, unless such documents have been
delivered to the Servicer, the Collateral Agent, the Administrative Agent or the
Collateral Agent or Administrative Agent’s designee), at the address(es) of such
Person referred to in Schedule 6.01(r) or, upon ten (10) days’ prior written
notice to the Collateral Agent and the Administrative Agent, at such other
locations selected by it with respect to which all actions required to maintain
the Collateral Agent’s first priority (subject to Permitted Liens) perfected
security interest, for the benefit of the Secured Parties, in the Collateral
have been taken and completed. The Borrower shall keep its Location at the
Location identified in Schedule 6.01(r) or, upon thirty (30) days’ prior written
notice to the Collateral Agent and the Administrative Agent, at such other
Location where all actions required to maintain the Collateral Agent’s first
priority (subject to Permitted Liens) perfected security interest, for the
benefit of the Secured Parties, in the Collateral shall have been taken and
completed.
(g)    Servicing Agreement, Purchase Agreement and Other Transaction Documents;
Enforcement. The Borrower shall maintain in effect the Servicing Agreement (for
so long as Receivables are serviced thereunder), the Purchase Agreement and the
other Transaction Documents and diligently and promptly enforce its rights and
the obligations of the other parties thereunder to the extent that it (i) is in
its best interest to do so, as determined by the Borrower in its reasonable
discretion and (ii) not adverse to the interests of the Secured Parties.
(h)    Servicer Termination Events; Replacement Servicer. If a Servicer
Termination Event shall have occurred and is continuing or the Servicing
Agreement shall not be in full force and effect for any reason, the Collateral
Agent (acting at the direction of the Required Lenders) shall have the right to
remove the Servicer, or cause and direct the Borrower to remove the Receivables
from servicing by the Servicer, pursuant to the terms of the Servicing
Agreement. To the extent requested in writing by the Collateral Agent or
Administrative Agent during the continuation of a Servicer Termination Event,
the Borrower shall, and the Borrower shall direct the Servicer to, take any
actions reasonably requested by the Collateral Agent or the Administrative Agent
in order to facilitate the transition of servicing rights and all required
records and information to the Back‑Up Servicer, pursuant to the Back‑Up
Servicing Agreement.
(i)    Insurance. The Borrower shall direct the Servicer to maintain in effect
insurance in such liability and amounts and with such deductibles as are
customary in the industry, as reasonably determined by the Borrower, and provide
prompt notice to the Collateral Agent and the Administrative Agent of any
changes in such insurance if such changes would be material and adverse to the
Lenders.
(j)    Further Assurances. The Borrower shall from time to time upon the request
of the Administrative Agent or the Collateral Agent, at the Borrower’s sole
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things consistent with the terms of the Transaction
Documents as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Transaction Documents.
(k)    Separate Business. Except as contemplated or provided herein or in the
other Transaction Documents, the Borrower shall at all times:
(i)    (y) maintain and prepare financial reports, books and records and bank
accounts separate from those of the other Credit Parties, its other Affiliates
and any other Person or entity, except that consolidated financial statements
and tax returns are permitted, and (z) not permit any Affiliate or any other
Person independent access to the Borrower’s bank accounts;
(ii)    not commingle the Borrower’s funds and other assets with those of any
other Credit Party, any other Affiliate or any other Person or entity (other
than any such commingling expressly permitted by this Agreement and/or the other
Transaction Documents);
(iii)    file its own tax returns, if any, as may be required under Applicable
Law, to the extent not part of a consolidated group filing a consolidated return
or returns and not treated as a division or a disregarded entity for tax
purposes of another taxpayer, and pay any U.S. federal and material state, local
and foreign Taxes required to be paid by it under Applicable Law, other than
taxes being contested in good faith by appropriate action with respect to which
adequate reserves have been established in accordance with GAAP;
(iv)    conduct the Borrower’s business in its own name and hold all of the
Borrower’s assets in its own name and in such a manner that it will not be
costly or difficult to segregate, ascertain or identify the Borrower’s
individual assets from those of the other Credit Parties, any other Affiliate or
any other Person;
(v)    remain Solvent and pay its debts and liabilities (including employment
and overhead expenses) from its assets as the same become due, after giving
effect to grace and cure periods; provided, however, that, notwithstanding any
provision of this Agreement or any other Transaction Document to the contrary,
(i) no Affiliate of the Borrower shall (A) be required to make any additional
capital contributions to the Borrower or (B) have any liability with respect to
any Receivable solely as a result of any changes in general economic conditions
or movements in interest rates and (ii) the Borrower shall comply with the terms
of clause (xxii) below;
(vi)    do all things necessary to observe procedural trust formalities
(including the separateness provisions contained in the Borrower’s
organizational documents), and preserve the Borrower’s existence as a
single‑purpose, bankruptcy‑remote entity;
(vii)    enter into transactions with Affiliates only if each such transaction
is commercially reasonable and on substantially similar terms as a transaction
that would be entered into on an arm’s‑length basis with a Person other than an
Affiliate of the Borrower;
(viii)    compensate each of its consultants and agents from its own funds for
services provided to it and pay from its own assets all of its obligations of
any kind incurred;
(ix)    not (y) acquire or hold securities of any Affiliate or (z) buy any
evidence of Indebtedness issued by any other Person or entity, other than
Receivables;
(x)    allocate fairly and reasonably and pay from its own funds the cost of (y)
any overhead expenses (including paying for any office space) shared with any
Affiliate of the Borrower and (z) any services (such as asset management, legal
and accounting) that are provided jointly to the Borrower and one or more of its
Affiliates;
(xi)    maintain and utilize separate invoices and checks bearing its own name;
(xii)    except as arising under or expressly permitted by this Agreement or any
other Transaction Documents, not incur, create or assume any Indebtedness and
not make any loans or advances to, or pledge its assets for the benefit of, any
other Person or entity, including, without limitation, any other Credit Party or
any other Affiliate;
(xiii)    be, and at all times hold itself out to the public as, a legal entity
separate and distinct from any other Person;
(xiv)    to the extent known by the Borrower or the Seller, correct any
misunderstanding regarding the separate identity of the Borrower;
(xv)    not identify the Borrower as a division of any of its Affiliates or any
other entity;
(xvi)    not engage, directly or indirectly, in any business other than the
actions required or permitted to be performed under Section 2.03 of the Trust
Agreement;
(xvii)    not amend, modify or otherwise change its organizational documents, or
suffer the same to be amended, modified or otherwise changed in any manner
without the prior written consent of the Required Lenders (such consent not to
be unreasonably withheld, conditioned or delayed);
(xviii)    not guarantee any obligation of any Person, including any Affiliate
or become obligated for the debts of any other Person or hold out its credit as
being available to pay the obligations of any other Person;
(xix)    to the fullest extent permitted by law, not engage in any dissolution,
division, liquidation, consolidation, merger, sale or other transfer of any of
its assets outside the ordinary course of the Borrower’s business;
(xx)    not form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any Equity Interest in
any other entity, other than Permitted Investments;
(xxi)    not own any material asset or material property other than the
Collateral and incidental personal property necessary for the ownership or
operation of the Borrower and/or the Collateral; and
(xxii)    conduct its business and activities in all material respects in
compliance with the assumptions contained in and material to the legal opinions
of Foley & Lardner LLP dated on or about the Closing Date relating to true sale
and substantive consolidation issues (the “Bankruptcy Opinions”).
The Borrower hereby acknowledges that each Lender is entering into the
transactions contemplated by this Agreement in reliance upon the Borrower’s
identity as a legal entity that is separate from the other Credit Parties.
(l)    Deposit of Collections. The Borrower shall, and shall instruct the Seller
and the Servicer to, deposit (or cause to be deposited) into the Collection
Account (i) all Collections and (ii) all payments received pursuant to the IP
License Agreement, in each case, in accordance with the Servicing Agreement.
(m)    Protection and Perfection of Collateral. The Borrower will promptly
execute and deliver at the Borrower’s expense, all further instruments and
documents, and take all further action necessary, or that the Collateral Agent
or the Administrative Agent may reasonably request consistent with the terms of
this Agreement and the other Transaction Documents, in order to maintain the
Collateral Agent’s first priority (subject to Permitted Liens) perfected
security interest in the Collateral for the benefit of the Secured Parties, and
to enable the Collateral Agent, on behalf of the Secured Parties, to exercise or
enforce any of its rights and remedies hereunder or under any other Transaction
Document pursuant to the terms hereof and thereof. Without limiting the
generality of the foregoing, the Borrower will and will instruct the Servicer
to: (i) authorize and file such financing statements, or amendments (including
continuation statements) thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate (or as the Collateral
Agent or the Administrative Agent may reasonably request); and (ii) mark its
master data processing records relating to such Collateral with a numeric code
or other appropriate designation evidencing that the Collateral Agent, for the
benefit of the Secured Parties, has acquired an interest therein as provided in
this Agreement. If the Borrower or the Seller fail to perform any of their
respective agreements or obligations under this Section 7.01, the Collateral
Agent and/or the Administrative Agent may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the
reasonable and documented out‑of‑pocket expenses of the Collateral Agent and/or
the Administrative Agent incurred in connection therewith shall be payable by
the Borrower promptly after the Collateral Agent and/or Administrative Agent’s
demand therefor. For purposes of enabling the Collateral Agent, on behalf of the
Secured Parties, to exercise its rights described in the preceding sentence and
elsewhere in this Agreement, the Borrower and the Seller hereby authorize, and
irrevocably grant a power of attorney, coupled with an interest, exercisable
only after the occurrence of an Event of Default (unless such Event of Default
has been waived in accordance with the terms of this Agreement), to the
Collateral Agent and its successors and permitted assigns to take any and all
steps in the Borrower’s or the Seller’s name and on behalf of the Borrower or
the Seller necessary or desirable (and in accordance with Applicable Law), in
the determination of the Collateral Agent (at the direction of the
Administrative Agent), to collect all amounts due under any and all Receivables
and other Collateral, including, without limitation, (i) endorsing the
Receivables to the Collateral Agent or its designee, such that the
Administrative Agent or such designee becomes the holder of the Receivables and
has the rights and powers of a holder under Applicable Law, (ii) endorsing the
Borrower’s name on checks and other instruments representing Collections and
(iii) enforcing such Receivables and other Collateral.
(n)    Notice of Material Events. The Borrower shall inform the Collateral Agent
and the Administrative Agent (who shall inform the Back‑Up Servicer) promptly
(but in any event within three (3) Business Days (or, in the case of
clause (i)(G) below, ten (10) Business Days) after a Responsible Officer of the
Borrower has knowledge of the occurrence of such event) in writing of the
occurrence of any of the following:
(i)    the occurrence of (A) [Reserved], (B) [Reserved], (C) an Event of
Default, (D) an Unmatured Event of Default, (F) a Servicer Termination Event,
(E) an Unmatured Servicer Termination Event or (G) a Regulatory Event or
Competitor Regulatory Event that could reasonably be expected to materially and
adversely affect the brokering, underwriting, origination, collection or
servicing of the Receivables and/or the related RISCs (unless notice of the
occurrence of such Regulatory Event or Competitor Regulatory Event is publicly
available), it being understood that the Borrower shall be deemed to have
satisfied its obligations under this clause (G) if it has used commercially
reasonable efforts to provide such notice;
(ii)    any event or circumstance, including the submission of any claim or the
initiation or threat in writing of any legal process, litigation or
administrative or judicial investigation, or rule making or disciplinary
proceeding, in each case affecting a SmileDirect Entity, that would reasonably
be expected to have a Material Adverse Effect;
(iii)    the commencement of any proceedings by or against any Credit Party
under any applicable bankruptcy, reorganization, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, conservator, trustee or similar official shall
have been appointed or requested for any Credit Party or any of their respective
assets;
(iv)    (A) any Credit Party that is not under regulatory supervision on the
Closing Date being placed under regulatory supervision, (B) any license, permit,
charter, registration or approval material to the conduct of any Credit Party’s
business being suspended, revoked or not obtained, or (C) any Credit Party being
ordered by a Regulatory Authority to cease and desist any practice, procedure or
policy employed by such Credit Party in the conduct of its business, and such
cessation would reasonably be expected to have a Material Adverse Effect; and
(v)    the receipt by the Borrower or any of its Affiliates of any subpoena or
request for information (a subpoena or similar request for information being
referred to herein as a “Request”) from any federal, state or local government
entity, agency, self‑regulatory body or officer thereof, except for (x) routine
Requests for information received in the ordinary course of the Borrower’s or
any of its Affiliates business, (y) Requests with respect to a single RISC so
long as class action status has not been obtained and is not being sought in
connection therewith or (z) any Request from any state board of dentistry that
could not reasonably be expected to have a Material Adverse Effect; provided
that, the exceptions set forth in clauses (x), (y) and (z) shall not apply to
any Requests (i) received from the Consumer Financial Protection Bureau or any
financial self‑regulatory body (including any securities or commodities exchange
or the Financial Industry Regulatory Authority, Inc.) or (ii) received from any
Regulatory Authority relating to the marketing activity or alleged unfair
practices of the Borrower or any of its Affiliates, unless such Request relates
solely to five or fewer RISCs for which class action status has not been
obtained and is not being sought in connection therewith.
(vi)    the occurrence of any ERISA Event.
(o)    Actions with respect to Bankruptcy Petitions. The Borrower hereby agrees
that it will timely object to all proceedings of the type described in
clause (a) of the definition of “Event of Bankruptcy” instituted against it.
(p)    Adequate Capital. The Borrower shall at all times maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
provided, however, that, notwithstanding any provision of this Agreement or any
other Transaction Document to the contrary, (i) no Affiliate of the Borrower
shall (A) be required to make any additional capital contributions to the
Borrower or (B) have any liability with respect to any Receivable solely as a
result of any changes in general economic conditions or movements in interest
rates and (ii) the Borrower shall comply with the terms of
Section 7.01(k)(xxii).
(q)    Written Policies and Procedures. The Servicer (so long as the Servicer is
an Affiliate of the Borrower) shall at all times have in place and be in
compliance in all material respects with the written policies and procedures set
forth in the Credit and Collection Policies.
(r)    Beneficial Ownership Certification. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of any change in the
information provided in the Beneficial Ownership Certification delivered to such
Lender that would result in a change to the list of beneficial owners identified
in such certification.
(s)    Tax Returns; Tax Status. The Borrower shall file all material tax returns
(federal, state, local and foreign) required to be filed by it, such tax returns
shall be true and accurate in all material respects, and the Borrower shall
timely pay or make adequate provision for the payment of all material Taxes and
other material governmental assessments and material governmental charges,
except for any such Taxes, assessments or charges that are being contested in
good faith by appropriate action and with respect to which adequate reserves
have been established in accordance with GAAP. The Borrower will remain and take
such actions as needed to ensure that it will (i) remain a Disregarded Entity
that is wholly owned by a U.S. Person and (ii) not become an association taxable
as a corporation or a publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes.
(t)    Account Control Agreement. The Cash Reserve Account shall be subject to
the full dominion of the Collateral Agent and to the extent that the Collection
Account or the Cash Reserve Account is not maintained with the Collateral Agent,
such account shall be subject to the Account Control Agreement, and the Borrower
shall not create or suffer to exist any Lien (other than Permitted Liens) with
respect to the funds on deposit therein. The Borrower shall not maintain any
accounts other than the Collection Account and the Cash Reserve Account and in
connection with Permitted Investments.
(u)    Invalid Liens, Etc. The Borrower shall use commercially reasonable
efforts to amend or terminate any invalid Lien upon or with respect to any
Receivable or other Collateral, or any interest therein, such that after giving
effect to such amendment or termination, such invalid Lien no longer covers any
Receivable or other Collateral.
Section 7.02    Reporting Requirements. From the date hereof until the Final
Payout Date, the Borrower (or the Seller or the Servicer on behalf of the
Borrower) shall furnish to the Administrative Agent and Collateral Agent (who
shall furnish to the Back‑Up Servicer):
(a)    Monthly Report. At least two Business Days prior to each Interest Payment
Date, a Permitted Loan Balance Certificate and an updated Schedule of
Receivables in electronic form, which shall include a monthly data tape
reflecting, with respect to all consumer installment plan Receivables included
in the Adjusted Net Accounts Receivable, the applicable fields set forth under
the heading “Monthly Customer Payment History Tape” in Exhibit O and shall
include a listing of all Identified Receivables, if any.
(b)    Monthly Compliance Certificate; Monthly Financial Statement. No later
than thirty (30) days after the end of each month after the Closing Date, an
officer’s certificate of the Borrower and SmileDirect certifying to the
Authorized Officer’s knowledge that no Event of Default under Sections 8.02(i),
(n), (t) or (u) has occurred, which certificate shall include (i) supporting
financial calculations with respect thereto, (ii) copies of the internally
prepared unaudited consolidated financial statements of Parent prepared in
accordance with GAAP (other than the absence of footnotes and subject to
year‑end adjustments) accompanied by a certificate of the chief financial
officer of Parent certifying that such copies are true and complete copies of
the financial statements and that such information fairly presents, in all
material respects, the consolidated financial condition of Parent as of the date
thereof and (iii) certain key performance indicators of Parent and its
subsidiaries, in the form set forth in Schedule 7.02, which certificate shall be
substantially in the form attached hereto as Exhibit L.
(c)    Quarterly Financial Statements. As soon as available and in any event
within forty‑five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Parent, copies of the consolidated financial
statements of Parent prepared in accordance with GAAP accompanied by a
certificate of the chief financial officer of Parent certifying that such copies
are true and complete copies of the financial statements and that such
information fairly presents, in all material respects, the consolidated
financial condition of Parent as of the date thereof.
(d)    Annual Financial Statements; Compliance Certificate. As soon as available
and in any event within one hundred twenty (120) days after the end of each
fiscal year of Parent, copies of the audited consolidated financial statements
of Parent prepared in accordance with GAAP, accompanied by an auditor’s report,
without (x) a “going concern” or like qualification or exception (other than
related solely to (i) the occurrence of any upcoming maturity date hereunder
occurring within one year from the date such report is delivered and/or (ii) any
potential inability to satisfy any financial maintenance covenant on a future
date or in a future period) or (y) a qualification as to the scope of the audit
(excluding references regarding audits performed by other auditors as
contemplated by AU Section 543, Part of Audit Performed by Other Independent
Auditors (or any successor or similar standard under GAAP)), of Ernst & Young
LLP or another public accounting firm approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed), any
management letters prepared by said accountants and a certificate of the chief
financial officer of Parent certifying that such copies are true and complete
copies of the financial statements, auditor’s report and management letters and
that such information fairly presents, in all material respects, the
consolidated financial condition of Parent as of the date thereof.
(e)    Agreed Upon Procedures. On or before June 30 of each year, commencing
June 30, 2021, the Borrower will furnish to the Administrative Agent, which
shall not be an expense of any Secured Party, a customary agreed upon procedures
report to be substantially consistent in scope with that certain Structured
Finance Audit Scope dated February 2020, from FTI Consulting, Inc. or similar
professional services field examination firm of recognized national standing
selected by the Borrower that is acceptable to the Required Lenders in their
reasonable discretion, addressed to the Collateral Agent, the Administrative
Agent and the Lenders, performing such procedures as the Required Lenders in
their reasonable discretion may request.
(f)    Litigation. As soon as practical and in any event within three
(3) Business Days after a Responsible Officer of the Borrower has knowledge
thereof, written notice of any litigation, investigation or proceeding against a
Credit Party and/or the Collateral that would reasonably be expected to have a
Material Adverse Effect.
(g)    Changes in Law. If changes in any law, rule or regulation of the United
States or any state or local jurisdiction become effective that would reasonably
be expected to have a Material Adverse Effect on any Credit Party or any
material portion of the Receivables, written notice thereof to the Collateral
Agent and the Administrative Agent as soon as practical and in any event within
three (3) Business Days after a Responsible Officer of the Borrower has
knowledge thereof.
(h)    Financial Statements and Annual Compliance Audit of the Servicer. Copies
of all reports (including audited financial statements, SSAE 16 reports and
annual compliance audit reports, as applicable) and other documents delivered to
the Borrower by the Servicer pursuant to the Servicing Agreement no later than
three (3) Business Days after the date such reports have been delivered to the
Borrower pursuant to the terms of the Servicing Agreement.
(i)    Books and Records. Upon request of the Administrative Agent (such request
not to be made more than twice during any calendar year unless (i) an Event of
Default or Servicer Termination Event has occurred during such calendar year or
(ii) such request is being made in connection with any litigation, investigation
or proceeding, any internal compliance or credit review or any inquiry by any
Regulatory Authority), copies of all books and records of the Borrower and the
Servicer relating to the Receivables or other Collateral.
(j)    Know Your Customer Regulations. All information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti‑money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.
(k)    Credit and Collection Policies. Within forty‑five (45) days after the end
of each fiscal quarter of each fiscal year of Parent, a copy of the Credit and
Collection Policies to the extent they have been amended during such fiscal
quarter.
(l)    Further Assurances. Promptly, from time to time, such other information,
documents, records or reports, to the extent in a Credit Party’s possession or
otherwise readily available to a Credit Party without undue burden or expense,
respecting the Collateral or the condition or operations, financial or
otherwise, of the Borrower or any other Credit Party as the Collateral Agent or
the Administrative Agent may from time to time reasonably request.
(m)    Budgets. As soon as practicable and in any event no later than ninety
(90) days after the end of each Fiscal Year (commencing with the Fiscal Year
beginning January 1, 2021) detailed consolidated quarterly budgets of the Parent
and its subsidiaries for such fiscal year, including a description of underlying
assumptions with respect thereto.
Section 7.03    Negative Covenants of the Borrower. From the date hereof until
the Final Payout Date, the Borrower shall not, without the prior written consent
of the Required Lenders (or all Lenders in the case of a Fundamental Amendment):
(a)    Sales, Liens, Etc. Except as otherwise provided in this Agreement, the
Servicing Agreement and the IP License Agreement, sell, assign (by operation of
law or otherwise) or otherwise dispose of (including, without limitation, any
effective transfer or other disposition as a result of a division of the
Borrower or the Servicer), or create or suffer to exist any valid Lien (other
than a Permitted Lien) upon or with respect to, any Receivable or other
Collateral, or any interest therein, or any account to which any Collections of
or payments on any Receivables or other Collateral are sent, or any right to
receive income or proceeds from or in respect of any of the foregoing; provided
that, the Borrower may:
(i)    sell or otherwise dispose of Receivables with an aggregate Principal
Balance for the term of the Loan not to exceed an amount equal to 10% of the
aggregate principal amount of Loans and Incremental Loans made from time to
time, so long as (w) no Event of Default, Unmatured Event of Default, Servicer
Termination Event, Unmatured Servicer Termination Event, Seller Default or
Unmatured Seller Default has occurred and is continuing on the date of such sale
or disposition, (x) upon giving effect to such sale or disposition, the
Permitted Loan Balance is satisfied on a pro forma basis, (y) such sale or
disposition is made for cash consideration at least equal to 80% of the
Principal Balance of the Receivables subject to such sale or disposition and
(z) the Net Proceeds of such sale or disposition are applied in accordance with
Section 2.03(c); provided, that, the Borrower shall not adversely select any
Receivables to be subject to sale or disposition and shall ensure that such
Receivables constitute a representative sample of the Receivables included in
the Adjusted Net Receivables Balance, taking into account for such purpose, the
credit quality of each Obligor, the Receivables Balance of each Receivable, the
origination date and the remaining term to maturity of the related Receivables.
(ii)    sell or otherwise dispose of IP Assets that are no longer used or useful
in the conduct of SmileDirect’s business, including, without limitation, the
abandonment of IP Assets determined in good faith by SmileDirect to be no longer
economically practicable or commercially reasonable to maintain or useful or
necessary in the operation of its Business; provided that such sale or
disposition is to a third party who is not an Affiliate of SmileDirect;
(iii)    license IP Assets to its Affiliates pursuant to the IP License
Agreement;
(iv)    sell or otherwise dispose of Foreign Receivables so long as (x) no Event
of Default, Unmatured Event of Default, Servicer Termination Event, Unmatured
Servicer Termination Event, Seller Default or Unmatured Seller Default has
occurred and is continuing on the date the agreement, if any, to sell or
otherwise dispose of such Receivables is entered into (or, if there is no such
agreement, on the date of such sale or disposition), and (y) upon giving effect
to such sale or disposition, the Permitted Loan Balance is satisfied on a pro
forma basis; and
(v)    sell or otherwise dispose of Receivables (and the Related Assets in
respect thereof) that have been written off as uncollectible in accordance with
GAAP and/or are otherwise not included in Adjusted Net Accounts Receivable.
(b)    Extension; Termination; Waiver; Amendment and Other Modification. Except
as expressly permitted in accordance with the terms of the Transaction Documents
and as may be required by Applicable Law: (i) extend, terminate, waive, amend or
otherwise modify the terms of any Receivable, (ii) terminate, waive, amend or
otherwise modify the terms of or exercise any consent or approval rights under
any Transaction Document to which it is a party (other than with the Required
Lenders’ consent, or, in the case of any Fundamental Amendment, with the consent
of all Lenders), (iii) terminate the appointment of the Servicer under the
Servicing Agreement or (iv) take or consent to (or permit the Servicer to take
or consent to) any other action that materially impairs the rights of Borrower
or any Secured Party to the Collateral or modify, in a manner adverse in any
material respect to any Secured Party, the right of such Secured Party to demand
or receive payment under any of the Transaction Documents.
(c)    Change in Business. Make any change in the character of its business.
(d)    Consolidation, Mergers, etc. To the fullest extent permitted by law,
dissolve, liquidate, divide into, merge into, or consolidate with, one or more
corporations or other entities, or, except as otherwise expressly permitted by
the Transaction Documents, be a party to any transaction involving the transfer
(including, without limitation, any effective transfer or other disposition as a
result of a division of the Borrower) of any portion of its assets, revenues or
properties to or with any corporation or other Person.
(e)    Servicer Limitations. The Borrower shall not permit, and shall not permit
the Servicer to permit, any Receivables to be serviced by any servicer other
than the Servicer or pursuant to any servicing agreement other than the
Servicing Agreement; provided, however, that this clause (e) shall not prohibit
(i) the Collateral Agent from transferring servicing of any Receivable to a
Successor Primary Servicer pursuant to the Back‑Up Servicing Agreement as
contemplated hereby, or (ii) the Servicer from delegating its servicing
responsibilities to a sub‑servicer, subject to the terms and conditions of the
Servicing Agreement.
(f)    Payment Instructions. Change, or permit any Originator, the Seller or the
Servicer to change, payment instructions to any Obligor other than in accordance
with the Servicing Agreement, this Agreement and/or the other Transaction
Documents.
(g)    ERISA. Become a Benefit Plan Investor.
(h)    Borrower’s Legal Status. The Borrower shall not change its name, type of
organization, jurisdiction of organization or legal structure.
(i)    Borrower’s Business. The Borrower shall not, (i) Guarantee any obligation
of any Person, including any Affiliate; (ii) own assets or engage, directly or
indirectly, in any business other than the ownership of the assets contemplated
by, and actions required or permitted to be performed under, the Transaction
Documents; (iii) incur, create or assume any Indebtedness not arising under or
expressly permitted by this Agreement or any other Transaction Document;
(iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Borrower may
acquire Receivables, may invest in those investments permitted under the
Transaction Documents and may make any advance required or expressly permitted
to be made pursuant to any provision of the Transaction Documents and permit the
same to remain outstanding in accordance with such provisions; (v) to the
fullest extent permitted by law, engage in any dissolution, division,
liquidation, consolidation, merger, asset sale or transfer of ownership
interests other than sales of Receivables, to the extent permitted under
Section 7.03(d), other transfers and sales expressly permitted by the
Transaction Documents, investing in Permitted Investments pursuant to this
Agreement and the other Transaction Documents and such other activities as are
expressly permitted under this Agreement and the other Transaction Documents; or
(vi) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other).
(j)    No Dividends or Distributions. The Borrower will not make (i) any
dividend or other distribution, direct or indirect, on account of the beneficial
interests or any other Equity Interests of the Borrower now or hereafter
outstanding, or (ii) any redemption, retirement, purchase or other acquisition
for value, direct or indirect, of the beneficial interests or any other Equity
Interests of the Borrower now or hereafter outstanding; provided, however, that
this Section 7.03(j) shall not prohibit (i) dividends or distributions from
funds released to the Borrower pursuant to Section 3.02(b) or (c) or after the
Final Payout Date or (ii) sales, purchases or reassignments, as applicable, of
Receivables and other Collateral as permitted by the Transaction Documents.
(k)    Netting of Servicing Compensation. The Borrower shall not permit, and
shall not permit the Servicer to permit, the netting against any Collections of
Servicing Compensation for any Collection Period in excess of the Senior
Servicing Compensation for such Collection Period.
ARTICLE VIII    

EVENTS OF DEFAULT; REMEDIES; SET‑OFF
Section 8.01    Events of Default. The following events shall be “Events of
Default” hereunder:
(a)    Non‑Payment. Any Credit Party shall fail to pay in full in immediately
available funds (i) all interest, fees and other charges and obligations (other
than any Loan Amount) when due and payable under the Transaction Documents,
which failure remains unremedied in excess of two (2) Business Days, (ii) any
payment or deposit of principal of the Loan Amount required to be made by it
under the Transaction Documents (including any prepayment pursuant to
Section 2.03) when due or (iii) on the Final Maturity Date, the Loan Amount,
together with all other Obligations (other than contingent amounts not then due)
and other amounts then owing by the Credit Parties under the Transaction
Documents, unless, in the case of each of the foregoing clauses (ii) and (iii),
the Borrower (A) notifies the Administrative Agent on the date such payment or
deposit is due that the failure to make such payment or deposit was caused
solely by an error or omission of an administrative or operational nature on the
part of the transmitting financial institution, (B) demonstrates to the
reasonable satisfaction of the Administrative Agent that funds were available to
Borrower to enable it to make such payment or deposit when due and (C) makes
such payment or deposit within one (1) Business Day after the date such payment
or deposit was due.
(b)    Breach of Representations. Any representation or warranty made or deemed
to be made by any Credit Party under this Agreement or any other Transaction
Document to which it is a party or in any other certificate, written information
or report delivered pursuant hereto or thereto shall prove to have been false or
incorrect in any material respect when made, unless such breach, if able to be
remedied, has been remedied within ten (10) Business Days after a Responsible
Officer of any Credit Party first obtains knowledge or receives written notice
thereof.
(c)    Breach of Certain Covenants. The Borrower or any other Credit Party, as
applicable, shall fail to perform or observe any term, covenant or agreement
contained in Section 7.01(b), (f), (g), (k) or in Section 7.03.
(d)    Other Breaches Under the Transaction Documents. Any Credit Party shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Transaction Document to which it is a party, and
such failure (solely to the extent capable of being remedied) shall remain
unremedied for ten (10) Business Days after a Responsible Officer of any Credit
Party first receives written notice or obtains knowledge thereof.
(e)    Event of Bankruptcy. An Event of Bankruptcy shall have occurred with
respect to any SmileDirect Entity (excluding Affiliates of Parent which are both
(x) organized outside of the United States and (y) not Credit Parties).
(f)    Tax; ERISA. (i) The Internal Revenue Service shall file notice of a lien
securing obligations in excess of $1,000,000 pursuant to Section 6321 of the
Code with regard to any of the assets of any Credit Party, (ii) the Pension
Benefit Guaranty Corporation shall, or shall indicate its intention to, file
notice of a lien securing obligations in excess of $1,000,000 pursuant to
Section 4068 of ERISA, or a contribution failure occurs sufficient to give rise
to a lien securing obligations in excess of $1,000,000 pursuant to
Section 303(k) of ERISA or Section 430(k) of the Code, with regard to any of the
assets of any Credit Party, and in each case, such lien shall not have been
released within ten (10) Business Days, or (iii) an ERISA Event shall have
occurred that, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.
(g)    Adverse Claims. The Collateral Agent shall fail to have a valid,
perfected first priority Lien (subject to Permitted Liens) on any material
portion of the Collateral, for the benefit of the Secured Parties.
(h)    Change of Control. A Change of Control shall occur.
(i)    Loan Balance Deficiency. If at any time the Loan Amount exceeds the
Permitted Loan Balance and shall remain in excess thereof for two (2) Business
Days.
(j)    Material Adverse Change. The occurrence of any event which has resulted
in a Material Adverse Change.
(k)    Judgments. (i) One or more judgments for the payment of money shall be
rendered against the Borrower or (ii) one or more final and non‑appealable
judgments for the payment of money in an aggregate amount in excess of
$3,000,000 (excluding any judgments to the extent covered by insurance or
subject to third‑party indemnification and promptly paid) shall be rendered
against any other Credit Party and remain unpaid and unstayed for a period of
sixty (60) days.
(l)    Regulatory Event. The occurrence of a Regulatory Event.
(m)    [Reserved].
(n)    Cash Reserve Account. The amount on deposit in the Cash Reserve Account
(including related Permitted Investments) is less than $100,000,000.
(o)    Credit and Collection Policies. The Credit and Collection Policies shall
have been modified, other than with respect to Permitted Policy Modifications,
without the prior written approval of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed).
(p)    Investment Company. The Borrower shall be required to register as an
“investment company,” or shall be controlled by an entity required to be
registered as an “investment company” under the Investment Company Act.
(q)    Unenforceable. Any material provision of this Agreement or any other
Transaction Document shall cease to be in full force and effect (other than in
accordance with its terms) or the Borrower, the Servicer, the Seller or Parent
shall so state in writing.
(r)    Cross Default. (i) Any SmileDirect Entity or any of their respective
Subsidiaries, individually or in the aggregate, shall fail to pay any principal
of or premium or interest on any of its Indebtedness (excluding Capital Lease
Obligations) that is outstanding in a principal amount of at least $15,000,000
in the aggregate when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Indebtedness
(whether or not such failure shall have been waived under the related agreement)
or (ii) any such Indebtedness (as referred to in clause (i) of this paragraph)
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Indebtedness shall be
required to be made or the commitment of any lender thereunder terminated, in
each case before the stated maturity thereof; provided, however, that none of
the following shall constitute an Event of Default under clause (r)(ii) above:
(A) secured Indebtedness becoming due as a result of the voluntary sale or
transfer of, or any casualty, condemnation or similar event with respect to, the
property or assets securing such Indebtedness, (B) mandatory prepayment
requirements arising from the receipt of net cash proceeds from debt,
dispositions (including casualty losses, governmental takings and other
involuntary dispositions), equity issuances or excess cash flow or (C) any
voluntary prepayment, redemption or other satisfaction of debt that becomes
mandatory in accordance with the terms of such debt solely as the result of the
delivery of a prepayment, redemption or similar notice with respect to such
prepayment, redemption or other satisfaction.
(s)    [Reserved].
(t)    Liquidity. As of the last day of any calendar month, as determined as of
such date in accordance with GAAP, the amount of unencumbered Cash and Cash
Equivalents (which for the purposes hereof may include Cash and Cash Equivalents
in the Cash Reserve Account and related Permitted Investments) of Parent, its
Consolidated Subsidiaries and, without duplication, the Originators, shall be
less than  $100,000,000.
(u)    Leverage Ratio Covenant. (i) Any Indebtedness secured by a Lien is
incurred by Parent, any of its Consolidated Subsidiaries, or, without
duplication, any Originator, such that, upon giving effect to such incurrence,
the Leverage Ratio of Parent, its Consolidated Subsidiaries and, without
duplication, the Originators, exceeds 6.00 to 1.00 as of any date during the
period beginning on the date hereof and ending on the last day of the fiscal
quarter ended December 31, 2021 or (ii) the Leverage Ratio of Parent, its
Consolidated Subsidiaries and, without duplication, the Originators shall
exceed, as of the last day of and for any fiscal quarter set forth below, the
ratio set forth opposite such fiscal quarter in the table below (the “Leverage
Ratio Covenant”):
Fiscal Quarter Ended
Leverage Ratio
March 31, 2022
6.00:1.00
June 30, 2022
6.00:1.00
September 30, 2022
6.00:1.00
December 31, 2022
6.00:1.00
March 31, 2023
5.00:1.00
June 30, 2023
5.00:1.00
September 30, 2023
5.00:1.00
December 31, 2023
5.00:1.00
March 31, 2024 and each Test Period thereafter
4.00:1.00



(v)    Servicer Termination Event. The occurrence of a Servicer Termination
Event, other than any Servicer Termination Event (x) solely related to the
performance or non‑performance of the Sub‑Servicer if cured by the Servicer
within ten (10) Business Days following the Servicer obtaining knowledge or
receiving written notice thereof or (y) solely related to the financial
condition of the Sub‑Servicer.
Section 8.02    Remedies upon an Event of Default.
(a)    Optional Acceleration. Upon the occurrence of an Event of Default (other
than an Event of Default described in Section 8.01(e) with respect to any
SmileDirect Entity), the Collateral Agent may, with the prior written consent
of, and shall, at the direction of, the Required Lenders, by written notice to a
Responsible Officer of the Borrower, declare that the Final Maturity Date has
occurred and upon any such declaration, the date of such notice shall be deemed
to be the Final Maturity Date and the Loan Amount shall be immediately due and
payable, together with all accrued interest thereon and all other Obligations,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
(b)    Automatic Acceleration. Upon the occurrence of an Event of Default
described in Section 8.01(e) with respect to any SmileDirect Entity, the Final
Maturity Date shall occur automatically upon the date of such occurrence and the
unpaid Loan Amount shall automatically become due and payable, together with all
accrued interest thereon and all other Obligations, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.
(c)    Additional Remedies. Following any acceleration of the unpaid Loan Amount
pursuant to this Section 8.02, the Collateral Agent, with the prior written
consent of or at the direction of the Required Lenders, shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Laws to a secured party, which rights shall be cumulative,
including, without limitation, the right to foreclose upon the Collateral and
sell all or any portion thereof at public or private sale (and the Borrower
agrees that, to the extent that notice of such sale is required, written notice
ten (10) days prior to such sale shall be adequate and reasonable notice for all
purposes).
(d)    Disposition of Collateral. Upon the occurrence and during the
continuation of an Event of Default, subject to any applicable cure period, and
if the Collateral Agent (at the direction of the Required Lenders) exercises its
foreclosure rights with respect to the Collateral, the Borrower agrees to
deliver, or cause the delivery of, each item of Collateral to the Collateral
Agent on demand. Without limiting the generality of the foregoing, the Borrower
agrees that, upon the occurrence and during the continuation of an Event of
Default, if the Collateral Agent (at the direction of the Required Lenders)
exercises its foreclosure rights with respect to the Collateral, the Collateral
Agent shall have the right, subject to the mandatory requirements of Applicable
Law, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale, for cash, upon credit or for future delivery, as the
Collateral Agent (at the direction of the Required Lenders) shall deem
appropriate. Any purchaser that has purchased any Collateral pursuant to any
such sale shall hold the property sold absolutely free from any claim or right
on the part of the Borrower, and the Borrower hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which the
Borrower now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.
(e)    Setoff. Upon the occurrence and during the continuance of an Event of
Default, regardless of the other means of obtaining payment of any of the
obligations of the Borrower hereunder or under any other Transaction Document,
each of the Lenders and any other Secured Party is hereby authorized at any time
and from time to time, without prior notice (but with notice promptly
thereafter) to the Borrower (any such prior notice being expressly waived by the
Borrower) and to the fullest extent permitted by law, to set off and apply
deposits (other than those held in an agency or fiduciary capacity or otherwise
for the benefit of a third party) and other sums against the obligations of the
Borrower due under this Agreement and the other Transaction Documents, whether
or not such Lender or the other Secured Parties shall have made any demand under
this Agreement or the other Transaction Documents. No Credit Party shall be
entitled to exercise any right of setoff with respect to amounts owed by it to
any Lender or any other Secured Party under this Agreement or any other
Transaction Document. For the avoidance of doubt, and notwithstanding anything
herein to the contrary, Servicer and/or Sub‑Servicer may exercise rights of
setoff expressly permitted under the Servicing Agreement and/or the Service
Provider Agreement (as defined in the Servicing Agreement), as applicable.
Section 8.03    Equity Cure Right.
In the event that an Event of Default would otherwise arise in respect of any
financial covenant set forth in Section 8.01(i), but not, for the avoidance of
doubt, any financial covenant set forth in Section 8.01(t) or Section 8.01(u),
until the expiration of the fifth (5th) Business Day after the date on which
financial statements are required to be delivered with respect to the applicable
calendar month hereunder, the Parent shall have the right to issue Equity
Interests for cash or otherwise receive cash contributions to the capital of the
Parent, contribute the proceeds thereof to SmileDirect, which shall be further
contributed to the Borrower and the amount of the proceeds thereof will be
applied by the Borrower to either (i) prepay the Loans in accordance with
Section 2.03(a) hereof or (ii) remain on deposit in the Cash Reserve Account
and, in each case the Permitted Loan Balance shall be recalculated after giving
effect to the foregoing clauses (i) or (ii), as applicable to compliance with
Section 8.01(i) hereof at such time (and thereafter as necessary) (the “Cure
Right”); provided that (a) such proceeds are actually received by SmileDirect no
later than five (5) Business Days after such date on which the Loan Amount first
exceeded the Permitted Loan Balance, (b) no amounts in excess of the amounts
necessary to cure the Event(s) of Default that would otherwise have arisen shall
be permitted to be taken into account for purposes of determining compliance
with Section 8.01(i), but nothing in this Section 8.03 limits the right of any
Credit Party to receive a contribution of additional cash that does not conflict
with any other provision of the Transaction Documents; (c) the Cure Right shall
not be exercised more than four (4) times during the term of this Agreement; and
(d) the aggregate amount of all Cure Right proceeds during the term of this
Agreement shall not exceed $25,000,000. Notwithstanding any provision of this
Agreement to the contrary, if, after giving effect to the foregoing, there shall
be no non‑compliance with Section 8.01(i) for the applicable calendar month, no
Event of Default shall be deemed to have arisen under such Section as of the
relevant date of determination, with the same effect as though there had been no
failure to comply on such date, and the applicable Event of Default that
otherwise would have occurred shall be deemed cured for purposes of this
Agreement.
ARTICLE IX    

ASSIGNMENT OF LENDERS’ INTERESTS
Section 9.01    Assignments. (%3) This Agreement and each Lender’s rights and
obligations herein (including the Loans) shall be assignable, in whole or in
part, by such Lender and its successors and permitted assigns, provided that any
such successors and assigns have obtained the written consent of the
Administrative Agent and the Borrower (not to be unreasonably withheld,
conditioned or delayed) prior to any such assignment unless such assignment is
to a Lender or an Affiliate of a Lender; provided, however, that (i) no such
assignment shall be for less than the lesser of $5,000,000 and the assigning
Lender’s Percentage of the Loan Amount, (ii) [Reserved], (iii) such assignment
shall be of a uniform, and not a varying, percentage of all of the assigning
Lender’s rights and obligations in respect of the Loan Amount and Commitment
hereunder and (iv) no consent of the Borrower shall be required if any Event of
Default has occurred and is continuing. Each assignor may, subject to the
restrictions set forth in this Section 9.01(a) and Section 12.14, in connection
with a prospective assignment (other than to a Disqualified Institution),
disclose to the applicable prospective assignee any information relating to the
Credit Parties or the Collateral furnished to such assignor by or on behalf of
the Credit Parties, the Collateral Agent, the Administrative Agent or another
Lender. Unless the prospective assignee is a Lender or an Affiliate of a Lender,
the assigning Lender shall cause the prospective assignee to enter into a
confidentiality agreement substantially the same in applicable substance as
Section 12.13 of this Agreement or otherwise reasonably acceptable to the
Borrower and to which the Borrower or an Affiliate thereof is a party or with
respect to which the Borrower or an Affiliate thereof is a third‑party
beneficiary.
(a)    The Borrower may not assign its rights or, except as otherwise expressly
provided herein, delegate its obligations hereunder or any interest herein
without the prior written consent of the Lenders.
(b)    Without limiting any other rights that may be available under Applicable
Law, the rights of any Lender may be enforced through it or by its agents and no
Lender shall be responsible or liable for the actions of such agents selected
with due care.
(c)    Each Lender may, without the consent of any Person, sell participations
to one or more banks or other entities other than Ineligible Institutions (each,
a “Participant”) in all or a portion of its rights and obligations hereunder
(including the outstanding Loans); provided that following the sale of a
participation under this Agreement (i) the obligations of such Lender shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower shall
continue to deal solely and directly with the Administrative Agent or such
Lender, as appropriate, in connection with such Lender’s rights and obligations
under this Agreement and (iv) such Participant will not be entitled to receive
any payment under Sections 2.07, 4.02 or 10.01, in excess of the payments such
Lender would have been entitled to receive absent such participation unless the
entitlement to a greater amount results from a Regulatory Change after the date
the Participant acquired the participation) or in excess of the payments
demanded generally by such Participant from other similarly situated borrowers
under similar circumstances. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.07 the
Participant complies with Section 2.07(f) as though it were a Lender (it being
understood that the documentation required under Section 2.07(f) shall be
delivered to the participating Lender).
(d)    The following provisions shall apply to Disqualified Institutions,
notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary:
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
such assignee or participant shall not retroactively be disqualified from
becoming a Lender or Participant. Any assignment or participation in violation
of this clause (i) shall not be void, but the other provisions of this clause
(e) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.01), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or (z)
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Transaction Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter.
(iv)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Ineligible Institutions or Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
an Ineligible Institution or Disqualified Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any Ineligible
Institution or Disqualified Institution.
(e)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) on which it will
record the name and address of each Lender (including any assignees), the
principal amounts (and stated interest) owing to each Lender under this
Agreement, and any other information necessary to ensure that the Loans are
maintained “in registered form” within the meaning of Treasury regulations
section 5f.103‑1(c) and Proposed Treasury regulations section 1.163-5(b) (or any
amended or successor version). The entries in the Register will be conclusive
absent demonstrable error, and the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders will treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Administrative Agent shall update the
Register promptly upon receiving an executed Assignment and Acceptance, and no
such assignment shall be effective until reflected in the Register. The Register
shall be available for inspection by the Borrower, the Collateral Agent and each
Lender, at any reasonable time and from time to time upon reasonable prior
written notice.
(f)    In the event that any Lender sells a participation of its rights and
obligations hereunder, such Lender shall, acting solely for this purpose as a
non‑fiduciary agent of the Borrower, maintain a register (the “Participant
Register”) on which it will record the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
such rights and obligations, and any other information necessary to ensure that
the Loans are maintained “in registered form” within the meaning of Treasury
regulations section 5f.103‑1(c). The entries in the Participant Register will be
conclusive absent demonstrable error, and such Lender will treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement. Such Lender shall update the
Participant Register promptly upon a sale of a participation of such Lender’s
rights and obligations hereunder, and no such sale of a participation shall be
effective until reflected in the Participant Register. Such Lender will not have
any obligation to disclose all or any portion of the Participant Register to any
Person except (i) that it will notify the Borrower of such participation, and
(ii) to the extent that such disclosure is necessary to establish that the Loans
are maintained “in registered form” within the meaning of Treasury regulations
section 5f.103‑1(c). For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
Section 9.02    Rights of Assignee. Upon the assignment by any Lender in
accordance with Section 9.01, the assignee receiving such assignment shall have
all of the rights of such Lender with respect to the Transaction Documents and
the Collateral (or such portion thereof as has been assigned), and all of the
obligations of such Lender, including without limitation, under Sections 2.07,
9.01(d) and 12.13.
Section 9.03    Evidence of Assignment. Any assignment of any Lender’s rights
and obligations hereunder, and the Loans (or any portion thereof) to any Person
shall be evidenced by an Assignment and Acceptance. The Administrative Agent
shall receive a fee in the amount of $3,500 payable by the assignee upon the
effective date of each transfer or assignment (unless waived in writing in the
sole discretion of the Administrative Agent) along with all “know your customer”
documents requested by the Administrative Agent pursuant to anti-money
laundering rules and regulations.
Section 9.04    Pledge; Federal Reserve. Notwithstanding any other provision of
this Agreement to the contrary, any Lender may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any interest it has in any Loans and any rights to payment on such
Loans or interest thereon) under this Agreement to secure obligations of such
Lender or an Affiliate of such Lender to a Federal Reserve Bank without notice
to or consent of the Borrower or any other party hereto; provided, that no such
pledge or grant of a security interest shall release such Lender from any of its
obligations hereunder, or substitute any such pledgee or grantee for such Lender
as a party hereto.
Section 9.05    Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender to identify such Credit Party in accordance with the Patriot Act.
ARTICLE X    

INDEMNIFICATION
Section 10.01    Indemnities.
(a)    Indemnity by Borrower. Without limiting any other rights that any such
Person may have hereunder or under Applicable Law (including, without
limitation, the right to recover damages for breach of contract), the Borrower
hereby agrees to indemnify the Collateral Agent, Administrative Agent, the
Back‑Up Servicer each Lender, each other Secured Party, their Affiliates, and
all successors and permitted transferees, participants and assigns and all
officers, directors, stockholders, members, employees, advisors, representatives
and agents of any of the foregoing (each an “Indemnified Party”) from and
against any and all reasonable and documented damages, losses, claims,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements of one primary firm of counsel for all
Indemnified Parties, and, if necessary, one local firm of counsel in each
relevant jurisdiction and special counsel and, in the event of any actual or
potential conflict of interest, one additional firm of counsel for each Lender
subject to such conflict (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to the Transaction Documents (including any failure of the Borrower
to enforce its rights under the Transaction Documents and the obligations of the
other parties under the Transaction Documents) or the use of proceeds of the
Loans or in respect of any Receivable; excluding, however, (v) Indemnified
Taxes, (w) Excluded Taxes (other than any Taxes that represent losses, claims,
damages, etc. arising from any non‑Tax claim), (x) Indemnified Amounts resulting
from a dispute solely among Lenders so long as such dispute does not (i) involve
a claim against the Administrative Agent or the Collateral Agent and (ii) arise
as a result of any action, inaction, representation or misrepresentation of, or
information provided, or that was failed to be provided, by or on behalf of, any
SmileDirect Entity or the Sub‑Servicer, (y) Indemnified Amounts resulting from a
dispute solely among one or more of the Administrative Agent, the Collateral
Agent and/or the Lenders so long as (i) such dispute does not arise as a result
of any action, inaction, representation or misrepresentation of, or information
provided, or that was failed to be provided, by or on behalf of, any SmileDirect
Entity or the Sub‑Servicer and (ii) a court of competent jurisdiction has
determined by a final and non‑appealable judgment that the Indemnified Amounts
have resulted directly and solely from the gross negligence or willful
misconduct of the Administrative Agent or the Collateral Agent and (z)
Indemnified Amounts to the extent determined by a final and non‑appealable
judgment of a court of competent jurisdiction to have resulted directly and
solely from the bad faith, gross negligence, willful misconduct or material
breach in bad faith of the express obligations under this Agreement on the part
of such Indemnified Party. Notwithstanding the foregoing, each Indemnified Party
shall promptly repay to the Borrower any and all amounts previously paid by the
Borrower pursuant to the foregoing indemnification provisions to the extent such
Indemnified Party is found by a final, non‑appealable judgment of a court of
competent jurisdiction not to be entitled to indemnification hereunder as
contemplated by the immediately preceding sentence.
Any amounts subject to the indemnification provisions of this Section 10.01(a)
shall be paid by the Borrower to the related Indemnified Party on the Interest
Payment Date that is at least five (5) Business Days immediately following
demand therefor accompanied by reasonable supporting documentation and
calculations in reasonable detail with respect to such amounts. An Indemnified
Party need not demand payment from the Seller pursuant to the Purchase Agreement
prior to seeking indemnification pursuant to this clause (a), nor shall any
demand against the Seller provide a defense for the Borrower against payment
hereunder except to the extent all such Indemnified Amounts have been satisfied
in full.
(b)    Settlements. No Indemnifying Party shall, without the prior written
consent of all Indemnified Parties that are party thereto (which consent shall
not be unreasonably withheld, conditioned or delayed), settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding for which indemnification may be sought hereunder (a
“Proceeding”), unless such settlement, compromise or consent includes an
unconditional release of all such Indemnified Parties from all liability arising
out of such claim, action or proceeding, and which settlement in each case must
not include any admission of fault or liability adverse to any Indemnified Party
other than the payment of money damages by the Indemnifying Party. Each
Indemnified Party who is not directly a party to this Agreement is an express
third party beneficiary of this Agreement.
(c)    Notice. In case any Proceeding is instituted involving any Indemnified
Party for which indemnification is to be sought hereunder by such Indemnified
Party, then such Indemnified Party will endeavor to notify the Indemnifying
Party reasonably promptly following such Indemnified Party’s (x) receipt of
actual knowledge of the commencement of any such Proceeding and (y) good faith
determination that indemnification pursuant to this Agreement will be sought by
such Indemnified Party; provided, however, that (i) the failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have to such Indemnified Parties pursuant to this Section 10.01 or
from any liability that it may have to such Indemnified Parties other than
pursuant to this Section 10.01, except to the extent that the Indemnifying
Party’s rights and defense of such matter are materially and adversely
prejudiced by such failure and (ii) no such notice shall be required to be
delivered to the extent that such Indemnified Party believes reasonably and in
good faith that such notice is not permitted by any applicable law, rule,
regulation, court order, directive from any governmental authority or
contractual obligation.
ARTICLE XI    

[RESERVED]
ARTICLE XII    

MISCELLANEOUS
Section 12.01    Amendments, Etc. Except as otherwise contemplated in this
Section or elsewhere in this Agreement (including in Sections 4.02 and 4.04
hereof), no amendment or waiver of any provision of this Agreement or
termination hereof nor any consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be in writing and signed
by each of the Borrower, the Required Lenders, the Collateral Agent and the
Administrative Agent. Notwithstanding the foregoing, no Fundamental Amendment to
this Agreement or any other Transaction Document shall in any event be effective
unless the same shall be in writing and signed by each of the Borrower, each
Lender directly affected thereby, the Collateral Agent and the Administrative
Agent. No amendment of any provision of any Transaction Document shall require
any Lender to make a Loan hereunder or modify its Commitment without such
Lender’s prior written consent. Any amendment which directly affects the rights,
duties, immunities or liabilities of the Trustee shall require the Trustee’s
prior written consent. The Borrower and the Administrative Agent may without the
consent of the Required Lenders (or any of the Lenders) amend this Agreement
and/or the other Transaction Documents to cure any ambiguity, omission, defect
or inconsistency.
Section 12.02    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or e‑mail) and mailed, delivered by nationally
recognized overnight courier service, transmitted or delivered by hand, as to
each party hereto, at its address set forth on Schedule 12.02 hereto (or with
respect to Lenders after the Closing Date, as set forth in the Assignment and
Acceptance (or such other instrument(s) or document(s) delivered pursuant to
Section 9.03) or any amendment or supplement hereto so long as a copy thereof
shall have been provided to the Borrower contemporaneously with, or promptly
after, the execution thereof) or at such other address as shall be designated by
such party in a written notice to the other parties hereto. Each such notice,
request or other communication shall be effective (i) if given by facsimile,
when such facsimile is transmitted to the specified facsimile number, (ii) if
given by e‑mail, when sent to the specified e‑mail address and an appropriate
confirmation is received, (iii) if given by mail, five (5) Business Days after
being deposited in the United States mails, first class postage prepaid (except
that notices and communications by mail pursuant to Article I or notices of
Events of Default, Unmatured Events of Default or Servicer Termination Events
shall not be effective until received), (iv) if given by nationally recognized
courier guaranteeing overnight delivery, the Business Day following such day
after such communication is delivered to such courier or (v) if by hand
delivery, when delivered at the address specified pursuant to this
Section 12.02; provided, that, (A) if such notice is delivered pursuant to
clause (i) or clause (ii) other than during the normal business hours of the
recipient, then such notice shall not be effective prior to the open of business
of the recipient on the next succeeding Business Day, and (B) if such notice is
delivered pursuant to clauses (iii) through (v), such notice to the applicable
Credit Party shall only be effective if delivered to a Responsible Officer of
the applicable Credit Party. Notwithstanding the foregoing, with respect to any
Transaction Document, any recipient may upon reasonable prior written notice to
each other party hereto designate what it deems to be appropriate confirmation
(which appropriate confirmation must be commercially reasonable) and that
notification by e‑mail to it shall not be effective without such confirmation.
Section 12.03    No Waiver; Remedies. No failure on the part of the Borrower,
any Lender, any Affected Party, any Indemnified Party, the Collateral Agent or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof (unless waived in writing); nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
Section 12.04    Binding Effect; Survival. This Agreement shall be binding upon
and inure to the benefit of the Borrower, the other Credit Parties, the
Collateral Agent, the Administrative Agent and the Lenders, and their respective
successors and permitted assigns, and the provisions of Section 4.02,
Section 4.03, and Article X shall inure to the benefit of the Affected Parties
and the Indemnified Parties, respectively, and their respective successors and
permitted assigns; provided, however, nothing in the foregoing shall be deemed
to authorize any assignment not permitted by Section 9.01. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Final Payout Date. With the exception of Article I, Article II (other than
Sections 2.03, 2.06 and 2.07), Article III, Article IV (other than Section 4.02
and 4.03), Article V, Article VI, Article VII, Article VIII and Article IX, the
provisions of this Agreement shall survive the Final Payout Date.
Section 12.05    Deliveries Due on Non‑Business Days. If any document,
statement, notice, report or payment shall be due under this Agreement or any
other Transaction Document on a day that is not a Business Day, the date of
required delivery or payment shall automatically be extended to the next
succeeding Business Day, notwithstanding any provision hereof or any other
Transaction Document to the contrary.
Section 12.06    Costs and Expenses. In addition to its obligations under
Article X, the Borrower agrees to pay within five (5) Business Days of demand
therefor accompanied by invoices in reasonable detail and reasonable supporting
documentation: all reasonable and documented out‑of‑pocket costs and expenses
incurred by the Collateral Agent, the Administrative Agent, any Lender and their
Affiliates in connection with the negotiation, preparation, execution and
delivery of, this Agreement, and any amendment or waiver to, or enforcement with
respect to, this Agreement and the other Transaction Documents, including
(i) the reasonable and documented attorneys’ fees and disbursements of one
primary firm of counsel for all such Persons, and, if necessary, one local firm
of counsel in each relevant jurisdiction and special counsel and, in the event
of any actual or potential conflict of interest, one additional firm of counsel
for each Lender subject to such conflict, incurred in connection with any of the
foregoing or in advising such Persons as to their respective rights and remedies
under any of the Transaction Documents, (ii) all reasonable and documented
out‑of‑pocket expenses (including reasonable and documented fees and expenses of
independent accountants), incurred in connection with any review of the
Borrower’s books and records pursuant to and in accordance with the terms of
this Agreement, including pursuant to Section 7.01(c), subject to the limits set
forth in Section 7.01(c), (iii) documented out‑of‑pocket expenses incurred in
enforcing indemnification rights under the Transaction Documents and
(iv) documented out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans hereunder (it being
understood that, in the case of each of the foregoing clauses (ii), (iii) and
(iv), attorneys’ fees and disbursements reimbursable thereunder shall be subject
to the same limitations as apply under clause (i) above).
Section 12.07    Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement. Unless otherwise indicated, references in
this Agreement to any Section, Appendix, Schedule or Exhibit are to such
Section of or Appendix, Schedule or Exhibit to this Agreement, as the case may
be, and references in any Section, subsection, or clause to any subsection,
clause or subclause are to such subsection, clause or subclause of such Section,
subsection or clause.
Section 12.08    Integration. This Agreement and the other Transaction
Documents, contain a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
Section 12.09    Governing Law. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE
GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES), EXCEPT, AS TO ANY TRANSACTION DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN AND EXCEPT TO THE EXTENT THAT THE CREATION, PERFECTION OR PRIORITY OF
THE INTERESTS OF THE SECURED PARTIES IN THE COLLATERAL IS GOVERNED BY THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Section 12.10    Waiver Of Jury Trial; Submission to Jurisdiction. EACH OF THE
PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY
BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY INDEMNIFIED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT IN ANY COURT REFERRED TO IN THE
PREVIOUS PARAGRAPH. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 12.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.
Section 12.11    Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
Section 12.12    No Insolvency; No Recourse Against Other Parties. The
obligations of each Lender, the Administrative Agent, the Collateral Agent, the
Borrower, the Seller, the Servicer and any other party hereto under any
Transaction Document are solely the corporate, limited liability company, trust
or partnership obligations of such Person, and no recourse shall be had for such
obligations against any Affiliate, director, officer, member, manager, partner,
beneficiary, trustee, employee, attorney or agent of any such Person.
Section 12.13    Confidentiality. (%3) Each of the Collateral Agent, the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Confidential Information, except that Confidential Information may be
disclosed (a) to its Affiliates, its Related Parties, its limited partners and
investors and its financing sources (excluding limited partners, investors and
financing sources that are Disqualified Institutions) on a need‑to‑know basis
solely in connection with their performance of the Transaction Documents (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent required or requested by any Regulatory Authority purporting to have
jurisdiction over such Person or its Related Parties, provided that any
disclosure under this clause (b) shall be limited to the portion of the
Confidential Information as may be required or requested by such Regulatory
Authority; (c) to the extent required by Applicable Laws or by any subpoena or
similar legal process, provided that any disclosure under this clause (c) shall
be limited to the portion of the Confidential Information as may be required or
requested under Applicable Law; (d) to any other party hereto; (e) in connection
with the exercise of any remedies in accordance with the terms of this Agreement
or under any other Transaction Document or any action or proceeding relating to
this Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder; (f) if the recipient is a qualified assignee or
participant pursuant to Article IX (that, in each case, is not a Disqualified
Institution), subject to an agreement containing provisions substantially the
same as those of this Section 12.14 (and to which the Borrower and SmileDirect
shall each be an express third party beneficiary), to (i) any permitted assignee
of or Participant in, or any prospective permitted assignee of or Participant
in, any of its rights and obligations under this Agreement for use solely in
connection with the Transaction Documents and transactions contemplated thereby,
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other similar transaction under which payments are to be made to
such party by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to any Rating Agency in
connection with rating the Borrower or its Indebtedness or the Transactions;
(h) with the written consent of the Borrower; (i) to the extent such
Confidential Information (x) becomes publicly available other than as a result
of a breach of this Section 12.13, or (y) becomes available to the Collateral
Agent, the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source, that is not actually known
to be bound by a confidentiality obligation in favor of any of the Credit
Parties, other than the Borrower, any other Credit Party, any SmileDirect Entity
and any of their respective Affiliates or Related Parties. It is understood and
agreed that the Collateral Agent, the Administrative Agent and the Lenders shall
be responsible for the breach by their respective Affiliates and Related Parties
of the confidentiality obligations set forth herein.
(a)    The Borrower agrees that it shall not (and shall ensure that Parent and
Parent’s controlled Affiliates and Related Parties shall not) disclose to any
Person or entity the specific pricing and/or fees, advance rate or eligibility
criteria provided by any Lender and Affiliates of any Lender or the amount or
terms of any fees or other amounts payable to any Lender or any Affiliate of any
Lender in connection with the Transaction, other than on an aggregate basis in
any financial statements, financial information and financial computations and
calculations (collectively, the “Product Information”), except
(i)    to its and its Affiliates’ employees, officers, directors, advisors,
representatives, accountants, legal counsel and agents (collectively, the
“Borrower Representatives”),
(ii)    to the extent any Credit Party or any Affiliate or their counsel thereof
reasonably deems necessary in order to comply with any requirement of Applicable
Law or any Regulatory Authority,
(iii)    to any nationally recognized statistical rating organization for the
purpose of assisting in the negotiation, completion, administration and
evaluation of the Transaction or in compliance with Rule 17g‑5 under the
Exchange Act (or to any other rating agency in compliance with any similar rule
or regulation in any relevant jurisdiction),
(iv)    to its and its Affiliates’ regulators,
(v)    to the Collateral Agent and/or the Administrative Agent,
(vi)    to any potential acquirer, subject to customary confidentiality
arrangements that include terms which are substantially similar to the
applicable terms of this Section 12.13, or
(vii)    with the prior written consent of such Lender.
“Product Information” shall not include, however, information that is or becomes
available as a result of disclosure by a Lender or an Affiliate of a Lender or
that is or becomes a matter of general public knowledge or that has heretofore
been or is hereafter published in any source generally available to the public
other than as a result of a disclosure by the Borrower or Parent (or Parent’s
controlled Affiliates or Related Parties) in violation of this Section 12.13.
The Borrower will be responsible for any failure of any Borrower Representative
to comply with the provisions of this Section 12.13.
(b)    Each party hereto agrees not to use the name of any other party hereto in
any press release or marketing materials without the prior written consent of
such other party; provided that the foregoing shall not apply to any documents
that any party reasonably determines are required by Applicable Law to include
such other party’s name and to be filed with the SEC or any other Regulatory
Authority so long as the disclosing party has, to the extent reasonably
practicable, given such other party the opportunity to review the form and
content of such proposed filing in advance.
(c)    The parties hereto shall also adhere to the following requirements (and
any substantially similar Applicable Law in foreign jurisdictions) regarding the
confidentiality and security of Obligor Information and Contract Files:
(i)    Definitions:
(1)    “Obligor Information” means (i) information that meets the definition of
non‑public personally identifiable information as defined in Title V of the
Gramm‑Leach‑Bliley Act of 1999 and implementing regulations and (ii) any other
sensitive or any personally identifiable information or records in any form
(oral, written, graphic, electronic, machine‑readable, or otherwise) relating to
an Obligor, including, but not limited to: an Obligor’s name, address, telephone
number, social security number, driver’s license or other government identifier,
and biometric information; the fact that the Obligor has a relationship with the
Servicer, the Borrower or any of their respective Affiliates; and any other data
of or regarding an Obligor, the use, access or protection of which is regulated
under any Privacy Requirement.
(2)    “Information Security Program” means written policies and procedures
adopted and maintained (i) to ensure the security and confidentiality of Obligor
Information; (ii) to protect against any anticipated threats or hazards to the
security or integrity of the Obligor Information; (iii) to protect against
unauthorized access to or use of the Obligor Information that could result in
substantial harm or inconvenience to any Obligor, (iv) to ensure the proper
disposal of such Obligor Information and (v) that fully comply with the
applicable provisions of the Privacy Requirements.
(3)    “Privacy Requirements” means (i) Title V of the Gramm‑Leach‑Bliley Act,
15 U.S.C. 6801 et seq.; (ii) federal regulations implementing such act and
codified at 12 CFR Parts 40, 216 and 332 and 16 C.F.R. Part 313;
(iii) Interagency Guidelines Establishing Standards For Safeguarding Customer
Information and codified at 12 C.F.R. Parts 30, 168, 208, 211, 225, 263, 308 and
364, and 16 C.F.R. Part 314; and (iv) other applicable federal, state and local
laws, rules, regulations, and orders relating to the privacy and security of
Obligor Information.
(ii)    Access to Obligor Information. Notwithstanding anything to the contrary
contained herein, the Borrower shall have no obligation to provide the
Collateral Agent, the Administrative Agent or any Lender with Obligor
Information, nor shall the Collateral Agent, the Administrative Agent nor any
Affiliate thereof, request to receive any such Obligor Information; provided,
however, if any Lender, the Collateral Agent or the Administrative Agent
affirmatively elects in writing to receive Obligor Information for Receivables,
prior to any delivery of Obligor Information, such Lender, the Collateral Agent
or Administrative Agent shall provide to the Borrower evidence reasonably
acceptable to the Borrower that such party has an Information Security Program
reasonably acceptable to the Borrower and each such Lender, the Collateral Agent
and the Administrative Agent shall maintain such information in accordance with
Applicable Law.
(iii)    Unauthorized Access to Obligor Information. In the event the Borrower,
the Collateral Agent, the Administrative Agent or any Lender knows or reasonably
believes that it has received access to Obligor Information without having so
requested such access, the Borrower, the Collateral Agent, the Administrative
Agent or such Lender, as applicable, shall promptly return any such Obligor
Information and take reasonable precautions to maintain and safeguard the
confidentiality of such Obligor Information while in the possession of the
Borrower, the Collateral Agent, the Administrative Agent or such Lender, as
applicable, and prior to its return.
Section 12.14    Limitation of Liability. No claim may be made by any party
hereto, any of their respective Affiliates, or any other Person against any
party hereto or its Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each party hereto
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
Section 12.15    No Advisory or Fiduciary Responsibility. The Borrower
acknowledges and agrees that: (i) the Transaction is an arm’s‑length commercial
transaction between the Credit Parties, on the one hand, and the Lenders, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transaction;
(ii) in connection with the Transaction each Lender is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Borrower, any other Credit Party or any of their respective Affiliates;
(iii) no Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower, any other Credit Party or any of their
respective Affiliates with respect to the Transaction or the process leading
thereto (irrespective of whether such Lender has advised or is currently
advising any Credit Party on other matters) and no Lender has any obligation to
the Borrower, any other Credit Party or any of their respective Affiliates with
respect to the Transaction except the obligations expressly set forth in the
Transaction Documents; (iv) each Lender and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates and such Lender has no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) no Lender has provided any legal, accounting, regulatory
or tax advice with respect to the Transaction and the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate. Each of the Borrower and each other Credit Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with the transactions contemplated by the
Transaction Documents.
Section 12.16    Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write‑Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail‑In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write‑Down and Conversion Powers of any EEA Resolution
Authority.
Each Lender confirms, as of the Closing Date (or, if later, the date upon which
such Lender becomes a party to this Agreement) that, unless notified otherwise
in writing by such Lender to the Administrative Agent and the Borrower, such
Lender is not an EEA Financial Institution.
Section 12.17    Third Party Beneficiary. The parties hereto acknowledge and
agree that Wilmington Trust, National Association, as Trustee, is an intended
third party beneficiary of this Agreement with respect to Section 12.01.
ARTICLE XIII    

THE COLLATERAL AGENT
Section 13.01    Appointment. HPS Investment Partners, LLC (“HPS”) is hereby
appointed by the other parties hereto as the Collateral Agent, and accepts such
appointment.
Section 13.02    Limitation of Liability. Notwithstanding anything contained
herein to the contrary, this Agreement has been executed by HPS not in its
individual capacity, but solely as the Collateral Agent, and in no event shall
HPS have any liability for the representations, warranties, covenants,
agreements or other obligations of the other parties hereto or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the party responsible
therefor.
Section 13.03    Certain Matters Affecting the Collateral Agent. Notwithstanding
anything herein to the contrary, the parties hereto agree with respect to HPS,
in its capacity as the Collateral Agent, that:
(a)    It undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement and each of the other Transaction
Documents to which it is a party. It shall not have any duties or
responsibilities except those expressly set forth in this Agreement and each of
the other Transaction Documents to which it is a party, nor shall it have any
fiduciary obligation to any party thereto. No implied covenant or obligation
shall be read into this Agreement or any of the other Transaction Documents
against it. Without limiting the foregoing, following the occurrence of an Event
of Default (which has not been cured or waived), the Collateral Agent shall
exercise the rights and powers vested in the Collateral Agent and as
specifically directed by the Administrative Agent and/or Required Lenders, as
applicable, pursuant to this Agreement and each of the other Transaction
Documents to which it is a party.
(b)    It shall not be liable for any error of judgment made reasonably and in
good faith by one or more of its officers, unless it shall be conclusively
determined by the final judgment of a court of competent jurisdiction not
subject to appeal or review that it was grossly negligent in ascertaining the
pertinent facts or acted with willful misconduct.
(c)    It, or its officers, directors, employees or agents, shall not be liable
with respect to any action taken or omitted to be taken by it reasonably and in
good faith in accordance with any direction given or certificate or other
document delivered to it under this Agreement. It may in good faith conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any certificates or opinions furnished to it which
conform to the requirements of this Agreement.
(d)    None of the provisions of this Agreement shall require it to expend or
risk its own funds or otherwise to incur any liability, financial or otherwise,
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it.
(e)    It may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval or other paper or
document reasonably and in good faith believed by it to be genuine and to have
been signed or presented by the proper party or parties.
(f)    Whenever in the administration of the provisions of this Agreement it
shall deem it necessary or desirable that a matter be proved or established
prior to taking or suffering any action to be taken hereunder, such matter may,
in the absence of willful misconduct, gross negligence or bad faith on its part,
be deemed to be conclusively proved and established by a certificate delivered
to it hereunder and such certificate, in the absence of gross negligence,
willful misconduct or bad faith on its part, shall be full warrant to it for any
action taken, suffered or omitted by it under the provisions of this Agreement.
(g)    It may consult with counsel and the advice or any opinion of counsel
selected by it reasonably and in good faith shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder reasonably, in good faith and in accordance with such advice or
opinion of counsel.
(h)    It shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, entitlement order, approval or other paper or document.
(i)    Except as provided expressly hereunder or under the other Transaction
Documents to which it is party, it shall have no obligation to invest and
reinvest any cash held in any of the accounts hereunder in the absence of a
timely and specific written investment direction (which may include standing
instructions) pursuant to the terms of this Agreement. In no event shall it be
liable for the selection of investments or for investment losses incurred
thereon. It shall have no liability in respect of losses incurred as a result of
the liquidation of any investment prior to its stated maturity or the failure of
another party to timely provide a written investment direction pursuant to the
terms of this Agreement or under the other Transaction Documents to which it is
party.
(j)    It may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, attorneys, custodians
or nominees appointed with due care, and shall not be responsible for any
willful misconduct or negligence on the part of any agent, attorney, custodian
or nominee so appointed, except as expressly provided in Section 12.13.
(k)    Any corporation or entity into which it may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which it shall be a party, or any corporation or
entity succeeding to its business shall be its successor hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
(l)    In no event shall it be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including, but not limited to, lost
profits), even if it has been advised of the likelihood of such loss or damage
and regardless of the form of action.
(m)    In no event shall it be liable for any failure or delay in the
performance of its obligations under this Agreement or any related documents
because of circumstances beyond its control, including, but not limited to, a
failure, termination, or suspension of a clearing house, securities depositary,
settlement system or central payment system in any applicable part of the world
or acts of God, flood, war (whether declared or undeclared), civil or military
disturbances or hostilities, nuclear or natural catastrophes, political unrest,
explosion, severe weather or accident, earthquake, terrorism, fire, riot, labor
disturbances, strikes or work stoppages for any reason, embargo, government
action (other than such action applicable as a result of its own
creditworthiness or regulatory status), including any laws, ordinances,
regulations or the like (whether domestic, federal, state, county or municipal
or foreign) which delay, restrict or prohibit the providing of the services
contemplated by this Agreement or any other Transaction Documents, or the
unavailability of communications or computer facilities, the failure of
equipment or interruption of communications or computer facilities, or the
unavailability of the Federal Reserve Bank wire or other wire or communication
facility, or any other causes beyond its control whether or not of the same
class or kind as specified above.
(n)    The rights, privileges, protections, immunities and benefits given to it
under this Agreement are extended to and shall be enforceable by HPS in each of
its capacities hereunder and the other Transaction Documents (including but not
limited to any future or successor capacities), and each agent, custodian,
co‑trustee and other Person employed by it to act hereunder.
(o)    The Collateral Agent shall not be charged with knowledge of any Event of
Default unless a Responsible Officer of the Collateral Agent obtains actual
knowledge of such event or a Responsible Officer of the Collateral Agent
receives written notice of such event.
Section 13.04    Indemnification. The Borrower and the initial Servicer agree,
jointly and severally, to reimburse and indemnify the Collateral Agent and its
officers, directors, employees, representatives and agents from and against, and
reimburse such Persons for any and all reasonable and documented claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, injuries (to person, property, or natural resources), stamp or
other similar taxes, reasonable and documented costs and expenses including but
not limited to reasonable and documented attorneys’ and agents’ fees and
expenses of one primary firm of counsel for the Collateral Agent, and, if
necessary, one local firm of counsel in each relevant jurisdiction and special
counsel and, in the event of any actual or potential conflict of interest, one
additional firm of counsel for each applicable Person subject to such conflict
or disbursements of any kind and nature whatsoever, regardless of the merit,
which may be imposed on, incurred by or demanded, claimed or asserted against
such Person in any way directly or indirectly relating to or arising out of this
Agreement or any other document delivered in connection herewith or the
transactions contemplated hereby, or the enforcement of any of the terms hereof
or of any such other documents, including without limitation all reasonable and
documented costs associated with claims for damages to persons or property, and
reasonable and documented attorneys’ and consultants’ fees and expenses and
court costs, provided, that neither the Borrower nor the initial Servicer shall
be liable for any of the foregoing to the extent arising from (v) Indemnified
Taxes, (w) Excluded Taxes, (x) indemnified amounts resulting from a dispute
solely among Lenders so long as such dispute does not (i) involve a claim
against the Collateral Agent and (ii) arise as a result of any action, inaction,
representation or misrepresentation of, or information provided, or that was
failed to be provided, by or on behalf of, any SmileDirect Entity or the
Sub‑Servicer, (y) Indemnified Amounts resulting from a dispute solely among one
or more of the Administrative Agent, the Collateral Agent and/or the Lenders so
long as (i) such dispute does not arise as a result of any action, inaction,
representation or misrepresentation of, or information provided, or that was
failed to be provided, by or on behalf of, any SmileDirect Entity or the
Sub‑Servicer and (ii) a court of competent jurisdiction has determined by a
final and non‑appealable judgment that the Indemnified Amounts have resulted
directly and solely from the gross negligence or willful misconduct of the
Collateral Agent and (z) indemnified amounts to the extent determined by a final
and non‑appealable judgment of a court of competent jurisdiction to have
resulted directly and solely from the bad faith, gross negligence, willful
misconduct or material breach in bad faith of the express obligations under this
Agreement on the part of the Collateral Agent. The provisions of this
Section 13.04 shall survive the termination of this Agreement or any related
agreement or the earlier of the resignation or removal of the Collateral Agent.
Notwithstanding the foregoing, the Collateral Agent and any other Person
indemnified pursuant to this Section 13.04 shall promptly repay to the Borrower
and/or the Servicer any and all amounts previously paid by the Borrower and/or
the Servicer, as applicable, pursuant to the foregoing indemnification
provisions to the extent such Person is found by a final, non‑appealable
judgment of a court of competent jurisdiction not to be entitled to
indemnification hereunder as contemplated by the immediately preceding sentence.
No Indemnifying Party shall, without the prior written consent of all of the
foregoing indemnified persons that are party thereto (which consent shall not be
unreasonably withheld, conditioned or delayed), settle or compromise or consent
to the entry of any judgment in any pending or threatened claim, action or
proceeding for which indemnification may be sought hereunder, unless such
settlement, compromise or consent includes an unconditional release of all such
indemnified persons from all liability arising out of such claim, action or
proceeding, and which settlement in each case must not include any admission of
fault or liability adverse to any such indemnified person other than the payment
of money damages by the Indemnifying Party. No Indemnifying Party shall be
liable for any settlement of any such claim, action or proceeding effectuated
without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). Each such indemnified person who is not directly a
party to this Agreement is an express third party beneficiary of this Agreement.
In case any such claim, action or proceeding is instituted involving any such
indemnified person for which indemnification is to be sought hereunder by such
indemnified person, then such indemnified person will promptly notify the
Indemnifying Party of the commencement of any such claim, action or proceeding;
provided, however, that the failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability that it may have to such
indemnified persons pursuant to this Section 13.04 or from any liability that it
may have to such indemnified persons other than pursuant to this Section 13.04,
except to the extent that the Indemnifying Party is materially prejudiced by
such failure.
Section 13.05    Successors. The Collateral Agent may resign at any time by
giving at least thirty (30) days’ prior written notice thereof to the other
parties hereto; provided, that no such resignation shall become effective until
a successor to such Person has been appointed hereunder. The Collateral Agent
may be removed at any time for cause by written notice received by such Person
from the Administrative Agent or the Required Lenders. Upon any such resignation
or removal, the Administrative Agent (with the consent of the Required Lenders
and, unless (i) an Event of Default has occurred and is continuing or (ii) such
successor Collateral Agent is Wilmington Trust, National Association, the
Borrower) shall have the right to appoint a successor Collateral Agent. If no
successor shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the exiting Person’s giving notice of resignation
or receipt of notice of removal, then the exiting Person may petition a court of
competent jurisdiction to appoint a successor to such Person. Notwithstanding
the foregoing, any successor Collateral Agent shall comply with the requirements
of Section 26(a)(1) of the Investment Company Act and otherwise comply with the
requirements of Section 3(a)(7)(a)(4) of the Rules promulgated under the
Investment Company Act. Upon the acceptance of any appointment as the Collateral
Agent hereunder by a successor, such successor shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the exiting
Collateral Agent, and the exiting Person shall be discharged from its duties and
obligations hereunder; provided, however, that the exiting Collateral Agent
shall, at the Borrower’s expense, promptly execute and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent or the successor
Collateral Agent may reasonably request, to perfect, protect or more fully
evidence the security interest granted to the successor Collateral Agent
pursuant to this Agreement or any other Transaction Document. After any exiting
Collateral Agent’s resignation hereunder, the provisions of this Article XIII
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent hereunder.
Section 13.06    Duties of the Collateral Agent. Notwithstanding anything in
this Agreement to the contrary, the Collateral Agent shall not have any duty or
responsibility in respect of (i) any recording, filing, or depositing of this
Agreement or any other agreement or instrument, monitoring or filing any
financing statement or continuation statement evidencing a security interest,
the maintenance of any such recording, filing or depositing or to any
re‑recording, re‑filing or re‑depositing of any thereof, or otherwise monitoring
the perfection, continuation or perfection or the sufficiency or validity of any
security interest in or related to any lien or collateral. The Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property.
ARTICLE XIV    

THE ADMINISTRATIVE AGENT
Section 14.01    Authorization and Action. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and, to the extent
applicable, the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, subject to the terms hereof. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Transaction Documents, or any
fiduciary relationship with any Secured Party, and no implied covenants,
functions, responsibilities, duties or obligations or liabilities on the part of
the Administrative Agent shall be read into this Agreement or any other
Transaction Document to which the Administrative Agent is a party (if any) as
duties on its part to be performed or observed. The Administrative Agent shall
not have or be construed to have any other duties or responsibilities in respect
of this Agreement and the transactions contemplated hereby. As to any matters
not expressly provided for by this Agreement or the other Transaction Documents,
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Required Lenders; provided that the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent, in its judgment, to personal liability or which is contrary to this
Agreement, the other Transaction Documents or Applicable Law, or would be, in
its judgment, contrary to its duties hereunder, under any other Transaction
Document or under Applicable Law. Each Lender agrees that in any instance in
which the Transaction Documents provide that the Administrative Agent’s consent
may not be unreasonably withheld, provide for the exercise of the Administrative
Agent’s reasonable discretion, or provide to a similar effect, it shall not in
its instructions (or, by refusing to provide instruction) to the Administrative
Agent withhold its consent or exercise its discretion in an unreasonable manner.
Section 14.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and each other Transaction Document by or
through agents or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys‑in‑fact selected by it with due care.
Section 14.03    Agent’s Reliance, Etc. (%3) Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or any of the other Transaction Documents, except for its or
their own bad faith, gross negligence or willful misconduct. Without limiting
the generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including, without limitation, counsel for the Credit Parties or
any of their Affiliates) and independent public accountants and other experts
selected by it with due care and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Secured Party or any other Person and shall not be responsible to any Secured
Party or any Person for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or the other
Transaction Documents by any other Person; (iii) shall not have any duty to
monitor, ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement, the other Transaction
Documents or any related documents on the part of the Borrower or any other
Person or to inspect the property (including the books and records) of the
Credit Parties; (iv) shall not be responsible to any Secured Party or any other
Person for the due execution (other than by it), legality, validity,
enforceability, genuineness, sufficiency or value of any Collateral, this
Agreement, the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto or for the validity, perfection, priority
or enforceability of the Liens on the Collateral; and (v) shall incur no
liability under or in respect of this Agreement or any other Transaction
Document by relying on, acting upon (or by refraining from action in reliance
on) any notice, consent, certificate, instruction or waiver, report, statement,
opinion, direction or other instrument or writing (which may be delivered by
email if acceptable to it) reasonably and in good faith believed by it to be
genuine and reasonably and in good faith believed by it to be signed or sent by
the proper party or parties. The Administrative Agent shall not have any
liability to any Credit Party, the Collateral Agent or any Lender or any other
Person for any Credit Party’s, the Collateral Agent’s or any Lender’s, as the
case may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other Transaction Document.
(a)    The Administrative Agent shall be entitled to assume the due authority of
any signatory and genuineness of any signature appearing on any instrument or
document it may receive. The Administrative Agent shall not be liable for any
action taken in good faith and reasonably believed by it to be within the powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action (including without
limitation for refusing to exercise discretion or for withholding its consent in
the absence of its receipt of, or resulting from a failure, delay or refusal on
the part of the Required Lenders to provide, written instruction to exercise
such discretion or grant such consent from the Required Lenders, as applicable).
The Administrative Agent shall not be liable for any error of judgment made
reasonably and in good faith unless it shall be proven by a court of competent
jurisdiction that the Administrative Agent was grossly negligent in ascertaining
the relevant facts. Nothing herein or in any Transaction Documents shall
obligate the Administrative Agent to advance, expend or risk its own funds, or
to take any action which in its reasonable judgment may cause it to incur any
expense or financial or other liability for which it is not adequately
indemnified. The Administrative Agent shall not be liable for any indirect,
special or consequential damages (included but not limited to lost profits)
whatsoever, even if it has been informed of the likelihood thereof and
regardless of the form of action. The Administrative Agent shall not be charged
with knowledge or notice of any matter unless actually known to a responsible
officer of the Administrative Agent, or unless and to the extent written notice
of such matter is received by the Administrative Agent at its address in
accordance with Section 12.02. Any permissive grant of power to the
Administrative Agent hereunder shall not be construed to be a duty to act. The
Administrative Agent shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document. The Administrative Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, reasonably and in
good faith, or for any reasonable, good faith mistakes of fact or law, or for
anything that it may do or refrain from doing in connection herewith except in
the case of its willful misconduct, bad faith or grossly negligent performance
or omission of its duties.
(b)    The Administrative Agent shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations imposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.
Section 14.04    Indemnification. Each of the Lenders agrees to indemnify and
hold the Administrative Agent harmless (to the extent not reimbursed by or on
behalf of the Credit Parties) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, attorneys’ fees and expenses) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
taken or omitted by the Administrative Agent under this Agreement or any other
Transaction Document, in each case, to the extent that Borrower or any Credit
Party is required to and does not indemnify the Administrative Agent pursuant to
the Transaction Documents; provided that no Lender shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. The rights of the Administrative Agent and obligations of the
Lenders under or pursuant to this Section 14.04 shall survive the termination of
this Agreement, and the earlier removal or resignation of the Administrative
Agent hereunder.
Section 14.05    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving at least thirty (30) days’ prior written notice
thereof to the other parties hereto; provided, that no such resignation shall
become effective until a successor to such Person has been appointed hereunder.
Upon any such resignation or removal, the Required Lenders shall have the right,
with the Borrower’s prior written consent (unless (i) an Event of Default has
occurred and is continuing or (ii) such successor Administrative Agent is
Wilmington Trust, National Association), to appoint a successor Administrative
Agent. If no successor shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the exiting Administrative Agent’s
giving notice of resignation or receipt of notice of removal, then the exiting
Administrative Agent may petition a court of competent jurisdiction to appoint a
successor to such Administrative Agent. Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor, such successor shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the exiting Administrative Agent, and the exiting Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
exiting Administrative Agent’s resignation hereunder, the provisions of this
Article XIV shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder.
Section 14.06    Administrative Agent’s Capacity as a Lender. The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Administrative Agent, in its capacity as
Administrative Agent, shall not, by virtue of its acting in any such other
capacities, be deemed to have duties or responsibilities hereunder or be held to
a standard of care in connection with the performance of its duties as
Administrative Agent other than as expressly provided in this Agreement. The
Administrative Agent may act as Administrative Agent without regard to and
without additional duties or liabilities arising from its role as such
administrator or agent or arising from its acting in any such other capacity.
None of the provisions to this Agreement shall require the Administrative Agent
to expend or risk its own funds or otherwise to incur any liability, financial
or otherwise, in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or indemnity satisfactory to it against
such risk or liability is not assured to it.
Section 14.07    Delivery of Notices and Reports. Promptly upon receipt thereof,
the Administrative Agent shall distribute all notices and reports received by it
pursuant to this Agreement to each Lender at the address for such Lender
specified in the related Assignment and Acceptance.
Section 14.08    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95‑60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90‑1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91‑38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96‑23 (a class exemption for certain
transactions determined by in‑house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84‑14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub‑sections (b) through (g) of Part I
of PTE 84‑14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84‑14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub‑clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub‑clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Transaction Document or any
documents related hereto or thereto).
Section 14.09    Trustee Limitation of Liability. The parties hereto are put on
notice and hereby acknowledge and agree that (a) this Agreement is executed and
delivered by Wilmington Trust, National Association, not individually or
personally but solely as Trustee of the Borrower, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Trustee and the
Borrower is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association, but is made and intended
for the purpose of binding only the Borrower, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Trustee or the Borrower, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Wilmington Trust,
National Association has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Trustee or the
Borrower in this Agreement and (e) under no circumstances shall Wilmington
Trust, National Association be personally liable for the payment of any
indebtedness or expenses of the Trustee or the Borrower or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Trustee or the Borrower under this Agreement or any other
related documents.
Section 14.10    Post-Closing Covenant. The Borrower shall (i) cause the Account
Control Agreements entered into in accordance with Section 3.01 and the
Sub-Servicer Account Control Agreement to be executed and delivered to the
Administrative Agent within forty-five (45) days of the Closing Date (as may be
reasonably extended in the sole discretion of the Administrative Agent),
(ii) cause the true contribution opinion delivered pursuant to Section 5.01(g)
to be delivered to the Administrative Agent within 10 Business Days of the
Closing Date and (iii) use commercially reasonable efforts to file all
appropriate documentation to effectuate and perfect the grant of a security
interest with respect to the Intellectual Property in the IP Perfection
Jurisdictions other than the United States within sixty (60) days of the Closing
Date, and if despite such commercially reasonable efforts, the Borrower is
unable to do so within such sixty (60) day period, in any event, the Borrower
will complete such filings as soon as practicable thereafter, but in any event
within six (6) months following the Closing Date (it being understood that,
notwithstanding any provision hereof or of any other Transaction Document to the
contrary, there shall be no obligation to perfect the grant of a security
interest with respect to any Intellectual Property in any Foreign IP
Jurisdiction).
[SIGNATURES BEGIN ON FOLLOWING PAGE]





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
SDC U.S. SMILEPAY SPV, as Borrower
By:    Wilmington Trust, National Association, not in its individual capacity,
but solely as Trustee
By:    /s/ Cynthia L. Major    
Name:    Cynthia L. Major
Title:    Banking Officer




































































SMILEDIRECTCLUB, LLC, as Seller and initial Servicer
By:    /s/ Steve Katzman    
Name:    Steve Katzman
Title:    Chief Operating Officer
HPS INVESTMENT PARTNERS, LLC, as the Administrative Agent
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director
HPS INVESTMENT PARTNERS, LLC, as the Collateral Agent
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






HPS SPECIALTY LOAN FUND V, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






HPS SPECIALTY LOAN FUND V-L, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






SPECIALTY LOAN FUND 2016, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






SPECIALTY LOAN ONTARIO FUND 2016, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






CST SPECIALTY LOAN FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






MORENO STREET DIRECT LENDING FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






SPECIALTY LOAN VG FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






HPS DPT DIRECT LENDING FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






AIGUILLES ROUGES SECTOR B INVESTMENT FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






FALCON CREDIT FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






RELIANCE STANDARD LIFE INSURANCE COMPANY, as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






PHILADELPHIA INDEMNITY INSURANCE COMPANY, as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






TMD-DL HOLDINGS, LLC, as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






SPECIALTY LOAN FUND – CX – 2, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






CACTUS DIRECT LENDING FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






PRIVATE LOAN OPPORTUNITIES FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






RED CEDAR FUND 2016, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






PRESIDIO LOAN FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






SANDLAPPER CREDIT FUND, L.P., as a Lender


By:    /s/ Vikas Keswani    
Name:    Vikas Keswani
Title:    Managing Director






HPS SPECIAL SITUATIONS OPPORTUNITY FUND, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Andersen Fisher    
Name:    Andersen Fisher
Title:    Managing Director






MP 2019 HOLDINGS MASTER, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Shant Babikian    
Name:    Shant Babikian
Title:    Managing Director






MP 2019 ONSHORE HOLDINGS MASTER, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Shant Babikian    
Name:    Shant Babikian
Title:    Managing Director








MP 2019 AP HOLDINGS MASTER, L.P., as a Lender
By: HPS Investment Partners, LLC, its investment manager
By:    /s/ Shant Babikian    
Name:    Shant Babikian
Title:    Managing Director













































APPENDIX A
DEFINITIONS
This is Appendix A to the Loan Agreement, dated as of May 12, 2020, by and among
SDC U.S. SmilePay SPV, as the Borrower, SmileDirectClub, LLC, as the Seller and
the initial Servicer, the financial institutions from time to time a party
thereto as Lenders, and HPS Investment Partners, LLC, as Collateral Agent and
Administrative Agent (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Agreement”). Each reference in this Appendix A
to any Section, the Preamble, Appendix or Exhibit refers to such Section of or
Appendix, Preamble or Exhibit to this Agreement.
A.    Defined Terms. As used in this Agreement, the following terms have the
meanings indicated below (such definitions to be applicable to both the singular
and plural forms of such terms):
“Acceptable Collateral Arrangements” means, with respect to any Foreign
Receivable, each of the following, in each case, in form and substance
acceptable to the Administrative Agent in its sole discretion, (i) one or more
receivables sale and purchase agreements, (ii) one or more servicing agreements,
(iii) all necessary or advisable local law perfection documentation and filings,
(iv) legal and/or accounting, as applicable, opinions and/or memoranda
addressing matters including tax, insolvency, true sale, regulatory matters,
perfection and such other matters as the Administrative Agent may require and
(v) such other documents, filings, diligence materials and written advice of
applicable advisers as the Administrative Agent may require.
2    “Account Bank” means (a) with respect to the Collection Account established
pursuant to Section 3.01(a), JPMorgan Chase Bank, N.A. or another financial
institution selected by the Borrower and reasonably acceptable to Collateral
Agent and the Required Lenders, (b) with respect to any Foreign Receivables
Collection Account, the depository institution holding such account, which shall
be a financial institution selected by the Borrower and reasonably acceptable to
Collateral Agent and the Required Lenders and (c) with respect to the Cash
Reserve Account, Bank of America, N.A. or another financial institution selected
by the Borrower and reasonably acceptable to Collateral Agent and the Required
Lenders.
3    “Account Bank Fees” means the fees payable to the Account Bank in
connection with the Account Control Agreement.
4    “Account Control Agreement” means any account control agreement with
respect to the accounts entered into pursuant to Section 3.01.
5    “Adjusted Eurodollar Rate” means, on any day with respect to any Interest
Period, an interest rate per annum equal to the quotient, expressed as a
percentage and rounded upwards, if necessary, to the nearest six decimal places,
obtained by dividing (a) the Three‑Month LIBOR Rate by (b) 100% minus the
Eurodollar Reserve Percentage; provided, that if the Adjusted Eurodollar Rate as
so determined would be less than 1.75%, such rate shall be deemed to be 1.75%
for the purposes of this Agreement.
6    “Adjusted Net Accounts Receivable” means, as of any date of determination,
the Net Accounts Receivable of the Borrower as of such date, less (a) the
VantageScore Reduction Amount as of such date, less (b) the amount of the Net
Accounts Receivable as of such date attributable to Excluded Foreign Receivables
as of such date.
7    “Adjustment Collection Period” means, with respect to any Collection Period
in which the Closing Date or a Quarterly Adjustment has occurred, any of the
Collection Periods following such Collection Period and prior to the next
Quarterly Adjustment during which the Specified Receivables Charge-Off Ratio
exceeds 2.1%; provided that, for the purposes of this definition any portion of
a Collection Period during which a Quarterly Adjustment occurs and that occurs
prior to such Quarterly Adjustment shall be deemed to be an Adjustment
Collection Period.
8    “Administration Agreement” means the Amended and Restated Administration
Agreement, dated as of the Closing Date, between the Administrator and the
Borrower, as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time.
9    “Administrative Agent” means HPS Investment Partners, LLC and its permitted
successors and assigns in such capacity.
10    “Administrative Agent Fees” means, for any Collection Period, (i) with
respect to the initial Administrative Agent, $125,000 annually, payable
quarterly in arrears for so long as the initial Administrative Agent acts in
such capacity hereunder and (ii) with respect to any successor Administrative
Agent, such fees as are agreed upon in a separate fee letter between such
successor Administrative Agent and the Borrower, with the consent of the
Required Lenders.
11    “Administrator” means SmileDirect and its permitted successors and assigns
in such capacity under the Administration Agreement.
12    “Affected Party” means each Lender and any permitted assignee of such
Lender.
13    “Affiliate” means when used with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with, such Person. For purposes of this definition, “control,”
when used with respect to any Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
14    “Aggregate Foreign Receivables Cap” means, as of any date of
determination, the greater of (x) $75,000,000 and (y) the amount determined by
the Administrative Agent in its sole discretion after completion of legal and
business due diligence and completion of internal credit approvals, in each
case, with respect to the applicable Foreign Receivables and taking into
account, among other things, the credit quality and historical performance of
the applicable Foreign Receivables compared to Receivables originated in the
United States.
15    “Agreement” has the meaning set forth in the first paragraph of this
Appendix.
16    “Anti‑Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party from time to time concerning or
relating to bribery or corruption.
17    “Applicable Law” means any federal, state or local constitution, statute,
treaty, rule, regulation, ordinance or similar legal requirement applicable to
the Contracts, the Receivables, the Loans or any party hereto, including but not
limited to (i) the Federal Truth‑in‑Lending Act (and Regulation Z of the CFPB);
(ii) the Equal Credit Opportunity Act and Regulation B of the CFPB; (iii) the
Federal Trade Commission Act; (iv) all applicable state and federal securities
laws; (v) all applicable licensing, disclosure and usury laws; (vi) the Privacy
Requirements and all other applicable legal requirements relating to privacy and
protection of information that identifies or can be used to identify
individuals; (vii) the Fair Credit Reporting Act; (viii) the Electronic
Signatures in Global and National Commerce Act and any other applicable laws
relating to the electronic execution of documents and instruments; (ix) the
Electronic Funds Transfer Act; (x) all applicable anti‑money laundering laws,
including, without limitation, the Patriot Act, the Bank Secrecy Act, the
Foreign Assets Control Act, and the laws and regulations of the United States
government that impose limitations on U.S. trade, including sanctions, rules and
regulations administered by the U.S. Treasury Department’s Office of
Anti‑Boycott Compliance and Bureau of Export Administration and the U.S. State
Department’s Office of Defense Trade Controls and any similar laws; (xi) the
Telephone Consumer Protection Act; (xii) the Fair Debt Collection Practices Act;
(xiii) the Health Insurance Portability and Accountability Act of 1996 and
(xiv) all amendments to and rules and regulations promulgated under the
foregoing.
18    “Applicable Margin” means, as of any date of determination, a percentage
per annum equal to (i) in the case of Eurodollar Loans 10.75%, of which up to
325 basis points thereof may be payable in kind by adding such amount to the
aggregate principal amount of the Loans outstanding hereunder on the Interest
Payment Date (any such interest paid in kind, “PIK Interest”), with the
remainder paid in cash and (ii) in the case of Base Rate Loans, 9.75%, of which
up to 325 basis points thereof may be paid in PIK Interest, with the remainder
paid in cash.
19    The Borrower shall be deemed to have elected to make a payment of PIK
Interest for any Interest Payment Date in the maximum amount permitted, unless
the Borrower shall have delivered a notice (a “Cash Interest Notice”) to the
Administrative Agent no later than the day that is five (5) Business Days prior
to the last day of such Interest Period (or such shorter period as the Required
Lenders shall so agree), which notice sets forth the dollar amount and basis
points of interest being paid as cash interest and PIK Interest (if any) for
such Interest Payment Date. All PIK Interest shall constitute principal and a
portion of the Loan Amount for all purposes hereunder.
20    “Assignment and Acceptance” means an Assignment and Acceptance Agreement
in substantially the form and substance of Exhibit G attached hereto, or such
other form as is acceptable to the Administrative Agent.
21    “Authorized Officer” means, with respect to any Credit Party, any of the
chief executive officer, president, chief financial officer, managing director,
treasurer, comptroller, general counsel, vice president or other officer of
similar or higher rank of such Credit Party, who is acting in its capacity as an
officer of such Credit Party and authorized to act on behalf of such Credit
Party pursuant to the Transaction Documents and who is identified on the
incumbency certificate delivered by such Credit Party to the Administrative
Agent on the Closing Date (as any such incumbency certificate may be modified or
supplemented by such Credit Party from time to time thereafter and delivered to
the Administrative Agent). For such purpose, an Authorized Officer of the
Administrator or of the Trustee shall constitute an Authorized Officer of the
Borrower.
22    “Average VantageScore” means, as of any date of determination, the
weighted average VantageScore of the Specified Receivables in the Cohort
originated in the Collection Period ending immediately prior to such date of
determination and in each of the eleven Collection Periods immediately preceding
such Collection Period (weighted by reference to the Receivables Balances
thereof as of origination).
23    “Back‑Up Servicer” means FTI Consulting, Inc., in its capacity as initial
Back‑Up Servicer under the Back‑Up Servicing Agreement.
24    “Back‑Up Servicer Cap” means, collectively, with respect to each calendar
year and all payments made pursuant to Section 2.04 during such calendar year to
the Back‑Up Servicer, (A) to the extent the Back‑Up Servicer has solely
performed “Cold Back‑Up Servicing Duties” during such calendar year under and as
defined in the Back‑Up Servicing Agreement, (i) $250,000 with respect to all
payments made in respect of indemnification payments to the Back‑Up Servicer, in
its capacity as Back‑Up Servicer and (ii) $8,000 (or such higher amount as may
be approved by the Collateral Agent) with respect to all payments made in
respect of expenses (including legal fees and expenses) and boarding fees and
(B) otherwise, (i) $250,000 with respect to all payments made in respect of
indemnification payments to the Back‑Up Servicer, in its capacity as Back‑Up
Servicer, (ii) $80,000 (or such higher amount as may be approved by the
Collateral Agent) with respect to all payments made in respect of transition
fees, expenses (including legal fees and expenses) and boarding fees, and
(iii) $250,000 with respect to all payments made in respect of indemnification
payments made to the Back‑Up Servicer, in its capacity as Successor Primary
Servicer.
25    “Back‑Up Servicing Agreement” means the Back‑Up Servicing and Consulting
Agreement, dated as of the Closing Date, between the Borrower, the Back‑Up
Servicer, the Servicer and the Collateral Agent.
26    “Bail‑In Action” means the exercise of any Write‑Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
27    “Bail‑In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail‑In Legislation
Schedule.
28    “Bankruptcy Code” means 11 U.S.C. §101, et. seq., as amended from time to
time, and any successor statute thereto.
29    “Bankruptcy Opinions” has the meaning set forth in Section 7.01(k)(xxii).
30    “Base Rate” means, for any day, a rate per annum determined by the
Administrative Agent equal to the greater of (i) the Prime Rate and (ii) the
Federal Funds Rate plus 0.50% as of such day; provided, that if the Base Rate as
so determined would be less than 2.75%, such rate shall be deemed to be 2.75%
for the purposes of this Agreement.
31    “Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate pursuant to the terms of this Agreement.
32    “Basel III Regulation” means, with respect to any Affected Party, any
rule, regulation or guideline binding upon such Affected Party and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document (other than those that are merely proposed) supplementing,
clarifying or otherwise relating to any of the foregoing, or (b) any accord,
treaty, statute, law, rule, regulation, guideline or pronouncement (whether or
not having the force of law, but excluding those that have been merely proposed)
of any Regulatory Authority implementing, furthering or complementing any of the
principles set forth in the foregoing documents of strengthening capital and
liquidity, in each case as from time to time amended, restated, supplemented or
otherwise modified. Without limiting the generality of the foregoing, “Basel III
Regulation” shall include the CRR and any law, regulation, standard, guideline,
directive or other publication supplementing or otherwise modifying the CRR.
33    “Beneficial Ownership Certification” means a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.
34    “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
35    “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
36    “Benefit Plan Investor” means (i) any “employee benefit plan” (as defined
in Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (ii) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code,
(iii) any entity whose underlying assets include “plan assets” (within the
meaning of the regulation of the United States Department of Labor at 29 C.F.R.
§ 2510.3‑101 (as modified by Section 3(42) of ERISA)), or (iv) any plan or
entity that is subject to any law that is similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code that would be violated by the
Transactions.
37    “Borrower” has the meaning set forth in the Preamble.
38    “Borrower Representatives” has the meaning set forth in
Section 12.13(b)(i).
39    “Borrower’s Account” means the Borrower’s bank account, as may be
designated by the Borrower from time to time by notice to the Administrative
Agent and the Lenders in writing.
40    “Borrowing Request” has the meaning set forth in Section 1.02(a).
41    “Breakage Costs” means, with respect to a failure by the Borrower for any
reason other than a breach of this Agreement by the Lender claiming indemnity
therefor (a “Breaching Lender”), to borrow any proposed Loan on the date
specified in a Borrowing Request (including as a result of the Borrower’s
failure to satisfy any conditions precedent to such borrowing), the resulting
reasonable and documented out‑of‑pocket loss, cost or expense actually incurred
by any Lender (other than a Breaching Lender), including any loss, cost or
expense incurred in liquidating or employing deposits from third parties;
provided, however, that (a) such Lender shall use commercially reasonable
efforts to minimize such loss or expense and shall have delivered to the
Borrower contemporaneously with a request for payment a certificate in
reasonable detail as to the amount and computation of such loss or expense and
(b) the losses, costs or expenses shall not exceed the amount such Lender would
have expected to receive as interest on such Loan at the interest rate on such
Loan which would have been payable by the Borrower if the Borrower had borrowed
such proposed Loan for a period from the date of the proposed Loan to the next
Interest Payment Date.
42    “Business Day” means any day other than: (a) a Saturday or Sunday; (b) a
legal or federal holiday; and (c) a day on which banking and savings and loan
institutions in New York, New York or the State of Delaware are required or
authorized by law or Regulatory Authority to be closed for business, provided,
that when used with respect to the determination of any Three‑Month LIBOR Rate
or any notice with respect thereto, Business Day shall exclude any such day
which is not also a day for trading by and between banks in Dollar deposits in
the London interbank market.
43    “Calendar Quarter” means, with respect to a particular year, the three
(3) calendar months from and including January 1st to March 31st, April 1st to
June 30th, July 1st to September 30th and October 1st to December 31st.
44    “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP as in effect on December 14,
2018 (without giving effect to the future phase‑in of any changes to GAAP
contemplated by any amendment to GAAP adopted as of such date) and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP as in effect on December 14, 2018 (without giving effect to
any such phase‑in).
45    “Cash” means such coin or currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts.
46    “Cash Equivalents” means (a) securities with maturities of ninety (90)
days or less from the date of acquisition issued or fully guaranteed or insured
by the U.S. federal government or any agency thereof, (b) certificates of
deposit and eurodollar time deposits with maturities of ninety (90) days or less
from the date of acquisition and overnight bank deposits of the Administrative
Agent or of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of the Administrative Agent or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven (7) days with respect to securities issued
or fully guaranteed or insured by the U.S. federal government, (d) commercial
paper of a domestic issuer rated at least A‑1 or the equivalent thereof by S&P
or P‑1 or the equivalent thereof by Moody’s and in either case maturing within
ninety (90) days after the day of acquisition, (e) securities with maturities of
ninety (90) days or less from the date of acquisition issued or fully guaranteed
by any state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by the Administrative Agent or any commercial
bank satisfying the requirements of clause (b) of this definition or (g) shares
of money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
47    “Cash Reserve Account” has the meaning set forth in Section 3.01(b).
48    “Cash Reserve Account Release” has the meaning set forth in Section
3.02(c).
49    “Cash Reserve Account Release Request” has the meaning set forth in
Section 3.02(c).
50    “Cash Reserve Required Amount” means $100,000,000, together with any other
amounts on deposit in the Cash Reserve Account (and related Permitted
Investments) from time to time required to satisfy the Permitted Loan Balance.
51    “Charged-Off Receivable” means, at any time of determination, any
Receivable (a) in which any payment or part thereof remains unpaid for more than
one hundred twenty (120) days after the original due date for such payment,
(b) which, consistent with the Credit and Collection Policies, should be written
off the Borrower’s or the Servicer’s books as uncollectable or (c) for which the
Obligor thereon has died or is subject to any Event of Bankruptcy.
52     “CFPB” means the Bureau of Consumer Financial Protection, an agency of
the United States.
53    “Change of Control” means the occurrence of any of the following:
(a)    Parent.
(i)    The sale of all or substantially all of the assets, property or business
of Parent and its subsidiaries, taken as a whole (in one or a series of related
transactions) to any person other than one or more Permitted Holders (and/or
Persons Controlled by one or more Permitted Holders) or as expressly permitted
by any of the Transaction Documents; or
(ii)    any Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission as in effect on the date hereof)
(in each case, other than the Permitted Holders) acting in concert shall have
acquired “beneficial ownership,” directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, the Equity Interests of Parent representing greater than fifty
percent (50%) or more of the combined Equity Interests of Parent;
(b)    SmileDirect. The failure of Parent to directly or indirectly through its
Subsidiaries own at least 51 % of the Equity Interests of SmileDirect or failure
to control the majority voting power of the board of directors (or similar
governing body) of SmileDirect; or
(c)    Borrower. The failure of SmileDirect to directly own 100% of the Equity
Interests of the Borrower free and clear of any Lien (other than Permitted
Liens).
54    “Closing Date” means May 12, 2020, which is the date of funding of the
Loans.
55    “Closing Payment” has the meaning set forth in the Fee Letter.
56    “Code” means the Internal Revenue Code of 1986, as amended.
57    “Cohort” means all of the Specified Receivables included in the Net
Accounts Receivables of the Borrower originated in a single Collection Period.
58    “Collateral” has the meaning set forth in the Security Agreement.
59    “Collateral Agent” means HPS Investment Partners, LLC and its permitted
successors and assigns in such capacity.
60    “Collateral Agent Fees” means, for any Collection Period, (i) with respect
to the initial Collateral Agent, $0 and (ii) with respect to any successor
Collateral Agent, such fees as are agreed upon in a separate fee letter between
such successor Collateral Agent and the Borrower, with the consent of the
Required Lenders.
61    “Collection Account” has the meaning set forth in Section 3.01(a).
62    “Collection Account Release” has the meaning set forth in Section 3.02(b).
63    “Collection Account Release Conditions” means conditions that will be
satisfied if (i) no event has occurred and is continuing, or would result from
such Collection Account Release upon giving effect to such Collection Account
Release, that constitutes an Event of Default or a Servicer Termination Event,
(ii) the Loan Amount does not exceed the Permitted Loan Balance, (iii) the
amount on deposit in the Cash Reserve Account (including related Permitted
Investments) is at least equal to the Cash Reserve Required Amount (in each
case, after giving effect to such Release) and (iv) no Required Payments are
accrued and unpaid as of such date and the Borrower reasonably believes that an
amount equal to the Required Collection Account Amount will be on deposit in the
Collection Account as of the next succeeding Interest Payment Date.
64    “Collection Period” means: (i) initially, the period commencing on the
Closing Date and ending on May 31, 2020 and (ii) thereafter, each calendar
month.
65    “Collections” has the meaning set forth in the Purchase Agreement.
66    “Commitment” means, with respect to each Lender, the dollar amount set
forth in Exhibit J with respect to such Lender, as such Commitment may be
amended from time to time including pursuant to an Assignment and Acceptance.
67    “Competitor” means each of the entities listed on Schedule 9.01 hereto.
68    “Competitor Regulatory Event” means (a) the commencement by written notice
by any Regulatory Authority of any inquiry or investigation (which, for the
avoidance of doubt, excludes any normally scheduled or ordinary course audit,
examination or inquiry by any Competitor’s regulators), legal action or similar
adversarial proceeding, against any Competitor or any third‑party engaged by any
Competitor involved in the brokering, underwriting, origination, collection or
servicing of any contract or receivable challenging its authority, respectively,
to broker, hold, own, pledge, service, collect or enforce any receivable or
contract evidencing such receivable or otherwise alleging any material
non‑compliance by any such Competitor or such third‑party with applicable laws
related to brokering, holding, owning, pledging, collecting, servicing or
enforcing such receivable or such contract related to such receivable and that
would reasonably be expected to materially and adversely affect such Competitor
or (b) the entry or issuance of any stay, order, judgment, cease and desist
order, injunction, temporary restraining order, or other judicial or
non‑judicial sanction (other than the imposition of a monetary fine) against any
Competitor or any third‑party engaged by any Competitor involved in the
brokering, underwriting, origination, collection or servicing of any receivable
or contract by any Regulatory Authority related in any way to the brokering,
originating, holding, pledging, collecting, servicing or enforcing of any
receivable or contract evidencing such receivable and that would reasonably be
expected to materially and adversely affect such Competitor.
69    “Confidential Information” means all information, including but not
limited to, records, documents, technology, software, and financial and business
information, or data related to a party’s products (including the discovery,
invention, research, improvement, development, manufacture, or sale thereof),
processes, or general business operations (including sales, costs, profits,
pricing methods, organization, employee or customer lists and process), whether
oral or written or communicated via electronic media, disclosed or made
available by one party (or its Related Party) to the other party (or its Related
Party) or to which such other party (or its Related Party) is given access
pursuant to this Agreement by the disclosing party, and any information obtained
through access to any information assets or information systems (including
computers, networks, voicemails, etc.) that if not otherwise described above is
of such a nature that a reasonable person would believe it to be confidential.
Confidential Information includes any information that meets the definition of
non‑public personally identifiable information regarding a Borrower as defined
by Title V of the Gramm‑Leach‑Bliley Act of 1999 and implementing regulations
and any substantial equivalent thereof under foreign Applicable Law.
Confidential Information does not include information that (1) is generally
available to the public other than as a result of a breach of a confidentiality
obligation, (2) has become publicly known not due to the fault of the receiving
party, (3) was otherwise known by or available to, the receiving party prior to
entering into this Agreement without any obligations of confidentiality attached
thereto or (4) becomes available to the receiving party on a non‑confidential
basis from a Person other than a party to this Agreement (or its Related Party)
who is not known by the receiving party to be bound by a confidentiality
agreement or otherwise prohibited from transmitting the information to the
receiving party.
70    “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
71    “Consolidated Subsidiary” means, with respect to any Person, any
individual, corporation, partnership, joint venture, association, limited
liability company, joint‑stock company, trust, unincorporated organization or
other entity, which would be consolidated with such Person for purposes of such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP.
72    “Contract File” has the meaning specified in the Purchase Agreement.
73    “Contracts” means, with respect to any Receivable, the RISC or other
agreement in respect of such Receivable acquired by the Borrower and/or the
Trustee, which includes with respect to each such Contract all right, title and
interest with respect to such Contract, as a holder of both the beneficial and
legal title thereto, including (i) all Contract Files, (ii) all obligations
evidenced by the Contract Files, including the right to receive payment of all
amounts due thereunder, (iii) all other rights, interests, benefits, proceeds,
remedies and claims in favor or for the benefit of the holder of such Contract
(or its successors or assigns) arising from or relating to such Contract, to the
extent acquired by the Borrower and/or the Trustee, and (iv) all proceeds of the
foregoing.
74    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
75    “Covenant EBITDA” means, as to any fiscal quarter, an amount as determined
according to the calculation set forth opposite such fiscal quarter in the table
below:
Fiscal Quarter Ended
Covenant EBITDA
March 31, 2020
Cumulative EBITDA for the preceding four fiscal quarters ended March 31, 2020
June 30, 2020
Cumulative EBITDA for the preceding four fiscal quarters ended June 30, 2020
September 30, 2020
Cumulative EBITDA for the preceding four fiscal quarters ended September 30,
2020
December 31, 2020
Cumulative EBITDA for the preceding four fiscal quarters ended December 31, 2020
March 31, 2021
Cumulative EBITDA for the preceding four fiscal quarters ended March 31, 2021
June 30, 2021
Cumulative EBITDA for the preceding four fiscal quarters ended June 30, 2021
September 30, 2021
Cumulative EBITDA for the preceding four fiscal quarters ended September 30,
2021
December 31, 2021
Cumulative EBITDA for the preceding four fiscal quarters ended December 31, 2021
March 31, 2022
Product of (x) EBITDA for the quarter ending March 31, 2022 and (y) 4.00
June 30, 2022
Product of (x) cumulative EBITDA for the preceding two fiscal quarters ended
June 30, 2022 and (y) 2.00
September 30, 2022
Product of (x) cumulative EBITDA for the preceding three fiscal quarters ended
September 30, 2022 and (y) 1.33
December 31, 2022 and each fiscal quarter thereafter
Cumulative EBITDA for the preceding four fiscal quarters then ended



76    “Credit and Collection Policies” means the Seller’s and the Servicer’s
credit and collection policy or policies relating to Contracts and Receivables
and referred to in Exhibit A to the Servicing Agreement, as any such policy may
be amended, restated, replaced, supplemented and/or otherwise modified from time
to time in accordance with this Agreement and the Servicing Agreement; provided,
however, if the Servicer is any Person other than the initial Servicer, “Credit
and Collection Policies” shall refer to the collection policies of such Servicer
as they relate to receivables of a similar nature to the Receivables.
77    “Credit Party” means each of the Borrower, the Originators, Parent, the
initial Servicer, the Seller and any Affiliate of any of the foregoing that
shall be or shall become party to any of the Transaction Documents.
78    “Cure Right” has the meaning set forth in Section 8.03.
79    “DBRS” means DBRS, Inc.
80    “Deemed Inclusion End Date” means the date that is six months following
the Closing Date.
81     “Defaulting Lender” means any Lender, as determined by the Administrative
Agent, that has (a) within three (3) Business Days of the date required to be
funded or paid failed to (i) fund its Percentage of any Loan or (ii) pay over to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) cannot be satisfied) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after written request by the
Administrative Agent, to provide a certification in writing from an authorized
officer of such Lender that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it), (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
direct or indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment and/or
(f) become the subject of a Bail‑In Action; provided, that a Lender shall not
become a Defaulting Lender solely as the result of (x) the acquisition or
maintenance of an ownership interest in such Lender or a Person controlling such
Lender or (y) the exercise of control over a Lender or a Person controlling such
Lender, in each case, by a governmental authority or an instrumentality thereof.
82    “Disqualified Institution” means on any date, any Person that is a
Competitor, it being understood that the Servicer, by notice to the
Administrative Agent and the Lenders after the Closing Date, shall be permitted
to supplement from time to time in writing the list of Persons that are
Disqualified Institutions to the extent that the Persons added by such
supplements are (i) primarily engaged in operations related to the dental
industry and competitors of the Parent and/or any of its Subsidiaries and
(ii) not banks or other financial institutions, and each such supplement shall
become effective five (5) Business Days after delivery thereof to the
Administrative Agent and the Lenders (unless reasonably objected to by the
Administrative Agent in a written notice received by the Servicer or Borrower
before such supplement becomes effective), provided that no such supplement or
change in the scope of the definitions of “Competitors” or “Disqualified
Institutions” shall retroactively disqualify any otherwise permitted assignment
or participation pursuant to this Agreement with respect to the interests so
assigned or participated.
83    “Disregarded Entity” means an entity that is disregarded as separate from
its owner for U.S. federal income tax purposes within the meaning of U.S.
Treasury regulations section 301.7701-3 (or any successor thereto).
84    “EBITDA” means, with respect to any specified Person for any period, the
net income (loss) of such Person and its subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP, plus, without
duplication:
(a)    total interest expense, and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments; plus
(b)    provision for taxes based on income or profits of such Person and its
subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing consolidated net income (loss) of such Person for such
period; plus
(c)    depreciation and amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) of such Person and its subsidiaries for such period to the extent that
such depreciation and amortization were deducted in computing consolidated net
income (loss) of such Person for such period; plus
(d)    all non-cash losses, expenses and charges (including, without limitation,
(i) non-cash equity compensation expense (including deferred non-cash
compensation expense, loss or charge), (ii) other non-cash expenses, losses or
charges arising from the sale or issuances of Equity Interests, stock options,
stock appreciation rights or similar arrangements to directors or employees of
such Person and (iii) foreign currency losses), to the extent that such
expenses, losses or charges were deducted in computing consolidated net income
(loss) of such Person for such period; plus
(e)    all “below the line” items deducted in the calculation of net income
(loss) on such Person’s consolidated statement of operations; provided, however,
that the aggregate amount added back pursuant to this clause (e) for any period
shall in no event exceed an amount equal to 7.5% of EBITDA for such period
before giving effect to this clause (e); plus
(f)    all unusual and/or infrequently recurring cash costs, expenses, charges,
losses and other items deducted in the calculation of net income (loss),
including, without limitation, such costs, expenses, charges, losses and other
items relating to casualties and condemnation events, restructurings (including
severance costs and expenses), discontinued operations, acquisitions,
dispositions, investments, the issuance of equity in capital market transactions
and/or the incurrence, issuance, repayment or other satisfaction of
Indebtedness); provided, however, that the aggregate amount added back pursuant
to this clause (f) for any period shall in no event exceed an amount equal to
12.5% of EBITDA for such period before giving effect to this clause (f).
85    “EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.
86    “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
87    “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
88    “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
89    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
90    “ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (ii) any partnership or other trade or business (whether
or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with the Borrower, (iii) any member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
the Borrower or (iv) any trade or business (whether or not incorporated) which,
together with the Borrower, would be treated as a single employer under
Section 4001 of ERISA.
91    “ERISA Event” means (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than an event for which the 30‑day notice period is waived); (b) the
determination that any Pension Plan is considered an at‑risk plan or that any
Multiemployer Plan is endangered or is in critical status within the meaning of
Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA, as applicable;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA, other than for PBGC premiums not yet due; (d) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan or the occurrence of any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(e) the appointment of a trustee to administer any Pension Plan; (f) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or the cessation of
operations by the Borrower or any ERISA Affiliate that would be treated as a
withdrawal from a Pension Plan under Section 4062(e) of ERISA; (g) the partial
or complete withdrawal by the Borrower or any ERISA Affiliate from any
Multiemployer Plan or a notification that a Multiemployer Plan is insolvent, or
(h) the taking of any action to terminate any Pension Plan under Section 4041 or
4041A of ERISA.
92    “Escrow Agreement” means that certain Escrow Agreement, dated as of May
12, 2020, by and among Cortland Capital Market Services LLC, as Escrow Agent,
and HPS Investment Partners, LLC, as Collateral Agent.
93    “EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
94    “Eurodollar Disruption Event” means with respect to a Lender’s Percentage
of the Loan Amount as to which interest accrues or is to accrue at a rate based
upon the Adjusted Eurodollar Rate, (i) a determination made reasonably and in
good faith by such Lender that it would be contrary to law or to the directive
of any central bank or other Regulatory Authority (whether or not having the
force of law) to obtain U.S. Dollars in the London interbank market to make,
fund or maintain such Percentage of the Loan Amount, (ii) the inability of such
Lender to obtain timely information for purposes of determining the Adjusted
Eurodollar Rate, (iii) a determination made reasonably and in good faith by such
Lender that the rate at which deposits of U.S. Dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any portion of the Loan Amount or
(iv) the inability of such Lender to obtain U.S. Dollars in the London interbank
market to make, fund or maintain any portion of the Loan Amount.
95    “Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
96    “Eurodollar Reserve Percentage” means, on any day, the applicable reserve
percentage (expressed as a decimal) prescribed by the Federal Reserve Board for
determining reserve requirements for “Eurocurrency Liabilities” pursuant to
Regulation D or any other applicable regulation of the Federal Reserve Board
that prescribes reserve requirements applicable to “Eurocurrency Liabilities” as
presently defined in Regulation D.
97    “Event of Bankruptcy” means an event that shall be deemed to have occurred
with respect to a Person if either:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, conservator,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts and, in the case of any Person other
than an Obligor or the Borrower, such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of thirty (30) consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, conservator, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors shall vote to authorize
any of the foregoing.
98    “Event of Default” has the meaning set forth in Section 8.01.
99    “Exchange Act” means the Securities and Exchange Act of 1934, as amended.
100    “Excluded Foreign Receivables” means, as of any date of determination,
the portion of Net Accounts Receivable of the Borrower as of such date
attributable to Foreign Receivables that, without duplication, (i) are
originated in any jurisdiction other than a Permitted Foreign Jurisdiction,
(ii) are Unperfected Foreign Receivables with an aggregate outstanding principal
balance (if denominated in a foreign currency, the US dollar equivalent thereof)
in excess of the Unperfected Foreign Receivables Cap or (iii) have an aggregate
outstanding principal balance (if denominated in a foreign currency, the US
dollar equivalent thereof) in excess of the Aggregate Foreign Receivables Cap.
For the avoidance of doubt, at no time shall the aggregate outstanding principal
balance of Foreign Receivables included in the Net Accounts Receivables exceed
the Aggregate Foreign Receivables Cap.
101    “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender under any Transaction Document pursuant to a law in
effect on the date on which (i) such Lender acquires an interest in a Loan or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.07, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.07(f) and (d) any withholding Taxes imposed under FATCA.
102    “Family Member” means, with respect to any individual, any other
individual having a relationship by blood (to the second degree of
consanguinity), marriage (including former spouses), domestic partnership
(including former domestic partners) or adoption to such individual.
103    “Family Trust” means, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of such individual or
Family Members of such individual and in respect of which such individual or a
Family Member of such individual serves as trustee or in a similar capacity and
has sole control.
104    “FATCA” means Sections 1471 through 1474 of the Code as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Regulatory Authorities and implementing
such Sections of the Code.
105    “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/1000th of 1.00%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (adjusted, if necessary, to the nearest 1/1000 of 1%) charged
to the Administrative Agent or its Affiliates on such day on such transactions
by three federal funds brokers as determined by it reasonably and in good faith.
106    “Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
107    “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any successor thereto or to the functions thereof.
108    “Fee Letter” means that certain fee letter, dated as of the Closing Date,
by and among the Borrower, the Administrative Agent and the initial Lender.
109    “Final Maturity Date” means the earlier of (i) the fifth (5th)
anniversary of the Closing Date and (ii) the date (a) declared as such in
accordance with the terms of this Agreement, following the occurrence (unless
waived in accordance with the terms of this Agreement) of an Event of Default
pursuant to Section 8.02(a) or (b) automatically determined as such pursuant to
Section 8.02(b).
110    “Final Payout Date” means the date on which all principal of and interest
on the Loan Amount shall have been paid in full, all other Secured Obligations
(excluding contingent Secured Obligations for which no claim has been made)
shall have been paid and satisfied in full and the Commitments have been
terminated.
111    “Fitch” means Fitch, Inc.
112    “Foreign IP Jurisdictions” means any jurisdiction that does not
constitute an IP Perfection Jurisdiction.
113    “Foreign Lender” means a Lender that is not a U.S. Person.
114    “Foreign Receivables” means any Receivables that (i) are originated in a
jurisdiction other than the United States of America, (ii) the payee thereof is
a person that is not domiciled in the United States of America, (iii) which is
governed by the law of any jurisdiction other than the United States of America
or (iv) are denominated in a currency other than U.S. Dollars.
115    “Foreign Receivables Collection Account” means any segregated account
established by the Borrower with an Account Bank outside of the United States
for the purpose of holding Collections relating to Foreign Receivables, provided
that, on any date more than six months after the Closing Date, such account is
subject to Acceptable Collateral Arrangements.
116    “Fundamental Amendment” means any amendment, modification, waiver or
supplement of or to this Agreement or any other Transaction Document that would
(a) increase the term of this Agreement or change the Final Maturity Date,
(b) extend the date fixed for the payment of principal of or interest on the
Loan or any fee hereunder, (c) reduce the amount of any such payment of
principal or the principal amount of the Loan, (d) reduce the rate at which
interest is payable thereon (other than default interest) or any fee is payable
hereunder, (e) release any material portion of the Collateral, except in
connection with transactions permitted hereunder or under any Transaction
Document, (f) alter the terms of Sections 8.01, 8.02, 9.01, or 12.01, (g) modify
the definition of the terms “Fundamental Amendment,” “Required Lenders,” or any
defined term used in any such definition in a manner that would change the
meaning of such above‑specified defined terms or modify in any other manner the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, (h) release any Credit
Party (other than any Originator for which each of the following are then
satisfied: (i) no Receivables originated by such Originator are then
outstanding, (ii) such Originator is not currently in default in any material
respects on its obligations under any Transaction Document and (iii) no amounts
are currently owing by such Originator to any Person under any Transaction
Document), (i) terminate or remove the Seller’s obligations to provide
indemnification to the Borrower (or its assignees) pursuant to the Purchase
Agreement, (j) change the currency required for payments of Obligations under
this Agreement, (k) amend or waive any condition in Section 5.02 or
Section 5.03, or (l) amend Article I or otherwise impose any obligation on any
Lender to make any Loan. For the avoidance of doubt, any amendment or waiver
with respect to any Unmatured Event of Default, any Event of Default or the
application of any default rate of interest, in each case, shall not constitute
a Fundamental Amendment.
117    “Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
118    “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.
119    “Gross-to-Net Receivables Percentage” means, with respect to any date of
determination, (i) occurring during the Collection Period in which the Closing
Date occurs, 85.6%, (ii) occurring during a Collection Period during which a
Quarterly Adjustment has occurred and that follows the date of such Quarterly
Adjustment, the related Quarterly Adjustment Percentage and (iii) occurring in
any Adjustment Collection Period, the Quarterly Adjustment Percentage with
respect to the prior Quarterly Adjustment less the product of (x) 0.50% and
(y) the number of such Adjustment Collection Periods.
120    “Guarantee” of or by any Person (the “guarantor”) means, without
duplication, any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such indebtedness or obligation. For the avoidance of doubt
the term “Guarantee” shall not include any product warranties extended in the
ordinary course of business.
121    “Guaranty” means the Guaranty, dated as of the Closing Date, by the
Parent and the Seller in favor of the Collateral Agent, as such agreement may be
amended, supplemented or otherwise modified and in effect from time to time.
122    “HFD” means Healthcare Finance Direct, LLC, a California limited
liability company.
123    “Identified Receivable” means, as of any date of determination, each
Receivable designated as an Identified Receivable in the most recent Schedule of
Receivables delivered on or prior to such date, it being understood that, in all
cases, sufficient Receivables shall be treated as Identified Receivables in
order to result in an Average VantageScore of at least 620.
124    “Incremental Amendment” shall have the meaning assigned to such term in
Section 1.07(a).
125    “Incremental Loan” shall have the meaning assigned to such term in
Section 1.07(a).
126    “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding obligations under leases, whether
giving rise to Capital Lease Obligations or otherwise, which shall in no event
constitute “Indebtedness”), (e) all indebtedness of others secured by any
mortgage, encumbrance, lien, pledge, charge or security interests of any kind on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under letters of credit and similar
instruments, (h) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (i) all net obligations of such Person under
any foreign exchange contract, currency swap agreement, interest rate swap, cap
or collar agreement or other similar agreement or arrangement designed to alter
the risks of that Person arising from fluctuations in currency values or
interest rates, in each case whether contingent or matured, (j) all obligations,
contingent or otherwise, of such Person to risk participate in loans, letters or
credit or other extensions of credit, including the obligation to fund a
collateral or participation account or otherwise provide collateral to secure a
risk participation obligation and (k) the amount of obligations outstanding
under the legal documents entered into as part of any Securitization
Transaction. For the avoidance of doubt, the Obligations shall be deemed to be
Indebtedness with respect to the Borrower. The Indebtedness of any Person shall
include the indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except (other than with respect to Securitization Transaction
Attributed Indebtedness) to the extent the terms of such indebtedness provide
that such Person is not liable therefor. Notwithstanding the foregoing,
“Indebtedness” shall in no event include payment obligations relating to the
redemption of equity interests of Align Technology, Inc.
127    “Indemnified Amounts” has the meaning set forth in Section 10.01(a).
128    “Indemnified Party” has the meaning set forth in Section 10.01(a).
129    “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Credit Party under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.
130    “Indemnifying Party” means the Borrower, pursuant to Section 10.01(A) or
the Borrower and the initial Servicer, pursuant to Section 13.04, as applicable.
131    “Ineligible Institution” means (a) a natural person, (b) a Defaulting
Lender or any Person as to which such Defaulting Lender is, directly or
indirectly, a subsidiary, (c) the Borrower, any of its Subsidiaries or any of
its Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof,
(e) a Disqualified Institution or (f) a Sanctioned Person.
132    “Intended Tax Characterization” has the meaning set forth in
Section 2.05.
133    “Interest Payment Date” means the date which is the fifteenth (15th) day
of every calendar month, beginning on June 15, 2020; provided that if such
fifteenth (15th) day is not a Business Day, the Interest Payment Date will be
the first Business Day immediately following such fifteenth (15th) day.
134    “Interest Period” means, with respect to each Loan, (i) initially, the
period from the initial Borrowing Date to the first subsequent Interest Payment
Date, and (ii) thereafter, each monthly period from an Interest Payment Date to
the next succeeding Interest Payment Date.
135    “Interest Rate” means, the Adjusted Eurodollar Rate with respect to the
related Interest Period; provided that, at all times during the continuation of
a Eurodollar Disruption Event, the Interest Rate that would otherwise have been
calculated by reference to the Adjusted Eurodollar Rate shall be the Base Rate.
136    “Interpolated Rate” means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the Three‑Month LIBOR
Screen Rate) determined reasonably and in good faith by the Administrative Agent
(which determination shall be conclusive and binding absent demonstrable error)
to be equal to the rate that results from interpolating on a linear basis
between: (a) the Three‑Month LIBOR Screen Rate (for the longest period for which
the Three‑Month LIBOR Screen Rate is available) that is shorter than the
Impacted Interest Period; and (b) the Three‑Month LIBOR Screen Rate for the
shortest period (for which that Three‑Month LIBOR Screen Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.
137    “Investment Company Act” has the meaning set forth in Section 6.01(p).
138    “Investment Earnings” means all interest and earnings (net of losses and
investment expenses) accrued on funds on deposit in the Collection Account or
the Cash Reserve Account.
139    “IP Assets” has the meaning set forth in the Purchase Agreement.
140    “IP License Agreement” means that certain Intellectual Property License
Agreement dated as of the Closing Date between the Borrower and SmileDirect, as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time.
141    “IP Perfection Jurisdictions” means the United States, Canada, European
Union, United Kingdom and Hong Kong.
142    “IRS” means the United States Internal Revenue Service.
143    “Lender” means each financial institution listed on the signature pages
hereto as a Lender, and any other Person that becomes a party hereto pursuant to
an Assignment and Acceptance in accordance with the terms hereof.
144    “Leverage Ratio” means, with respect to any Person, as of any date of
determination, a fraction, (i) the numerator of which is an amount equal to
(A) the total Indebtedness of such Person and its Consolidated Subsidiaries on
such date, and (ii) the denominator of which is the Covenant EBITDA of such
Person and its Consolidated Subsidiaries on such date.
145    “Lien” means any security interest, lien, charge, pledge or encumbrance
of any kind other than tax liens, mechanics’ or materialmen’s liens, judicial
liens and any other liens that may attach by operation of law.
146    “Liquidation Proceeds” means cash proceeds, if any, received in
connection with any sale, liquidation, disposition or other realization of value
on a Defaulted Receivable, net of any recovery fees.
147     “Loan Amount” at any time means the sum of (a) the aggregate amount
disbursed to the Borrower by the Lenders in connection with the funding of the
Loans pursuant to this Agreement, plus (b) the amount of any PIK Interest less
(c) any payments made by the Borrower and actually received by or on behalf of
the Lenders and required to be applied to reduce the principal balance of the
Loans in accordance with Section 2.03; provided, however, that if the Loan
Amount shall have been reduced, pursuant to clause (b) above by any
distribution, and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, the Loan Amount shall be increased
by the amount of such rescinded or returned distribution as though it had not
been made.
148    “Loans” has the meaning set forth in Section 1.01.
149    “Location” means, with respect to any Person, the location within the
meaning of Section 9‑307 of the UCC as in effect in the State of New York from
time to time.
150    “Make-Whole Amount” has the meaning assigned to such term in Section
2.03(d).
151     “Management Services Agreement” means each amended and restated
management services agreement or substantially similar agreement entered into
between an Originator and the Seller, as each such agreement is amended,
restated, supplemented and/or otherwise modified from time to time.
152    “Material Adverse Change” means the occurrence of an event or a change in
circumstances that had or would reasonably be expected to have a Material
Adverse Effect.
153    “Material Adverse Effect” means
(a)    relative to any occurrence of whatever nature (including any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding, and after taking into account insurance coverage and effective
indemnification with respect to such occurrence), a material adverse effect on:
(i)    the assets, business, operations, prospects, property or financial or
other condition of (x) the Borrower or (y) the other Credit Parties, taken as a
whole, excluding, for the avoidance of doubt, changes or effects disclosed in
SEC filings made by SmileDirectClub, Inc. on Forms 10-K, 10-Q and/or 8-K prior
to the Closing Date, including, without limitation, such disclosed changes or
effects directly arising out of or otherwise directly relating to the impact of
the COVID-19 pandemic; or
(ii)    the ability of any Credit Party to perform in any material respects its
obligations under this Agreement or any other Transaction Document; or
(b)    a material adverse effect on (i) the legality, validity, binding effect,
collectability, enforceability or performance of any material portion of the
Receivables or (ii) the status, perfection, enforceability or priority of the
Collateral Agent’s security interest in any material portion of the Receivables;
or
(c)    a material adverse effect on the rights and remedies of any Secured Party
under the Transaction Documents or associated with its respective interest in
the Collateral.
154    “Merchandise” means direct‑to‑patient plastic dental aligners and any
related goods and services as are rendered to patients in connection with the
sale and distribution of such aligners.
155    “Monthly Report” means a report signed by an Authorized Officer of the
Borrower and an Authorized Officer of the Servicer, in such form as may be
reasonably agreed upon from time to time by the Borrower, the Servicer and the
Administrative Agent, and furnished pursuant to Section 7.02(a).
156    “Moody’s” means Moody’s Investors Service, Inc.
157    “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributes, is obligated to contribute, or has any liability.
158    “Net Accounts Receivable” means, as of any date of determination, the
product of (a) the gross accounts receivable of the Borrower as reflected on the
balance sheet of the Borrower as of such date and (b) the Gross-to-Net
Receivables Percentage as of such date.
159    “Net Proceeds” means, with respect to any sale or other disposition of
Receivables, (a) the cash proceeds received in respect of such sale or other
disposition, net of (b) the sum, without duplication, of (i) all reasonable fees
and out‑of‑pocket expenses paid or required to be paid in connection with such
event by the Borrower and (ii) the amount of all taxes paid or required to be
paid (or reasonably estimated to be payable) by the Borrower. 
160    “Obligations” means all obligations of every nature of the Borrower from
time to time owed to the Lenders, in each case under any Transaction Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to the Borrower, would have accrued on any
Obligation, whether or not a claim is allowed against the Borrower for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise under any Transaction Document.
161    “Obligor” means, with respect to any Receivable, the Person or Persons
(including any co‑borrower, co‑signor or guarantor) obligated to make payments
with respect to such Receivable.
162    “Originator” means each “Practice” under and as defined in each
Management Services Agreement.
163    “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold an interest in any Loan or Transaction Document).
164    “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 4.02(f)).
165    “Parent” means SDC Financial LLC, a Delaware limited liability company.
166    “Participant” has the meaning set forth in Section 9.01(d).
167    “Participant Register” has the meaning set forth in Section 9.01(g).
168    “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.
169    “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
170    “Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
171    “Percentage” means, with respect to each Lender as of any date of
determination, a ratio (expressed as a percentage), the numerator of which is
equal to the Commitment of such Lender (or, if the Commitments hereunder have
expired or been terminated, the then aggregate unpaid principal amount of the
Loans owing to such Lender), and the denominator of which is equal to the
aggregate Commitments of all of the Lenders (or, if the Commitments hereunder
have expired or been terminated, the Loan Amount), as such Percentage may be
adjusted by an Assignment and Acceptance.
172    “Permitted Foreign Jurisdiction” means, with respect to any Foreign
Receivable, Australia, Canada or the United Kingdom; provided that, the Borrower
may elect, upon prior written notice to the Administrative Agent prior to the
Deemed Inclusion End Date (which election shall be irrevocable), to exclude any
such jurisdiction from the definition of Permitted Foreign Jurisdiction.
173    “Permitted Holder” means David Katzman, Steven Katzman, Jordan Katzman,
Alex Fenkell, Steve Cicurel, Nick Pyett, Jessica Cicurel, Susan Greenspon
Rammelt and David Hall or, in each case, any Family Member or Family Trust
thereof.
174    “Permitted Investments” means book‑entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form and that evidence:
(a)    direct obligations of, and obligations fully guaranteed as to the full
and timely payment by, the United States;
(b)    demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States or any state thereof or the District of Columbia (or any domestic
branch of a foreign bank) and subject to supervision and examination by federal
or state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or a portion of such
obligation for the benefit of the holders of such depository receipts); provided
that at the time of the investment or contractual commitment to invest therein
(which shall be deemed to be made again each time funds are reinvested following
each Interest Payment Date), the commercial paper or other short‑term senior
unsecured debt obligations (other than such obligations the rating of which is
based on the credit of a person other than such depository institution or trust
company) of such depository institution or trust company shall have a credit
rating from a Rating Agency in the highest investment category granted thereby;
(c)    commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from S&P of “A‑1” or the equivalent
thereof from Moody’s;
(d)    any investment acquired by the Borrower by virtue of any Bail‑In Action
with respect to any Lender; or
(e)    investments in money market funds having the highest rating category from
S&P or, to the extent not rated by S&P, rated in the highest rating category by
Moody’s or any other Rating Agency (including funds for which the Collateral
Agent or any of its Affiliates is investment manager or advisor).
175    “Permitted Lien” means (a) Liens under the Transaction Documents,
(b) Liens arising in favor of Collateral Agent, for the benefit of itself and
the other Secured Parties, (c) any Liens of the relevant depository institution
in respect of the Collection Account, the Cash Reserve Account or the Borrower’s
Account, including Liens in favor of any such depository institution as
collecting bank arising by operation of law under Section 4‑210 of the UCC and
(d) Liens (subordinate to the Liens described in clauses (a) and (b) above)
which are imposed by law for Taxes that are not yet due or are being contested
in good faith for which adequate reserves have been established in accordance
with GAAP, but only so long as foreclosure with respect to such lien is not
imminent and the use and value of the property to which the liens attach are not
impaired during the pendency of such proceedings.
176    “Permitted Loan Balance” means, as of any date of determination, an
amount equal to the product of (x) 85.00% and (y) the sum of (i) cash and cash
equivalents held by the Borrower in the Cash Reserve Account and related
Permitted Investments (the “Cash Assets”), which amount must at all times be not
less than $100,000,000, plus (ii) the Adjusted Net Accounts Receivable of the
Borrower.
177    “Permitted Loan Balance Certificate” means a certificate substantially in
the form of Exhibit F.
178    “Permitted Policy Modifications” means any amendment, modification,
waiver or supplement of the Credit and Collection Policies that (i) is, or is
reasonably expected or determined to be, required by Applicable Law,
(ii) relates to the waiving, reduction or extension of the due date of any late
fees, (iii) is of a clerical or ministerial nature, (iv) relates solely to
receivables which were originated pursuant to a test or pilot program or (v) is
not or could not reasonably be expected to be materially adverse to the Lenders.
179    “Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint‑stock company, trust,
unincorporated organization or other entity, including any government agency,
commission, board, department, bureau or instrumentality.
180    “PIK Interest” has the meaning given such term in the definition of
“Applicable Margin”.
181    “Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (including a Pension Plan) maintained by, contributed to by or required to
be contributed to by the Borrower or with respect to which the Borrower would
reasonably be expected to have any liability.
182    “Prepayment Date” means any date on which the Loan Amount is prepaid in
accordance with Section 2.03.
183    “Previous Financing Facility” means that certain Loan and Security
Agreement, dated as of June 14, 2019, among the Borrower, SmileDirect, the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, as amended or modified.
184    “Prime Rate” means, for any date of determination, a fluctuating rate of
interest per annum equal to the “Prime Rate” most recently published in the Wall
Street Journal and described as “the base rate on corporate loans posted by at
least 75% of the nation’s 30 largest banks” (or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent)); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
185    “Principal Balance” means, with respect to any date of determination and
any Receivable, the outstanding principal amount of such Receivable at such
time.
186    “Privacy Requirements” has the meaning set forth in Section 12.14(d).
187    “Proceeding” has the meaning set forth in Section 10.01(b).
188    “Product Information” has the meaning set forth in Section 12.13(b).
189    “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
190    “Purchase Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, between the Seller and the Borrower, as such agreement may be
amended, supplemented or otherwise modified and in effect from time to time.
191    “Quarterly Adjustment” means each determination of the Net Receivables
Balance as set forth in the published financial statements of Parent as audited
by Ernst & Young or any auditor of comparable national standing.
192    “Quarterly Adjustment Percentage” means, with respect to each Quarterly
Adjustment, the percentage equivalent of a fraction the numerator of which is
the Net Receivables Balance and the denominator of which is the Gross
Receivables Balance, in each case, as set forth in the related published
financial statements of Parent.
193    “Rating Agency” means any of DBRS, Fitch, Moody’s or S&P.
194    “Receivable” means the indebtedness of any Obligor under a Contract that
is sold and/or contributed pursuant to the Purchase Agreement, whether
constituting an account, chattel paper, an instrument, a general intangible,
payment intangible, promissory note or otherwise, and shall include (i) the
right to payment of such indebtedness and other obligations of such Obligor with
respect thereto (including, without limitation, the principal amount of such
indebtedness, taxes, fees, expenses, late fees and returned check fees), and
(ii) all proceeds of, and payments or Collections on, under or in respect of any
of the foregoing.
195    “Receivables Balance” means, as of any date of determination with respect
to any Receivable, the unpaid principal balance of such Receivable as of such
date.
196    “Recipient” means the Administrative Agent and any Lender, as applicable.
197    “Register” has the meaning set forth in Section 9.01(f).
198    “Regulatory Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions or pertaining to
government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
199    “Regulatory Change” has the meaning set forth in Section 4.02(a).
200    “Regulatory Event” means (a) the commencement by written notice by any
Regulatory Authority of any inquiry or investigation (which, for the avoidance
of doubt, excludes any normally scheduled or ordinary course audit, examination
or inquiry by Credit Party’s regulators), legal action or similar adversarial
proceeding, against any Credit Party or any third party engaged by any Credit
Party involved in the brokering, underwriting, origination, collection or
servicing of any Contract or Receivable challenging its authority, respectively,
to broker, hold, own, pledge, service, collect or enforce any Receivable or
Contract evidencing such Receivable or otherwise alleging any material
non‑compliance by any such Credit Party or such third party with applicable laws
related to brokering, holding, owning, pledging, collecting, servicing or
enforcing such Receivable or such Contract related to such Receivable and that
would reasonably be expected to result in a Material Adverse Change, which
inquiry, investigation, legal action or proceeding is not released or terminated
in a manner reasonably acceptable to the Required Lenders; provided, however,
that, in each case, upon a resolution of such action or proceeding reasonably
acceptable to the Required Lenders, such Regulatory Event shall no longer exist,
(b) the entry or issuance of any stay, order, judgment, cease and desist order,
injunction, temporary restraining order, or other judicial or non‑judicial
sanction (other than the imposition of a monetary fine) against any Credit Party
or any third party engaged by any Credit Party involved in the brokering,
underwriting, origination, collection or servicing of any Receivable or Contract
by any Regulatory Authority related in any way to the brokering, originating,
holding, pledging, collecting, servicing or enforcing of any Receivable or
Contract evidencing such Receivable and that would reasonably be expected to
result in a Material Adverse Change or (c) any event described in clauses (a) or
(b) that results in any Credit Party’s inability to conduct its business,
including the origination and/or servicing of Receivables in states that, in the
aggregate constitute the states of origination of 30% or more of the Receivables
forming part of the Adjusted Net Accounts Receivable as of the date of the
occurrence of such event; provided, further, that, in each case, upon a
resolution of any action or proceeding reasonably acceptable to the Required
Lenders, such Regulatory Event shall cease to exist.
201    “Regulatory Opinion” means a regulatory opinion from Dreher Tomkies LLP,
special regulatory counsel to the SmileDirect Entities, addressed to the
Collateral Agent, the Administrative Agent and the Lenders and otherwise in form
and substance reasonably acceptable to the Administrative Agent.
202    “Related Asset” has the meaning set forth in the Purchase Agreement.
203    “Related Party” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
204    “Release Amount” means, as of any Release Date, subject to the terms and
conditions of this Agreement, the amount selected by the Borrower to be released
from the Collection Account to the Borrower on such Release Date.
205    “Release Conditions” has the meaning set forth in Section 3.02(b).
206    “Release Date” means the date of each Collection Account Release or Cash
Reserve Account Release, as applicable.
207    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
208    “Request” has the meaning set forth in Section 7.01(n)(v).
209    “Required Lenders” means, as of any date of determination, Lenders
holding 50% or more of the Loan Amount.
210    “Required Collection Account Amount” means, as of any date of
determination, an amount equal to the amount reasonably determined by the
Borrower (unless objected to by the Administrative Agent in a written notice
received by the Servicer or Borrower in advance of such Release Date), as the
amount that will be owing on the next Interest Payment Date with respect to
Required Payments.
211    “Required Payments” means, as of any date of determination, the sum of
(i) any accrued Collateral Agent Fees, expenses and indemnity amounts due to the
Collateral Agent; (ii) accrued Account Bank Fees, expenses and indemnity amounts
due to the Account Bank pursuant to the Account Control Agreement or any related
agreement; provided that, such amounts shall not, in the aggregate, exceed
$10,000 in any calendar year; (iii) any accrued Successor Servicer Transition
Expenses; (iv) any accrued fees due to the Back‑Up Servicer as provided in the
Back‑Up Servicing Agreement; (v) any accrued fees due to the Trustee as provided
in the Trust Agreement; (vi) an amount sufficient to pay the Servicer the Senior
Servicing Compensation with respect to the preceding Collection Period less any
portion of such Senior Servicing Compensation previously netted against the
applicable Collections; (vii) any accrued amounts (other than fees described in
a preceding clause) due to the Back‑Up Servicer as provided in the Back‑Up
Servicing Agreement; provided that, amounts reserved pursuant to this
clause (vii) shall not, in the aggregate, exceed the Back‑Up Servicer Cap in any
calendar year; provided further, that the Back-Up Servicer Cap shall not apply
after the occurrence and during the continuance of a Hot Back-Up Servicer
Trigger Event under and as defined in the Back-Up Servicing Agreement,
(viii) any accrued amounts (other than fees described in a preceding clause) due
to the Trustee as provided in the Trust Agreement, (ix) any accrued amounts
(other than Servicing Compensation described in a preceding clause) due to the
Servicer as provided in the Servicing Agreement; provided that, amounts paid
pursuant to this clause (ix) (other than amounts described in preceding clauses)
shall not, in the aggregate, exceed $100,000 in any calendar year; (x) an amount
sufficient to pay the Administrative Agent the Administrative Agent Fees with
respect to the next related due date; (xi) an amount equal to all interest
payable on the next Interest Payment Date and any other fees owed pursuant to
the Fee Letter; (xii) an amount equal to any other amounts due and owing to the
Collateral Agent, the Administrative Agent, each Lender, any Affected Party, any
Indemnified Party, the Account Bank, the Back‑Up Servicer (including in its
capacity as Successor Primary Servicer), the Trustee or any Secured Party
pursuant to this Agreement or the other Transaction Documents; (xiii) an amount
equal to any other amounts due and owing to the Servicer, including any Servicer
Error Payment and Servicing Compensation not otherwise reserved for pursuant to
a preceding clause; and (xiv) any accrued fees due to the Administrator as
provided in the Administration Agreement.
212    “Responsible Officer” means (a) with respect to the Borrower, any
“Responsible Officer” of any Credit Party (other than any Originator), (b) with
respect to SmileDirect (in any capacity) or any other Credit Party, any of the
chief executive officer, president, chief financial officer, managing director,
director, comptroller, general counsel, treasurer, vice president or other
officer of similar or higher rank of such Person and (c) with respect to the
Collateral Agent, any officer assigned to the corporate trust department (or any
successor thereto), including any Vice President, Assistant Vice President,
Trust Officer, any Assistant Secretary, any trust officer or any other officer
of such Person customarily performing functions similar to those performed by
any of the above designated officers and having direct responsibility for the
administration of this Agreement in its capacity as Collateral Agent.
213    “Restricted Payment” shall have the meaning assigned to such term in the
Guaranty.
214    “RISC” means a retail installment sales contract.
215    “S&P” means S&P Global Ratings, acting through Standard & Poor’s
Financial Services LLC.
216    “Sanctioned Country” means, at any time, a country, region or territory
which itself is the subject or target of any Sanctions (as of the Closing Date,
Crimea, Cuba, Iran, North Korea and Syria).
217    “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country, in each case in violation of Sanctions, or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.
218    “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
219    “Schedule of Receivables” means a listing (which shall be in the form of
an electronic data tape or other medium in each case reasonably acceptable to
the Administrative Agent but, for the avoidance of doubt, not in microfiche or
.pdf file) of consumer installment plan Receivables, together with such other
information that is reasonably requested reasonably in advance by the
Administrative Agent and is readily available to the Borrower and may be
provided without undue burden or expense from time to time, as such listing may
be amended, restated, supplemented and/or otherwise modified from time to time
in accordance with this Agreement.
220    “SEC” means the United States Securities and Exchange Commission.
221    “Secured Obligations” means all of the Trustee’s obligations in its
capacity as such under the Trust Agreement in favor of the Secured Parties and
the Borrower’s obligations to the Secured Parties (monetary or otherwise)
hereunder and under the other Transaction Documents to which the Borrower is a
party, including, without limitation, the repayment of the Loans, the payment of
all Indemnified Amounts, the obligation of the Borrower to cause the Servicer to
remit all Collections, if any, to the Collection Account and all other
Obligations.
222    “Secured Parties” means each Lender, the Indemnified Parties and the
Affected Parties, as their respective interests appear under this Agreement.
223    “Securitization Transaction” means any transaction or series of related
transactions that may be entered into by any SmileDirect Entity or any Affiliate
thereof pursuant to which such Person may sell, convey or otherwise transfer,
directly or indirectly, to a special‑purpose entity, any interest (whether
characterized as the grant of a security interest or the transfer of ownership)
in any receivables and rights related thereto, whether such transaction or
series of related transactions constitutes a secured loan or credit facility, a
true sale of assets to a special‑purpose entity or other Person, or otherwise.
224    “Security Agreement” means that certain Security Agreement, dated as of
May 12, 2020, by and among the grantors party thereto and HPS Investment
Partners, LLC, as Collateral Agent.
225    “Seller” means SmileDirect, in its capacity as seller under the Purchase
Agreement.
226    “Senior Servicing Compensation” means, with respect to any Collection
Period, an amount equal to the product of (i) $3.50 and (ii) the total number of
scheduled payments collected from Obligors on the Receivables which are subject
to the Loan Agreement during such Collection Period; provided that the Senior
Servicing Compensation may be amended with the consent of the Administrative
Agent in consultation with the Back-Up Servicer, without satisfaction of the
other conditions to an amendment set forth herein or in any other Transaction
Document; provided, further that any such amendment that reduces the “Senior
Servicing Compensation” owed shall require the consent of the Back-Up Servicer.
227    “Servicer” means SmileDirect, or any successor servicer pursuant to the
Servicing Agreement.
228    “Servicer Error Payment” has the meaning set forth in Section 3.05.
229    “Servicer Termination Event” has the meaning set forth in the Servicing
Agreement.
230    “Servicing Agreement” means the servicing agreement, dated as of the
Closing Date, between the Borrower, the Servicer and the Collateral Agent with
respect to the servicing of Receivables, including any successor servicing
agreement, as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time.
231    “Servicing Compensation” has the meaning set forth in the Servicing
Agreement.
232    “SmileDirect” means SmileDirectClub, LLC, a Tennessee limited liability
company.
233    “SmileDirect Entity” means Parent, each Credit Party and each Affiliate
thereof.
234    “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s website.
235    “SOFR Adjustment” means the first alternative set forth in the order
below that can be reasonably determined by the Administrative Agent as of the
SOFR Replacement Date:
(a)    the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected or recommended by the Relevant Governmental Body for the
replacement of the then‑current Three‑Month LIBOR Rate with Term SOFR at such
time; and
(b)    the spread adjustment (which may be a positive or negative value or zero)
that has been selected by the Administrative Agent giving due consideration to
any industry accepted spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then‑current
Three‑Month LIBOR Rate with Term SOFR at such time.
236    “SOFR Conforming Changes” means, with respect to SOFR or Term SOFR, any
technical, administrative or operational changes (including changes to the
definition of “interest period”, timing and frequency of determining rates and
making payments of interest, rounding of amounts or tenors, and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption of SOFR or Term SOFR in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for use of
SOFR or Term SOFR exists, in such other manner as the Administrative Agent
determines is reasonably necessary).
237    “SOFR Replacement” means the sum of: (a) Term SOFR and (b) the SOFR
Adjustment; provided, however, that such rate shall be adjusted as is reasonably
necessary to implement the SOFR Conforming Changes.
238    “SOFR Replacement Conditions” means, as of any date of determination, the
satisfaction of each of the following conditions, which satisfaction shall be
determined by the Administrative Agent in its reasonable discretion:
(a) adequate and reasonable means exist for ascertaining the SOFR Replacement
for such Interest Period, (b) the SOFR Replacement is a widely recognized
benchmark rate for newly‑originated loans in the United States syndicated loan
market and (c) the Administrative Agent has incorporated the SOFR Replacement in
securitization facilities to which it is a party and whose aggregate commitments
or aggregate outstanding indebtedness are at least $3,000,000,000 in the
aggregate.
239    “SOFR Replacement Date” means the earliest to occur of any of the events
described in Section 4.04(b)(i)‑(iv).
240    “Solvent” means, with respect to any Person at any time, a condition
under which:
(a)    the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
(b)    such Person is able to pay all of its liabilities as such liabilities are
expected to mature; and
(c)    such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.
241    For purposes of this definition: (i) the amount of a Person’s contingent
or unliquidated liabilities at any time shall be that amount which, in light of
all the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability; (ii) the “fair
value” of an asset shall be the amount which may be realized within a reasonable
time either through collection or sale of such asset at its regular market
value; and (iii) the “present fair saleable value” of an asset means the amount
which can be obtained if such asset is sold with reasonable promptness in an
arm’s‑length transaction in an existing and not theoretical market.
242    “Specified Receivable” means each Receivable for which the related
Contract is a RISC other than any Foreign Receivables.
243    “Specified Receivables Charge-Off Ratio” means, as of any date of
determination, the annualized percentage (based on a 360 day year of twelve 30
day months) equivalent of a fraction (a) the numerator of which is the
Receivables Balances of all Specified Receivables that became Charged-Off
Receivables during the Collection Period in which such date occurs and (b) the
denominator of which is the aggregate Receivables Balance of all Specified
Receivables as of the first day of such Collection Period.
244    “Subsidiary” means, with respect to any Person, any other Person more
than 50% of the outstanding voting interests of which shall at any time be owned
or controlled, directly or indirectly, by such Person or by one or more other
Subsidiaries of such Person or any similar business organization which is so
owned or controlled.
245    “Sub‑Servicer” has the meaning set forth in the Servicing Agreement.
246    “Sub‑Servicer Account” means the account in the name of the Sub‑Servicer
into which and from which Collections are remitted in accordance with the terms
of the Servicing Agreement.
247    “Sub‑Servicer Account Control Agreement” means the account control
agreement entered into after the Closing Date among the account bank party
thereto, the Sub‑Servicer, and the Collateral Agent, in form and substance
reasonably satisfactory to the Collateral Agent, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time.
248    “Sub‑Servicer Acknowledgment” means the sub‑servicing acknowledgment,
dated as of the Closing Date, between the Borrower, the Servicer, the
Sub‑Servicer and the Collateral Agent.
249    “Successor Primary Servicer” has the meaning set forth in the Servicing
Agreement.
250    “Successor Servicer” has the meaning set forth in the Servicing
Agreement.
251    “Successor Servicer Transition Expenses” means all reasonable costs and
expenses incurred by a Successor Servicer in connection with the termination,
removal and replacement of the Servicer under the Servicing Agreement.
252    “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Regulatory Authority, including any interest,
additions to tax or penalties applicable thereto.
253    “Term SOFR” means the forward‑looking term rate for a period of three
calendar months based on SOFR that has been selected or recommended by the
Relevant Governmental Body.
254    “Three‑Month LIBOR Rate” means, with respect to any Interest Period, the
Three‑Month LIBOR Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the Three‑Month LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBOR Rate shall
be the Interpolated Rate.
255    “Three‑Month LIBOR Screen Rate” means, for any day and time, with respect
to any Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a three‑month period as displayed on such day
and time on the applicable Bloomberg screen page that displays such rate (or, in
the event such rate does not appear on a Bloomberg page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the Three‑Month LIBOR Screen Rate as so determined
would be less than 1.75%, such rate shall be deemed to be 1.75% for the purposes
of this Agreement; provided, further, that in the event the three-month rate
referenced above is not available, the rate per annum (rounded to the nearest
1/100 of 1.00%) equal to the offered quotation rate to major financial
institutions reasonably satisfactory to the Administrative Agent in the London
interbank market for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loans, for which the Three-Month LIBOR Screen Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Interest Period.
256    “Transaction” means, collectively, the terms of this Agreement and of the
other Transaction Documents.
257    “Transaction Documents” means, collectively, each agreement listed on the
closing list attached hereto as Exhibit E, including, without limitation, this
Agreement, the Fee Letter, the Purchase Agreement, the Servicing Agreement, the
Sub‑Servicer Acknowledgment, the Back‑Up Servicing Agreement, the Security
Agreement, the Guaranty, the Administration Agreement, the IP License Agreement,
the Trust Agreement, the Sub‑Servicer Account Control Agreement, the Management
Services Agreement and any Term Note, as each of the foregoing may be amended,
restated, supplemented or otherwise modified from time to time.
258    “Treasury Rate” means, the yield to maturity at a time of computation of
the United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two (2) Business Days prior to such date
(or, if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the first anniversary of the Closing Date; provided, however, that if the
period from such date to the first anniversary of the Closing Date is not equal
to the constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth (1/12th) of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given having maturities as close as possible to the date that is the
first anniversary of the Closing Date, except that if the period from the
applicably prepayment date to the first anniversary of the Closing Date is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
259    “Trust Agreement” means the Second Amended and Restated Trust Agreement
of the Borrower, dated as of the Closing Date, among SmileDirect, the board
members from time to time party thereto, and the Trustee, as it may be amended,
restated, supplemented and/or otherwise modified from time to time.
260    “Trustee” means Wilmington Trust, National Association, not in its
individual capacity but solely in its capacity as trustee under the Trust
Agreement.
261    “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.
262    “Unapplied Cash” has the meaning set forth in the Purchase Agreement.
263    “Unmatured Event of Default” means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Default.
264    “Unmatured Servicer Termination Event” has the meaning set forth in the
Servicing Agreement.
265    “Unperfected Foreign Receivables” means, as of any date of determination,
Foreign Receivables that are not subject to Acceptable Collateral Arrangements.
266    “Unperfected Foreign Receivables Cap” means, as of any date of
determination, (a) prior to the Deemed Inclusion End Date, $60,000,000, and
(b) on and after the Deemed Inclusion End Date, an amount, not less than zero,
equal to (x) $60,000,000 less (y) the product of (A) $2,500,000 and (B) the
number of Collection Periods that have elapsed since the Deemed Inclusion End
Date.
267    “U.S. Dollars” means dollars in lawful money of the United States of
America.
268    “U.S. Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Code.
269    “U.S. Tax Compliance Certificate” has the meaning assigned to such term
Section 2.07(f).
270    “VantageScore” means, for the Obligors with respect to any cohort of
Specified Receivables as of any date of determination, the VantageScore® of such
Obligors, as reported by Experian or such other nationally recognized credit
bureau approved by the Administrative Agent.
271    “VantageScore Reduction Amount” means, as of any date of determination,
the aggregate Receivables Balance of the Specified Receivables, if any, required
to be excluded from the calculation of the Average VantageScore for the most
recent Collection Period prior to such date such that the Average VantageScore
is at least 620.
272    “Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of
1956, as amended, and the applicable rules and regulations thereunder.
273    “Write‑Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write‑down and conversion powers of such EEA
Resolution Authority from time to time under the Bail‑In Legislation for the
applicable EEA Member Country, which write‑down and conversion powers are
described in the EU Bail‑In Legislation Schedule.
B.    Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. Notwithstanding the foregoing, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any change to, or modification of, GAAP which would require the
capitalization of leases correctly characterized as “operating leases” as of the
date of December 14, 2018 (it being understood that financial statements shall
be prepared without giving effect to this sentence). All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.
C.    Computation of Time Periods. Unless otherwise stated in this Agreement, in
the computation of a period of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.
D.    Rules of Construction. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Transaction Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns (including
any debtor‑in‑possession on behalf of such Person), (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any
Transaction Document, shall be construed to refer to such Transaction Document
in its entirety and not to any particular provision thereof, (iv) all references
in any Transaction Document to Articles, Sections, subsections, clauses,
Exhibits and Schedules shall be construed to refer to Articles and, Sections,
subsections and clauses of, and Exhibits and Schedules to, the Transaction
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions (excluding those that are merely
proposed) consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties.
E.    Accounting Changes.
(i)    If any change in GAAP occurs after the date of this Agreement and such
change results in a material variation in the method of calculation of financial
covenants or other terms of this Agreement, then the Borrower, the
Administrative Agent and the Lenders agree to amend such provisions of this
Agreement so as to equitably reflect such change so that the criteria for
evaluating the Borrower’s financial condition will be the same after such change
as if such change had not occurred, and, until such amendment becomes effective,
such determinations shall be made without giving effect to such change in GAAP.
(ii)    Notwithstanding anything in this Agreement to the contrary, except for
the purpose of preparing financial statements in accordance with GAAP, (x) the
determination of whether a lease constitutes a capital or finance lease, on the
one hand, or an operating lease, on the other hand, and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on December 14, 2018 without giving effect to the
phase‑in of the effectiveness of any amendments to GAAP that have been adopted
as of such date, and (y) Accounting Standards Update 2016‑13 Financial
Instruments‑Credit Losses (Topic 326) Measurement of Credit Losses on Financial
Instruments (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) shall not be given
effect.


vii

